Exhibit 10.1

 

Execution Version

Deal CUSIP Number:  10536TAJ7
Revolver CUSIP Number:  10536TAK4

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

among

BRANDYWINE REALTY TRUST and

BRANDYWINE OPERATING PARTNERSHIP, L.P.,

as Borrowers

and

THE LENDERS IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Lender

and

CITIBANK, N.A.,

as Syndication Agent and Issuing Lender

and

BANK OF MONTREAL, THE BANK OF NEW YORK MELLON, CITIZENS BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA and
SUNTRUST BANK,

as Co-Documentation Agents

and

BARCLAYS BANK PLC, CAPITAL ONE, NATIONAL ASSOCIATION,

TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A.,

as Senior Managing Agents

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated and CITIGROUP GLOBAL MARKETS
INC.,

as Joint Lead Arrangers and Joint Bookrunners

DATED AS OF July 17, 2018

 



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

Section 1.

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.1

Definitions.1

 

 

1.2

Computation of Time Periods and Other Definition Provisions.29

 

 

1.3

Accounting Terms.30

 

 

1.4

Joint Venture Investments.30

 

Section 2.

CREDIT FACILITY31

 

 

2.1

Revolving Loans.31

 

 

2.2

Competitive Bid Option.34

 

 

2.3

Letter of Credit Subfacility.38

 

 

2.4

Joint and Several Liability of the Borrowers.47

 

 

2.5

Appointment of BOP.49

 

 

2.6

Non-Recourse.50

 

 

2.7

Incremental Facilities.50

 

Section 3.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT54

 

 

3.1

Interest.54

 

 

3.2

Place and Manner of Payments.54

 

 

3.3

Prepayments.56

 

 

3.4

Fees.57

 

 

3.5

Payment in full at Maturity; Extension of Maturity.58

 

 

3.6

Computations of Interest and Fees.59

 

 

3.7

Pro Rata Treatment.60

 

 

3.8

Sharing of Payments.60

 

 

3.9

Capital Adequacy.61

 

 

3.10

Inability To Determine Interest Rate.62

 

 

3.11

Illegality.64

 

 

3.12

Requirements of Law.65

 

 

3.13

Taxes.66

 

 

3.14

Compensation.70

 

 

3.15

Mitigation; Mandatory Assignment.71

 

Section 4.

[RESERVED]72

 

Section 5.

CONDITIONS PRECEDENT72

 

 

5.1

Closing Conditions.72

 

 

5.2

Conditions to All Extensions of Credit.75

 

Section 6.

REPRESENTATIONS AND WARRANTIES76

 

 

6.1

Financial Condition.76

 

 

6.2

No Material Change.77

 

 

6.3

Organization and Good Standing.77

 

i



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

 

6.4

Due Authorization.77

 

 

6.5

No Conflicts.77

 

 

6.6

Consents.78

 

 

6.7

Enforceable Obligations.78

 

 

6.8

No Default.78

 

 

6.9

Ownership.78

 

 

6.10

Indebtedness.78

 

 

6.11

Litigation.78

 

 

6.12

Taxes.78

 

 

6.13

Compliance with Law.79

 

 

6.14

Compliance with ERISA.79

 

 

6.15

Organization Structure/Subsidiaries.80

 

 

6.16

Use of Proceeds; Margin Stock.80

 

 

6.17

Government Regulation.80

 

 

6.18

Environmental Matters.81

 

 

6.19

Solvency.82

 

 

6.20

[Reserved].82

 

 

6.21

Location of Properties.82

 

 

6.22

Disclosure.82

 

 

6.23

Licenses, etc.82

 

 

6.24

No Burdensome Restrictions.82

 

 

6.25

Eligible Subsidiaries.83

 

 

6.26

OFAC.83

 

 

6.27

Anti-Corruption Laws.83

 

 

6.28

EEA Financial Institutions.83

 

 

6.29

Beneficial Ownership Certification.83

 

Section 7.

AFFIRMATIVE COVENANTS83

 

 

7.1

Information Covenants.83

 

 

7.2

Financial Covenants.87

 

 

7.3

Preservation of Existence.88

 

 

7.4

Books and Records.88

 

 

7.5

Compliance with Law.88

 

 

7.6

Payment of Taxes and Other Indebtedness.88

 

 

7.7

Insurance.89

 

 

7.8

Maintenance of Assets.89

 

 

7.9

Performance of Obligations.89

 

 

7.10

Use of Proceeds.89

 

 

7.11

Audits/Inspections.89

 

 

7.12

Additional Credit Parties.90

 

 

7.13

Anti-Corruption Laws.90

 

 

7.14

Construction.90

 

Section 8.

NEGATIVE COVENANTS90

 

ii



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

 

8.1

Indebtedness.90

 

 

8.2

Liens.91

 

 

8.3

Nature of Business.91

 

 

8.4

Consolidation and Merger.91

 

 

8.5

Sale or Lease of Assets.92

 

 

8.6

[Intentionally Omitted.]92

 

 

8.7

Restricted Payments.92

 

 

8.8

Transactions with Affiliates.92

 

 

8.9

Fiscal Year; Organizational Documents.92

 

 

8.10

Limitations.93

 

 

8.11

Other Negative Pledges.93

 

 

8.12

Sanctions.93

 

 

8.13

Anti-Corruption Laws.94

 

Section 9.

EVENTS OF DEFAULT94

 

 

9.1

Events of Default.94

 

 

9.2

Acceleration; Remedies.97

 

 

9.3

Allocation of Payments After Event of Default.98

 

Section 10.

AGENCY PROVISIONS99

 

 

10.1

Appointment and Authority.99

 

 

10.2

Rights as a Lender.99

 

 

10.3

Exculpatory Provisions.99

 

 

10.4

Reliance by Administrative Agent.100

 

 

10.5

Delegation of Duties.101

 

 

10.6

Resignation of Administrative Agent.101

 

 

10.7

Non-Reliance on Administrative Agent and Other Lenders.103

 

 

10.8

No Other Duties, Etc.103

 

 

10.9

Certain ERISA Matters103

 

Section 11.

MISCELLANEOUS105

 

 

11.1

Notices.105

 

 

11.2

Right of Set-Off.108

 

 

11.3

Benefit of Agreement.108

 

 

11.4

No Waiver; Remedies Cumulative.113

 

 

11.5

Payment of Expenses; Indemnification.113

 

 

11.6

Amendments, Waivers and Consents.114

 

 

11.7

Counterparts/Electronic Execution.116

 

 

11.8

Headings.117

 

 

11.9

Defaulting Lender.117

 

 

11.10

Survival of Indemnification and Representations and Warranties.120

 

 

11.11

Governing Law; Jurisdiction.120

 

 

11.12

Waiver of Jury Trial.121

 

iii



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

 

11.13

Times of Day; Rates.121

 

 

11.14

Severability.121

 

 

11.15

Entirety.121

 

 

11.16

Binding Effect.122

 

 

11.17

Confidentiality.122

 

 

11.18

Further Assurances.124

 

 

11.19

Release of Guarantors.124

 

 

11.20

USA PATRIOT Act.124

 

 

11.21

Limitation on Liability.124

 

 

11.22

No Fiduciary Duty.125

 

 

11.23

Additional Guaranties.125

 

 

11.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions126

 

 

11.25

Transitional Arrangements126

 

 

iv



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

SCHEDULES

Schedule EGEligible Ground Leases

Schedule 2.2

Existing Competitive Bid Loans

Schedule 2.3(c)

Existing Letters of Credit

Schedule 6.15Organization Structure/Subsidiaries

Schedule 6.21Properties

Schedule 6.25Eligible Unencumbered Property Subsidiaries

Schedule 8.2Existing Liens

Schedule 11.1Notices

EXHIBITS

Exhibit 1.1(a)Revolving Loan Commitments and Commitment Percentages

Exhibit 1.1(b)LOC Commitments

Exhibit 2.1(c)Form of Notice of Borrowing

Exhibit 2.1(f)Form of Notice of Continuation/Conversion

Exhibit 2.1(h)Form of Revolving Note

Exhibit 2.2(b)Form of Competitive Bid Quote Request

Exhibit 2.2(c)Form of Invitation for Competitive Bid Quotes

Exhibit 2.2(d)(ii)Form of Competitive Bid Quote

Exhibit 3.13-1Form of U.S. Tax Compliance Certificate

Exhibit 3.13-2Form of U.S. Tax Compliance Certificate

Exhibit 3.13-3Form of U.S. Tax Compliance Certificate

Exhibit 3.13-4Form of U.S. Tax Compliance Certificate

Exhibit 7.1(c)Form of Officer’s Certificate

Exhibit 7.12Form of Guaranty

Exhibit 11.3(b)Form of Assignment Agreement

Exhibit 11.3(e)-1Form of Designation Agreement

Exhibit 11.3(e)-2Form of Designated Bank Note

 

 

v



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (as amended, supplemented
or otherwise modified from time to time, this “Credit Agreement”) is entered
into as of July 17, 2018 among BRANDYWINE REALTY TRUST (“BRT”), a Maryland real
estate investment trust, BRANDYWINE OPERATING PARTNERSHIP, L.P. (“BOP”), a
Delaware limited partnership (collectively, the “Borrowers”), the Lenders (as
defined herein), and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders and Issuing Lenders.

RECITALS

WHEREAS, the Borrowers, the Administrative Agent and the lenders party thereto
have entered into a Revolving Credit Agreement dated as of May 15, 2015 (the
“Existing Credit Agreement”), pursuant to which those lenders provide a
revolving credit facility to the Borrowers;

WHEREAS, the Borrowers have requested that the Administrative Agent and the
lenders party thereto amend and restate the Existing Credit Agreement to, among
other things, extend the maturity date thereof;

WHEREAS, the Administrative Agent and the Lenders party hereto have agreed to
amend and restate the Existing Credit Agreement on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:

Section 1.

DEFINITIONS AND ACCOUNTING TERMS

1.1Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.  Defined terms herein shall include in
the singular number the plural and in the plural the singular:

“Acquisition Property” means, as of any date of determination, a Property owned
by a Borrower or a Subsidiary thereof for fewer than 24 months since the date of
acquisition (regardless of whether such date of acquisition occurs prior to or
after the Closing Date), unless the Borrowers have made a one-time election to
treat such Property as a Stabilized Property for purposes of calculating Total
Asset Value and Unencumbered Value.

“Additional Guarantees” has the meaning set forth in Section 11.23.

“Additional Guarantors” has the meaning set forth in Section 11.23.



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

“Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot for all
Properties and (b) all interest income of the Combined Parties for the
applicable period.

“Administrative Agent” means Bank of America, N.A. or any successor
administrative agent appointed pursuant to Section 10.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation,
partnership, limited liability company or real estate investment trust if such
Person possesses, directly or indirectly, the power (i) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.

“Agency Services Address” means 135 S. LaSalle St. / Mail Code:  IL4-135-09-51
Chicago, IL  60603, Attn:  Loan and Agency, or such other address as may be
identified by written notice from the Administrative Agent to the Borrowers.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Annualized Modified Adjusted NOI” means an amount equal to Adjusted NOI for the
prior fiscal quarter for all Properties owned during such fiscal quarter
multiplied times four.

“Applicable Percentage” means, with respect to any Loans or the Facility Fees,
if (a) BOP has two Unsecured Senior Debt Ratings in effect, the appropriate
applicable percentages corresponding to the Pricing Level in the table below
based upon the higher of the two Unsecured Senior Debt Ratings or (b) if BOP has
one Unsecured Senior Debt Rating in effect, the appropriate applicable
percentages corresponding to the Pricing Level in the table below based on such
Unsecured Senior Debt Rating; provided that if BOP does not have at least one
Unsecured Senior Debt Rating in effect, the Applicable Percentage and Facility
Fee Rate shall be based on Pricing Level V below:



-2-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Pricing Level

Unsecured Senior Debt Rating

Applicable Percentage for Eurodollar Loans and LIBOR Loans

Facility Fee Rate

Applicable Percentage for Base Rate Loans

I

A- / A3 or higher

0.775%

0.125%

0%

II

BBB+ /  Baa1

0.825%

0.150%

0%

III

BBB / Baa2

0.900%

0.200%

0%

IV

BBB- / Baa3

1.100%

0.250%

0.100%

V

< BBB- / Baa3 or NR

1.450%

0.300%

0.450%

The Applicable Percentage for Revolving Loans shall be determined and adjusted
on the date (each a “Calculation Date”) on which BOP obtains an Unsecured Senior
Debt Rating from either of S&P or Moody’s or the date on which there is a change
in any Unsecured Senior Debt Rating of BOP that would cause a change in the
Applicable Percentage, in each case promptly after the Administrative Agent
receives notice regarding such Unsecured Senior Debt Rating.  Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Percentage shall be
applicable both to new Revolving Loans made and to all existing Revolving
Loans.  As of the Closing Date, Pricing Level IV shall apply.

The Borrowers shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 11.1 and at the Agency Services Address, information
regarding any change in the Unsecured Senior Debt Rating that would change the
existing Pricing Level for the Applicable Percentage as set forth above.

“Approved Fund” means a fund administered or managed by a Lender, an Affiliate
thereof or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Credit Agreement) and
Citigroup Global Markets Inc., collectively, in their capacity as joint lead
arrangers and joint bookrunners.

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.3(a).

“Auto-Reinstatement Letter of Credit” has the meaning set forth in Section
2.3(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

-3-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
as long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, the fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b)
the Prime Rate in effect on such day or (c) the Eurodollar Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. London time on such day
(provided that if such highest rate shall be less than zero, such rate shall be
deemed zero for purposes hereof) plus (ii) the Applicable Percentage for Base
Rate Loans.  Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest based on a rate determined by
reference to the Base Rate.

‘Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.

-4-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning set forth in Section 11.1(d)(iii).

“Borrowers” means BRT and BOP and “Borrower” means either one of them.

“BRT” means Brandywine Realty Trust, a Maryland real estate investment trust,
together with any successors and permitted assigns.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage in this Section 1.1.

“Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be classified and accounted for as a capital lease
(under FASB ASC Topic 840) or as a financing lease (under FASB ASC Topic 842) on
the balance sheet of that Person.

“Capital Percentage” means, with respect to the interest of a Borrower or one of
its Subsidiaries in another Person, the percentage interest of such Person based
on the aggregate amount of net capital contributed by such Borrower or such
Subsidiary in such Person at the time of determination relative to all capital
contributions made in such Person at such time of determination.

“Capitalization Rate” means 6.50% for improved Properties located in the City of
Philadelphia, Pennsylvania, improved Properties located in the City of Austin,
Texas and improved Properties located in Fairfax County, Virginia, and 7.50% for
all other Properties.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates, (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements

-5-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

with a bank or trust company (including any of the Lenders) or securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which a
Borrower or one of its Subsidiaries shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following:  (a) the adoption or taking effect of any Requirement
of Law or governmental or quasi-governmental rule, regulation or treaty, (b) any
change in any Requirement of Law or governmental or quasi-governmental rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means any of the following events:

(a)

any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time or the occurrence of any contingency), by way
of merger, consolidation or otherwise, of 20% or more of the voting power of BRT
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of BRT convertible into
or exercisable for voting power of BRT (whether or not such securities are then
currently convertible or exercisable); or

(b)

during any period of up to twelve (12) consecutive months commencing on or after
the Closing Date, (i) individuals who were trustees of BRT at the beginning of
such period (the “Continuing Trustees”), plus (ii) any new trustees whose
election or appointment was approved by a majority of the Continuing Trustees
then in office, shall cease for any reason to constitute a majority of the Board
of Trustees of BRT; or

(c)

BRT fails to directly own at least 75% of the aggregate ownership interests in
BOP (giving effect to any convertible interests with respect thereto).

-6-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.

“Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.

“Commitment” or “Commitments” means (a) with respect to each Lender, its
Revolving Loan Commitment or New Term Loan Commitment (if any), and (b) with
respect to each Issuing Lender, its LOC Commitment, individually or
collectively, as applicable.

“Committed Loans” means Revolving Loans.

“Communications” has the meaning set forth in Section 11.1(d)(ii).

“Competitive Bid Lender” means, as to each Competitive Bid Loan, the Revolving
Loan Lender funding such Competitive Bid Loan.

“Competitive Bid Loan” means a loan made or to be made by a Revolving Loan
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.10).

“Competitive Bid Margin” has the meaning set forth in Section 2.2(d)(i)(C).

“Competitive Bid Quote” means an offer by a Revolving Loan Lender to make a
Competitive Bid Loan in accordance with Section 2.2(d).

“Competitive Bid Quote Request” has the meaning set forth in Section 2.2(a).

“Construction-in-Process” means a Property or portion thereof on which
construction of improvements (excluding tenant improvements and excluding work
prior to erection of the structure of the building) has commenced and is
proceeding to completion in the ordinary course, but has not yet been completed
(as such completion shall be evidenced by a temporary or permanent certificate
of occupancy permitting use of such Property or portion thereof by the general
public).  Any such Property or portion thereof shall be treated as
Construction-in-Process for twenty-four (24) months from the date of completion
(as evidenced by a certificate of occupancy permitting use of such Property or
portion thereof by the general public), unless the Borrowers have made a
one-time election (by written notice to the Administrative Agent in the
certificate delivered pursuant to Section 7.1(c)) to treat such Property or
portion thereof as a Stabilized Property for purposes of calculating Total Asset
Value and Unencumbered Value.

“Continuing Trustees” has the meaning set forth in the definition of Change of
Control.

“Credit Agreement” means this Revolving Credit Agreement.

-7-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Credit Documents” means this Credit Agreement, the Notes, each Guaranty (if
any), any Notice of Borrowing, any Competitive Bid Quote Request, any Notice of
Continuation/Conversion and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of Required
Lenders in this Section 1.1.

“Credit Parties” means the Borrowers and any Guarantors and “Credit Party” means
any one of them.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to the last paragraph of Section 11.9, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Borrowers,
the Administrative Agent, or the Issuing Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the

-8-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to the last paragraph of
Section 11.9)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrowers, the Issuing Lender and each other Lender
promptly following such determination.

“Designated Bank” means a special purpose corporation that (i) shall have become
a party to this Credit Agreement pursuant to Section 11.3(e) and (ii) is not
otherwise a Lender.

“Designated Bank Notes” means promissory notes of the Borrowers, substantially
in the form of Exhibit 11.3(e)-2 hereto, evidencing the obligation of the
Borrowers to repay Competitive Bid Loans made by Designated Banks, as the same
may be amended, supplemented, modified or restated from time to time, and
“Designated Bank Note” means any one of such promissory notes issued under
Section 11.3(e) hereof.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designating Lender” shall have the meaning set forth in Section 11.3(e) hereof.

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit 11.3(e)-1 attached hereto, entered into by a Revolving Loan Lender
and a Designated Bank and accepted by the Administrative Agent.

“Dollars” and “$” each means the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders).

-9-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Eligible Assignee” means (a) any Lender, any Affiliate of a Lender or any
Approved Fund (other than a Defaulting Lender); (b) a commercial bank having
total assets in excess of $5,000,000,000; (c) the central bank of any country
which is a member of the Organization for Economic Cooperation and Development;
or (d) a finance company or other financial institution reasonably acceptable to
the Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $500,000,000 or is
otherwise acceptable to the Administrative Agent.  None of a Borrower, any
Affiliate of the Borrowers or any natural person shall qualify as an Eligible
Assignee.

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of Property, which proceeds are intended to be used
by such qualified intermediary to acquire one or more “replacement properties”
that are of “like‑kind” to such Property in an exchange that qualifies as a
tax-free exchange under Section 1031 of the Code, and no portion of which
proceeds any Combined Party has the right to receive, pledge, borrow or
otherwise obtain the benefits of until such time as provided under the
applicable “exchange agreement” (as such terms in quotations are defined in
Treasury Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until
such exchange is terminated.  Upon the cash proceeds no longer being held by
such qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of twenty-five (25) years, including tenant controlled options, as of any
date of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.  The
Eligible Ground Leases as of the date of this Credit Agreement are listed on
Schedule EG.

“Eligible Land” means undeveloped land which is owned or leased under an
Eligible Ground Lease by a Combined Party, which is zoned for office,
industrial, residential, parking or hotel use and which is not subject to a
building moratorium or other restriction on construction.

“Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.

“Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary that
owns or ground-leases any Property that is treated as Unencumbered Property,
Unencumbered Construction-in-Process or Unencumbered Eligible Land under this
Credit Agreement.

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a

-10-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Governmental Authority or (d) from any actual or alleged damage, injury, threat,
or harm to health, safety, natural resources, or the environment.

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 U.S.C. 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as
amended, 42 U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C.
2601 et seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et
seq., Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with a Borrower or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes a
Borrower or any Subsidiary of a Borrower and which is treated as a single
employer under subsections (b) or (c) of Section 414 of the Code.

“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (vi) the complete or partial withdrawal of a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate from a
Multiemployer Plan; (vii) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (viii) the

-11-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

adoption of an amendment to any Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Revolving Loan bearing interest based on a rate
determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period for a Eurodollar Loan or
Competitive Bid Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.  In the event that Administrative Agent is unable to
obtain any such quotation as provided above, it will be deemed that the
Eurodollar Rate for a Eurodollar Loan or a Competitive Bid Loan cannot be
determined and the provisions of Section 3.10 shall apply.  In the event that
the Board of Governors of the Federal Reserve System shall impose a Eurodollar
Reserve Percentage with respect to Eurodollar deposits of the Person serving as
the Administrative Agent, then for any period during which such Eurodollar
Reserve Percentage shall apply, the Eurodollar Rate shall be equal to the amount
determined above divided by an amount equal to 1 minus the Eurodollar Reserve
Percentage.

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that
time.  Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and
as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender.  The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the events or circumstances described in Section
9.1.

-12-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, modified,
succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 3.15) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.13, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.13(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the Recitals.

“Existing Letters of Credit” means the letters of credit described on Schedule
2.3(c).

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance, increase or
extension of, or participation in, a Letter of Credit by such Lender.

“Facility Fee Rate” has the meaning set forth in Section 3.4(a).

“Facility Fees” means the fees payable to the Lenders pursuant to Section
3.4(a).

“Facility Increase” has the meaning set forth in Section 2.7(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America, N.A. on such day on such
transactions as determined by the Administrative Agent.

-13-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Fee Letters” means those certain letter agreements, each dated as of June 12,
2018, among the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BOP and BRT and among Citigroup Global Markets Inc., BOP and BRT,
each as amended, modified, supplemented or replaced from time to time.

“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrowers, the ratio of (a) Annualized Modified Adjusted NOI for the quarter
then ended  to (b) the sum of (i) Principal Payments and all dividends on
preferred shares of beneficial interest of BRT or preferred operating
partnership units of BOP (not owned by BRT) for the period of twelve (12) months
ending on such date plus (ii) Interest Expense and any letter of credit fees for
the quarter then ended multiplied by four.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Funded Debt” means, without duplication, the sum of (a) all Indebtedness of the
Combined Parties for borrowed money, (b) all purchase money Indebtedness of the
Combined Parties, (c) the principal portion of all obligations of the Combined
Parties under Capital Leases, (d) all obligations, contingent or otherwise,
relative to the face amount of all letters of credit (other than letters of
credit supporting trade payables in the ordinary course of business), whether or
not drawn, and banker’s acceptances issued for the account or upon the
application of a Combined Party (it being understood that, to the extent an
undrawn letter of credit supports another obligation constituting Indebtedness,
in calculating aggregated Funded Debt only such other obligation shall be
included), (e) all Guaranty Obligations of the Combined Parties with respect to
the indebtedness of another Person of the types described in this definition,
(f) all indebtedness of another Person of the types described in this definition
that is secured by a Lien on any property of the Combined Parties whether or not
such indebtedness has been assumed by a Combined Party, (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of a
Combined Party where such transaction is considered borrowed money indebtedness
for tax purposes, but is classified as an operating lease in accordance with
GAAP, (h) all obligations of the Combined Parties in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate or commodity price hedging agreements and (i) all take out loan
commitments to the extent such take out commitment is not supported by a
financial commitment from a third party containing standard terms and
conditions; provided that Funded Debt shall not include intercompany items or
trade payables incurred in the ordinary course of business; and provided further
that, for purposes of calculating the Leverage Ratio, the Secured Debt Ratio,
the Unsecured Debt limitation and the Unencumbered Cash Flow Ratio, to the
extent Funded Debt includes Indebtedness in respect of Construction-in-Process,
the amount of such Funded Debt shall be deemed to be the total construction
costs incurred for the Construction-in-Process as of such date.  The calculation
of Funded Debt of the Combined Parties shall be subject to Section 1.4.

“Funds From Operations”, when used with respect to any Person, shall have the
meaning given to such term in, and shall be calculated in accordance with,
standards promulgated by the National Association of Real Estate Investment
Trusts in effect from time to time.

-14-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or provincial court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantors” means any Persons who may from time to time execute a Guaranty, as
required by Section 7.12 or otherwise, together with their successors and
assigns; in each case unless released as a Guarantor pursuant to Section 8.5(b)
or Section 11.19.

“Guaranty” means the guaranty of payment provided by a Subsidiary of a Borrower
in favor of the Administrative Agent and the Lenders in the form of Exhibit
7.12.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.  It is
understood and agreed that for purposes of any “completion guaranty” provided by
a Borrower or one of its Subsidiaries, the amount of Indebtedness associated
with such completion guaranty shall be none unless such completion guaranty is
enforced (or written notice of the intent to enforce such completion guaranty
has been received) at which time the Indebtedness associated with such
completion guaranty shall equal the remaining cost to complete the project plus
ten percent until such time as a certificate of occupancy is issued.

“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

“ICC” has the meaning set forth in Section 2.3(g).

“Increased Amount Date” has the meaning set forth in Section 2.7(a).

“Incremental Commitments” has the meaning set forth in Section 2.7(a).

“Incur” has the meaning set forth in Section 8.1.

-15-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person which would appear as liabilities on a balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (f) all Guaranty Obligations of such Person, (g) the principal
portion of all obligations of such Person under (i) Capital Leases and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes, but is
classified as an operating lease in accordance with GAAP, (h) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, or other interest or exchange rate or commodity price
hedging agreements, (i) the maximum amount of all performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account or upon the application of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due, by a fixed date; provided that
Indebtedness shall not include preferred stock which carries a defined term if
its conversion or redemption occurs solely through the issuance of additional
equity or from the proceeds of an equity offering, (k) all obligations evidenced
by take out commitments, (l) the aggregate amount of uncollected accounts
receivables of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP and (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares or forward equity
purchase contracts; provided, however, that Indebtedness shall not include
intercompany items or trade payables incurred in the ordinary course of
business.  Subject to Section 1.4, the Indebtedness of any Person shall include
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is legally obligated or has a reasonable expectation of being liable
with respect thereto.

“Indemnified Taxes” means  (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indenture” means the Indenture, First Supplemental Indenture, Second
Supplemental Indenture and Third Supplemental Indenture dated as of October 22,
2004, May 25, 2005, October 4, 2006, and April 5, 2011, respectively, among BOP,
as Issuer, BRT, as Parent Guarantor, and The Bank of New York Mellon (formerly
known as The Bank of New York), as Trustee.

“Information” has the meaning set forth in Section 11.17.

-16-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Interest Expense” means, for any period, with respect to the Combined Parties,
all net interest expense, whether paid or accrued (including that portion
applicable to Capital Leases in accordance with GAAP) plus capitalized interest,
but excluding non-cash interest expense with respect to convertible debt.

“Interest Payment Date” means (a) as to Base Rate Loans and LIBOR Loans, the
last Business Day of each month and the Revolving Loan Maturity Date, (b) as to
any Eurodollar Loan having an Interest Period of three months or less or as to
any Competitive Bid Loan, the last day of such Interest Period and the Revolving
Loan Maturity Date, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, the day which is three months after the first day of
such Interest Period, the last day of such Interest Period, and the Revolving
Loan Maturity Date.

“Interest Period” means, (i) as to Eurodollar Loans, a period of one, two, three
or six months’ duration as the Borrowers may elect or (ii) as to Competitive Bid
Loans, a period of one, two or three months’ duration as the Borrowers may
elect, commencing, in each case, on the date of the borrowing (including, as
applicable, continuations thereof and conversions thereto); provided, however,
(a) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Scheduled Revolving Loan Maturity Date, (c) where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month, and (d) no
Interest Period shall extend beyond the Scheduled Revolving Loan Maturity Date
unless the Scheduled Revolving Loan Maturity Date has been extended pursuant to
Section 3.5(b).

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.

“Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB- or
better from S&P, or (b) Baa3 or better from Moody’s, as applicable.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit 2.2(c).

“ISP98” has the meaning set forth in Section 2.3(g).

“Issuing Lender” means Bank of America, N.A., Citibank, N.A., any successor
Person serving as Administrative Agent and/or any other Revolving Loan Lender
designated by the

-17-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Administrative Agent and which accepts such designation as an Issuing
Lender.  Any reference in this Credit Agreement to the Issuing Lender shall be
deemed to be a reference to the applicable Issuing Lender that has issued or is
issuing the Letter of Credit in question.

“Issuing Lender Fees” has the meaning set forth in Section 3.4(b)(ii).

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all outstanding Reimbursement Obligations.  The LC Exposure of any Lender at any
time shall be its Revolving Loan Commitment Percentage of the total LC Exposure
at such time.

“Lender” means (a) the Person serving as the Administrative Agent, any of the
other financial institutions party to this Credit Agreement, or any other Person
which may provide an additional Commitment and become a party to this Credit
Agreement or becomes an assignee of any rights to a Lender pursuant to Section
11.3, together with their successors and permitted assigns and (b) each
Designated Bank; provided, however, that the term “Lender” shall exclude each
Designated Bank when used in reference to a Committed Loan, the Commitments or
terms relating to the Committed Loans and the Commitments and shall further
exclude each Designated Bank for all other purposes hereunder except that any
Designated Bank which funds a Competitive Bid Loan shall, subject to Section
11.3(e)), have the rights (including the rights given to a Lender contained in
Section 11.5 and otherwise in Section 11) and obligations of a Lender associated
with holding such Competitive Bid Loan.  Unless the context otherwise requires,
the term “Lender” includes each Issuing Lender.

“Lender Party” means the Administrative Agent, any Issuing Lender or any other
Lender.

“Letter of Credit” means a letter of credit issued for the account of a Credit
Party by an Issuing Lender pursuant to Section 2.3 or any Existing Letter of
Credit, as such letter of credit may be amended, modified, extended, renewed or
replaced.

“Letter of Credit Fees” has the meaning set forth in Section 3.4(b)(i).

“Leverage Ratio” means the ratio of (a) Funded Debt to (b) Total Asset Value.

“LIBOR” has the meaning set forth in the definition of Eurodollar Rate.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the Eurodollar Rate pursuant to Section 2.2.

“LIBOR Daily Floating Rate” means for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to LIBOR or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time, two
(2) Business Days prior to the date in question, for Dollar deposits with a term
equivalent to a one (1) month term beginning on that date; provided that: (i) to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice and in a non-discriminatory manner in comparison
to

-18-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

the Administrative Agent’s other borrowers; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (ii) if the LIBOR Daily Floating Rate
shall be less than zero, such rate shall be deemed zero for purposes hereof.

“LIBOR Loan” means a Revolving Loan bearing interest based on a rate determined
by reference to the LIBOR Daily Floating Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.

“Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving
Loan), the New Term Loans and the Competitive Bid Loans, individually or
collectively, as applicable.

“LOC Commitment” means as to any Issuing Lender (i) the amount set forth
opposite such Issuing Lender’s name on Exhibit 1.1(b) hereof or (ii) if such
Issuing Lender has entered into an Assignment Agreement, the amount set forth
for such Issuing Lender as its LOC Commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.3(d).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

“LOC Obligations” means, at any time, the sum, without duplication, of (a) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by an Issuing
Lender, but not theretofore reimbursed.  For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP98, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“LOC Participants” means the Revolving Loan Lenders.

“Mandatory Borrowing” has the meaning set forth in Section 2.3(e).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of BRT, BOP
or the Borrowers and their Subsidiaries taken as a whole, (b) the ability of a
Borrower to perform its respective obligations under this Credit Agreement or
any of the other Credit Documents, (c) the ability of a Guarantor to perform its
respective obligations under any of the other Credit Documents, unless the
Guarantor subject to such material adverse effect could be immediately released
as a Guarantor in compliance

-19-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

with Section 8.5(b), or (d) the validity or enforceability of this Credit
Agreement, any of the other Credit Documents, or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder taken as a whole.

“Material Subsidiary” means any Eligible Unencumbered Property Subsidiary and
any Subsidiary of a Borrower which is a Guarantor.

“Maximum Increase Amount” has the meaning set forth in Section 2.7(a).

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in which
a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least one
employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing sponsors.

“Negative Pledge” has the meaning set forth in Section 8.11.

“Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.

“New Revolving Loan” has the meaning set forth in Section 2.7(c)(i).

“New Revolving Loan Commitments” has the meaning set forth in Section 2.7(a).

“New Revolving Loan Lender” has the meaning set forth in Section 2.7(a).

“New Term Loan” has the meaning set forth in Section 2.7(c)(ii).

“New Term Loan Commitments” has the meaning set forth in Section 2.7(a).

“New Term Loan Lender” has the meaning set forth in Section 2.7(a).

“NOI” means, for any period, an amount equal to (a) Net Income for such period
(excluding the effect of gains and losses from the sale of real property, debt
restructurings, extinguishment or forgiveness of debt, write-ups and
write-downs, acquisition costs for consummated acquisitions, and any other
extraordinary or other non-recurring gains or losses or other non-cash gains or
losses outside the ordinary course of business) plus (b) an amount which in the
determination of Net Income for such period has been deducted for (i) proceeds
to minority interests, (ii) income taxes, (iii) depreciation and amortization,
(iv) Interest Expense and (v) actual property management expense, less (c) 3% of
the total real estate revenue of the Combined Parties as an assumed property
management expense.

“Non-Excluded Taxes” means any Taxes that are not Excluded Taxes.

“Non-Extension Notice Date” has the meaning set forth in Section 2.3(a).

-20-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Non-Recourse Indebtedness” means any Indebtedness:  (a) under the terms of
which the payee’s remedies upon the occurrence of an event of default are
limited to specific, identified assets of the payor which secure such
Indebtedness and (b) for the repayment of which neither a Borrower nor any
Subsidiary of a Borrower (other than a special purpose Subsidiary of a Borrower
which owns such assets) has any personal liability beyond the loss of such
specified assets, except for liability for fraud, material misrepresentation or
misuse or misapplication of insurance proceeds, condemnation awards, existence
of hazardous wastes or other customary exceptions to non-recourse provisions.

“Non-Reinstatement Deadline” has the meaning set forth in Section 2.3(a).

“Note” or “Notes” means the Revolving Notes, any promissory notes issued to the
Revolving Loan Lenders to evidence Competitive Bid Loans made by Revolving Loan
Lenders, the Designated Bank Notes, and any promissory notes issued to the New
Term Loan Lenders, individually or collectively, as appropriate.

“Notice of Borrowing” means a request by the Borrowers for a Committed Loan, in
the form of Exhibit 2.1(c).

“Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.2(f).

“Notice of Continuation/Conversion” means a request by the Borrowers to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or to convert a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.1(f).

“Obligations” means, without duplication, all of the obligations, liabilities
and indebtedness of the Credit Parties to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents to which a Credit Party is a party, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including without limitation the outstanding principal amount
of the Loans and interest and fees that accrue after the commencement by or
against any Credit Party of any Bankruptcy Event.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are

-21-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.15).

“Parent”  means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning set forth in Section 11.3(c).

“Participant Register” has the meaning set forth in Section 11.3(c).

“Participation Interest” means the Extension of Credit by a Revolving Loan
Lender by way of a purchase of a participation in any Loans as provided in
Section 3.8, or in any Letters of Credit or LOC Obligations as provided in
Section 2.3.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

“Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens’, mechanics’, warehousemens’, carriers’, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (e) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (f) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (g) judgment Liens
that would not constitute an Event of Default, (h) Liens arising by virtue of
any statutory or common law provision relating to bankers’ liens, rights of
setoff or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (i) Liens (not affecting an Unencumbered
Property) in connection with Indebtedness permitted by Section 8.1(c) and (j)
Liens existing on the date hereof and identified on Schedule 8.2; provided that
no such Lien shall extend to any property other than the property subject
thereto on the Closing Date.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which a Borrower, any Subsidiary
of a Borrower or any

-22-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 11.1(d)(i).

“Pricing Level” means, based upon the Unsecured Senior Debt Rating of BOP, the
corresponding category (I, II, III, IV or V) within the Applicable Percentage
table.

“Prime Rate” means the per annum rate of interest announced publicly from time
to time by the Person that is the Administrative Agent at its principal offices
(or such other principal office of such Person as communicated in writing to the
Borrowers and the Lenders) as its Prime Rate.  Any change in the interest rate
resulting from a change in the Prime Rate shall become effective at the opening
of business on the day specified in the public announcement of such change.  The
Prime Rate is a rate set by the Person that is the Administrative Agent based
upon various factors including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.

“Principal Payments” means, for any period, for the Combined Parties, all
scheduled payments of principal and any required prepayments on Funded Debt of
the Combined Parties (other than balloon payments) for such period, ending on
the date of determination (including the principal component of payments due on
Capital Leases during the applicable period ending on the date of determination
and excluding voluntary prepayments).

“Pro Forma Basis” means with respect to (a) the sale of a Property or the sale
of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset, that such sale, creation of Lien,
acquisition or Investment shall be deemed to have occurred as of the first day
of the four fiscal quarter period ending as of the last day of the most recent
fiscal quarter for which the Lenders have received the financial information
required by Section 7.1(b).

“Properties” means all real properties owned or ground-leased by the Borrowers
and their Subsidiaries whether directly or through a joint venture investment.

“Property Value” means Annualized Modified Adjusted NOI for all Stabilized
Properties divided by the Capitalization Rate; provided that a Stabilized
Property that has a negative Adjusted NOI for the most recently ended quarter
shall be valued at zero.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 11.1(d)(iii).

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) each
Issuing Lender, as applicable.

“Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.

-23-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Register” has the meaning set forth in Section 11.3(d).

“Regulation D, O, T, U, or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect and any successor to all or a portion thereof.

“Reimbursement Obligation” means the Borrowers’ obligation to reimburse the
Revolving Loan Lenders and the Administrative Agent and the Issuing Lender on
account of any drawing under any Letter of Credit as provided in Section
2.3(d).  Notwithstanding the foregoing, unless the Borrowers shall notify the
Administrative Agent of their intent to repay a Reimbursement Obligation on the
date of the related drawing under any Letter of Credit as provided in Section
2.3(d), such Reimbursement Obligation shall simultaneously with such drawing be
converted to and become a Base Rate Loan as set forth in Section 2.3(e).

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

“REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Section 10.6(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

“Required Lenders” means, at any time, the Lenders whose aggregate Credit
Exposure (as hereinafter defined) constitutes at least 51% of the Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time.  For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment of such Lender and
(b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interests in the face amount of the outstanding Letters
of Credit.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

“Resignation Effective Date” has the meaning set forth in Section 10.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.1, the secretary or any assistant secretary of a

-24-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Credit Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Credit Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Credit Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Credit Party.

“Revolving Committed Amount” means $600,000,000, as the same may be permanently
reduced in accordance with Section 2.1(e) or increased from time to time
pursuant to Section 2.7.

“Revolving Credit Availability” means sum of the Revolving Committed Amount less
the Revolving Credit Obligations.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Committed Loans at such time, plus (ii) the
LOC Obligations at such time, plus (iii) the outstanding principal amount of the
Competitive Bid Loans at such time.

“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment.

“Revolving Loan Commitment” means as to any Lender its obligation to make
Revolving Loans and to purchase participations in LOC Obligations in an
aggregate amount not to exceed (i) the amount set forth opposite such Lender’s
name on Exhibit 1.1(a) hereof or (ii) if such Lender has entered into an
Assignment Agreement, the amount set forth for such Lender as its Revolving Loan
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.3(d).

“Revolving Loan Commitment Percentage” means, for each Lender, the percentage
identified as its Revolving Loan Commitment Percentage on Exhibit 1.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 11.3.

“Revolving Loan Maturity Date” means the earlier of (a) the Scheduled Revolving
Loan Maturity Date and (b) the date of termination of the Commitments pursuant
to the terms of this Credit Agreement.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Revolving Loan Lenders evidencing the
Revolving Loans provided pursuant to Section 2.1, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time and in the form of Exhibit
2.1(h).

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

-25-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Revolving Loan Maturity Date” means July 15, 2022, as the same may be
extended pursuant to Section 3.5(b).

“Secured Debt” means all Funded Debt of the Combined Parties that is subject to
a Lien in favor of the creditor holding such Funded Debt; provided that any
Funded Debt owed to the Lenders hereunder and the lenders under the Term Loan C
Agreement shall be considered to be Unsecured Debt even if a Lien has been
granted in favor of the Lenders or the lenders party to the Term Loan C
Agreement, as the case may be.

“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) Property Value
plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.

“Series” has the meaning set forth in Section 2.7(c)(ii).

“Significant Subsidiary” means any Eligible Unencumbered Property Subsidiary,
any Subsidiary of the Borrowers which is a Guarantor, and any other Subsidiary
of the Borrowers which contributes at least $25,000,000 to Total Asset Value.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.  In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Stabilized Property” means a Property which is not an Acquisition Property,
Construction-in-Process or Eligible Land.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of

-26-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

stock of such corporation shall have or might have voting power by reason of the
lapse of time or the happening of any contingency) is at the time owned by such
Person directly or indirectly through Subsidiaries, and (b) any partnership,
association, joint venture, limited liability company, trust or other entity in
which such Person directly or indirectly through Subsidiaries has more than a
50% equity interest or 50% Capital Percentage at any time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan C Agreement” means that Term Loan C Agreement dated as of October 8,
2015, among the Borrowers, the lenders party thereto, and PNC Bank, National
Association, as administrative agent, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA); (b) the withdrawal of any
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (f)
the complete or partial withdrawal of any Borrower or any of its Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan.

“Total Asset Value” means the sum, without duplication, of (i) Property Value
plus (ii) Acquisition Properties valued, with respect to each such Acquisition
Property, at the higher of its acquisition cost (after taking into account any
impairments) or its Property Value (assuming for purposes of such valuation that
such Acquisition Property is a Stabilized Property), provided that once an
Acquisition Property is valued at its Property Value, such Acquisition Property
can no longer be valued by using its acquisition cost, plus (iii) all
unrestricted cash of the Combined Parties plus (iv) all Cash Equivalents of the
Combined Parties plus (v) all unrestricted tenant security deposits held by the
Combined Parties plus (vi) the aggregate of all amounts of the Combined Parties
incurred and paid with respect to Construction-in-Process and Eligible Land
(after taking into account any impairments), plus (vii) all notes receivable of
the Combined Parties valued at the lower of cost or market in accordance with
GAAP and which are not more than 30 days past due or otherwise in default, plus
(viii) all investments in (based on the actual cash investment in), directly or
indirectly, unconsolidated entities holding real estate assets, plus (ix)
Eligible Cash 1031 Proceeds, plus (x) the product of 5 multiplied by Net Income
attributable to third-party property management agreements, for the most recent
period of four (4) consecutive fiscal quarters, to the extent that payments
thereunder are not more than 30 days past due or otherwise in default, which
credit will be limited to 5% of Total Asset Value; provided that the aggregate
credit to Total Asset Value from the investments described in clauses (vi)
through (viii) above will be limited to 35% of Total Asset Value.

-27-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“Total LOC Committed Amount” means $65,000,000.

“Unencumbered Cash Flow Ratio” means, as of any date of determination, the ratio
of (a) Adjusted NOI with respect to Unencumbered Properties for the fiscal
quarter ending on such date to (b) Interest Expense on Unsecured Debt for the
fiscal quarter ending on such date.

“Unencumbered Construction-in-Process” means all Construction-in-Process that is
(i) wholly-owned by a Credit Party or an Eligible Subsidiary that is a
Wholly-Owned Subsidiary of the Borrowers, (ii) not subject to a Lien or negative
pledge other than (a) nonconsensual Permitted Liens and (b) Liens in favor of
the Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.

“Unencumbered Construction-in-Process and Eligible Land Value” means the sum of
Unencumbered Construction-in-Process and Unencumbered Eligible Land, in each
case valued at the lower of cost or market (after taking into account any
impairments).

“Unencumbered Eligible Land” means all Eligible Land that is (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
the terms of any applicable Eligible Ground Lease and (b) Liens in favor of the
Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.

“Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge (and, if such Property is owned or leased by an
Eligible Subsidiary, the Borrowers’ direct or indirect ownership interests in
such Eligible Subsidiary are not subject to a Lien or negative pledge) other
than (a) nonconsensual Permitted Liens and (b) Liens in favor of the Lenders to
secure the Obligations, (iii) improved with a building that has received a
certificate of occupancy, and (iv) not subject to a significant environmental
release, Environmental Claim or other violation of Environmental Laws.

“Unencumbered Property Value” means the aggregate Property Value with respect to
all Unencumbered Properties that are Stabilized Properties.

“Unencumbered Value” means the sum, without duplication, of (i) Unencumbered
Property Value, plus (ii) Acquisition Properties that are Unencumbered
Properties valued, with respect to each such Acquisition Property, at the higher
of its acquisition cost (after taking into account any impairments) or its
Property Value (assuming for purposes of such valuation that such Acquisition
Property is a Stabilized Property), provided that once an Acquisition Property
is valued at its Property Value, such Acquisition Property can no longer be
valued by using its acquisition cost, plus (iii) Unencumbered
Construction-in-Process and Eligible Land Value, plus (iv) the aggregate amount
of unrestricted cash or Cash Equivalents of the Combined Parties, plus (v)
Eligible Cash 1031 Proceeds, to the extent not subject to a Lien, plus (vi) all
notes receivable of the Combined Parties valued at the lower of cost or market
in accordance with GAAP and which are not more than 30 days past due or
otherwise in default, to the extent not subject to a Lien, which credit will be
limited to 5% of Unencumbered Value; provided that Unencumbered

-28-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Construction-in-Process and Eligible Land Value shall not account for more than
20% of Unencumbered Value.

“Unsecured Debt” means the sum of all Funded Debt of the Combined Parties that
was incurred, and continues to be outstanding, without granting a Lien to the
creditor holding such Funded Debt; provided that all Funded Debt of the Combined
Parties owing to the Lenders under this Credit Agreement and the Term Loan C
Agreement shall be considered to be Unsecured Debt even if a Lien has been
granted in favor of the Lenders or the lenders party to the Term Loan C
Agreement, as the case may be.

“Unsecured Senior Debt Rating” means either (a) if BOP has issued unsecured,
senior, long term, non-credit enhanced debt, the debt rating provided by S&P or
Moody’s with respect to such unsecured, senior, long term, non-credit enhanced
debt, or (b) if BOP has not issued unsecured, senior, long term, non-credit
enhanced debt, the issuer rating for BOP provided by Moody’s or the corporate
credit rating for BOP provided by S&P.

“USP” has the meaning set forth in Section 2.3(g).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.13(g)(ii)(B)(iii).

“Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a Borrower in
which the Borrowers directly or indirectly own 100% of the equity interests
(excluding those equity interests that are owned by other Persons in order to
permit such Subsidiary to qualify as a REIT or for other necessary tax reasons,
so long as the Borrowers directly or indirectly own at least 99% of the equity
interests in such Subsidiary and control decisions regarding the sale and
financing of all Properties owned by such Subsidiary).

“Withholding Agent” means the Borrowers and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Computation of Time Periods and Other Definition Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically
provided.  References in this Credit Agreement to “during the term of this
Credit Agreement” shall mean the period from the Effective Date to the earlier
of the Revolving Loan Maturity Date or the acceleration of the Loans pursuant to
Section 9.2.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words

-29-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any organization document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv)  any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

1.3Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis, and
excluding the effects of consolidation of investments in non-wholly owned
subsidiaries under Codification 810-10 of the Financial Accounting Standards
Board.  All financial statements delivered to the Lenders hereunder shall be
accompanied by a statement from the Borrowers that GAAP has not changed since
the most recent financial statements delivered by the Borrowers to the Lenders
or, if GAAP has changed, describing such changes in detail and explaining how
such changes affect the financial statements.  All calculations made for the
purposes of determining compliance with this Credit Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the financial
statements described in Section 5.1(k)); provided that, if the Borrowers notify
the Administrative Agent that the Borrowers request an amendment to any
provision of this Credit Agreement to eliminate the effect of any change in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision herein for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended.

1.4Joint Venture Investments.

For purposes of calculating the financial covenants in Section 7.2 (including
the definitions used therein), (a) NOI, Adjusted NOI, Annualized Modified
Adjusted NOI, Property Value and Interest Expense shall be calculated, to the
extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and losses of such joint venture)

-30-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

of results attributable to the Borrowers and their Subsidiaries from joint
ventures and (b) Indebtedness and Funded Debt shall be calculated as
follows:  (i) if the Indebtedness of a joint venture is recourse to such
Borrower (or Subsidiary), then the greater of (A) the amount of such
Indebtedness or Funded Debt that is recourse to such Borrower (or Subsidiary),
without duplication, or (B) the Borrower’s pro-rata share of such Indebtedness
or Funded Debt as determined by its percentage interest in the profits and
losses of such joint venture and (ii) if the Indebtedness of such joint venture
is not recourse to such Borrower (or Subsidiary), then such Borrower’s (or
Subsidiary’s) pro-rata share of such Indebtedness or Funded Debt as determined
by its percentage interest in the profits and losses of such joint venture.  For
purposes of this Section 1.4, Indebtedness of a joint venture that is recourse
to a Borrower or one of its Subsidiaries solely as a result of such Borrower (or
Subsidiary) being a partner or member in such joint venture shall be treated as
not recourse to such Borrower (or Subsidiary) as long as the only assets owned
by such Borrower (or Subsidiary) are its equity interest in such joint venture
and any contributed capital held to fund such equity interest.

Section 2.

CREDIT FACILITY

2.1Revolving Loans.

(a)Revolving Loan Commitment.  Subject to the terms and conditions set forth
herein and pursuant to this Section 2.1, each Revolving Loan Lender severally
agrees to make revolving loans (each a “Revolving Loan” and collectively the
“Revolving Loans”) to the Borrowers, in Dollars, at any time and from time to
time, during the period from and including the Effective Date to, but not
including, the Revolving Loan Maturity Date or such earlier date as the
Revolving Committed Amount has been terminated as provided herein; provided,
however, that (i) the sum of the aggregate principal amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving Committed Amount, (ii) with respect to each individual
Lender, such Lender’s pro rata share of outstanding Committed Loans plus such
Lender’s pro rata share of outstanding LOC Obligations shall not exceed such
Lender’s Revolving Loan Commitment and (iii) the aggregate principal amount of
such Revolving Loan shall not exceed the Revolving Credit Availability at such
time.  Subject to the terms of this Credit Agreement (including Section 3.3),
the Borrowers may borrow, repay and reborrow Revolving Loans.  The
Administrative Agent shall keep a record of the purpose for which each of the
Loans was advanced (and of repayments applied thereto), which record shall be
conclusive absent prima facie error.

(b)[Reserved].

(c)Method of Borrowing for Committed Loans.  By no later than 11:00 a.m. (10:00
a.m. for LIBOR Loans and Base Rate Loans) (i) three Business Days prior to the
date of the requested borrowing of Revolving Loans that will be Eurodollar Loans
or (ii) on the day of the requested borrowing of any Revolving Loans that will
be LIBOR Loans or Base Rate Loans, the Borrowers shall submit an irrevocable
written Notice of Borrowing in the form of Exhibit 2.1(c) to the Administrative
Agent setting forth (A) the amount

-31-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

requested, (B) whether such Committed Loans shall be Revolving Loans that will
be Base Rate Loans, Revolving Loans that will be LIBOR Loans or Revolving Loans
that will be Eurodollar Loans, (C) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto, (D) the purpose of the
proceeds of the requested Committed Loans, (E) a certification by a Responsible
Officer that the Borrowers have complied in all respects with Section 5.2 and
(F) the date of borrowing.

(d)Funding of Committed Loans.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms
thereof.  Each Revolving Loan Lender shall make its Revolving Loan Commitment
Percentage of the requested Committed Loans available to the Administrative
Agent by 1:00 p.m. on the date specified in the Notice of Borrowing by deposit,
in Dollars, of immediately available funds to the Administrative Agent at its
principal office in New York City, New York or at such other address as the
Administrative Agent may designate in writing.  The amount of the requested
Committed Loans will then be made available to the Borrowers by the
Administrative Agent by crediting the account of the Borrowers on the books of
such office of the Administrative Agent, to the extent the amount of such
Committed Loans are made available to the Administrative Agent.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Committed Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder.  Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any Committed Loan
that such Lender does not intend to make available to the Administrative Agent
its portion of the Committed Loans to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on the date of such Committed Loans, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion, but without
any obligation to do so) make available to the Borrowers a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent, the Administrative Agent shall be able to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrowers, and the Borrowers
shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover from such
Lender or the Borrowers, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrowers to the date such
corresponding amount is recovered by the Administrative Agent at a per annum
rate equal to (i) from the Borrowers at the applicable rate for such Committed
Loan pursuant to the Notice of Borrowing and (ii) from such Lender at the
Federal Funds Rate.

(e)Reduction or Termination of Revolving Committed Amount.  Upon at least three
Business Days’ notice to the Administrative Agent, the Borrowers shall have the
right to permanently terminate or reduce the aggregate unused amount of the
Revolving Committed Amount at any time or from time to time; provided that (i)
each partial reduction shall be in an aggregate amount at least equal to
$5,000,000 and in integral

-32-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

multiples of $1,000,000 above such amount, and (ii) no reduction shall be made
which would reduce the Revolving Committed Amount to an amount less than the
lesser of (A) the aggregate amount of outstanding Revolving Loans plus the
aggregate amount of outstanding LOC Obligations or (B) $200,000,000.  Any
reduction in (or termination of) the Revolving Committed Amount shall be
permanent and may not be reinstated.  The Administrative Agent shall immediately
notify the Revolving Loan Lenders of any reduction in the Revolving Committed
Amount and each Lender’s Commitment shall be reduced pro rata in accordance with
each Lender’s Revolving Loan Commitment Percentage.

(f)Continuations and Conversions.  The Borrowers shall have the option with
respect to any Loan, on any Business Day, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans or LIBOR Loans into
Eurodollar Loans, or to convert Eurodollar Loans into Base Rate Loans or LIBOR
Loans; provided, however, that (i) each such continuation or conversion must be
requested by the Borrowers pursuant to a written Notice of
Continuation/Conversion, in the form of Exhibit 2.1(f), in compliance with the
terms set forth below, (ii) except as provided in Section 3.11, Eurodollar Loans
may only be continued or converted on the last day of the Interest Period
applicable thereto, (iii) Eurodollar Loans may not be continued nor may Base
Rate Loans or LIBOR Loans be converted into Eurodollar Loans during the
existence and continuation of a Default or Event of Default and (iv) any request
to continue a Eurodollar Loan that fails to comply with the terms hereof or any
failure to request a continuation of a Eurodollar Loan at the end of an Interest
Period shall result in a conversion of such Eurodollar Loan to a LIBOR Loan on
the last day of the applicable Interest Period.  Each continuation or conversion
must be requested by the Borrowers no later than 11:00 a.m. (A) one Business Day
prior to the date for a requested conversion of a Eurodollar Loan to a Base Rate
Loan or a LIBOR Loan or (B) three Business Days prior to the date for a
requested continuation of a Eurodollar Loan or conversion of a Base Rate Loan or
a LIBOR Loan to a Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Administrative Agent (which shall
promptly notify each of the Lenders) which shall set forth (x) whether the
Borrowers wish to continue or convert such Loans and (y) if the request is to
continue a Eurodollar Loan or convert a Loan to a Eurodollar Loan, the Interest
Period applicable thereto.

(g)Minimum Amounts/Restrictions on Loans.  Each request for a borrowing,
conversion or continuation of a Revolving Loan shall be subject to the
requirements that (i) each Eurodollar Loan or LIBOR Loan shall be in a minimum
amount of $1,000,000 and in integral multiples of $100,000 in excess thereof,
(ii) each Base Rate Loan shall be in a minimum amount of $500,000 or the
remaining amount available under the Revolving Committed Amount and (iii) no
more than eight Eurodollar Loans shall be outstanding at any one time.  For the
purposes of this Section 2.1(g), all Eurodollar Loans with the same Interest
Periods beginning on the same date shall be considered as one Eurodollar Loan,
but Eurodollar Loans with different Interest Periods, even if they begin or end
on the same date, shall be considered as separate Eurodollar Loans.

(h)Notes.  The Revolving Loans made by each Revolving Loan Lender shall be
evidenced by a duly executed promissory note of the Borrowers to each Lender in

-33-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

substantially the form of Exhibit 2.1(h).  Each Revolving Loan Lender may, by
notice to the Borrowers and the Administrative Agent, request that its
Competitive Bid Loans be evidenced by a separate Note in an amount equal to the
aggregate unpaid principal amount of such Loans.  Each such Note shall be in
substantially the form of Exhibit 2.1(h) with appropriate modifications.

2.2Competitive Bid Option.

(a)The Competitive Bid Option.  For so long as BOP shall maintain an Investment
Grade Rating, the Borrowers may, as set forth in this Section 2.2, request that
the Administrative Agent solicit the Revolving Loan Lenders to make offers to
make Competitive Bid Loans to the Borrowers (a “Competitive Bid Quote Request”),
such Competitive Bid Loan not to exceed, at such time (i) together with all
Competitive Bid Loans then outstanding, fifty percent (50%) of the Revolving
Committed Amount, or (ii) the then Revolving Credit Availability.  Subject to
the provisions of this Credit Agreement, the Borrowers may repay any outstanding
Competitive Bid Loan on any day which is a Business Day and any amounts so
repaid may be reborrowed, up to the amount available under this Section 2.2(a)
at the time of such borrowing, until the Business Day next preceding the
Revolving Loan Maturity Date.  The Revolving Loan Lenders may, but shall have no
obligation to, make such offers and the Borrowers may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.2.  The Competitive Bid Loans outstanding under the Existing Credit Agreement
on the date hereof and listed on Schedule 2.2 shall become and be deemed to be
Competitive Bid Loans outstanding under this Credit Agreement.

(b)Competitive Bid Quote Request.  When the Borrowers wish to request offers to
make Competitive Bid Loans under this Section 2.2, the Borrowers shall transmit
to the Administrative Agent by email, telex or facsimile transmission a
Competitive Bid Quote Request substantially in the form of Exhibit 2.2(b) hereto
so as to be received not later than 10:30 A.M. (New York City time) on the
fourth (4th) Business Day prior to the date of borrowing proposed therein (or
such other time or date as the Borrowers and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Loan Lenders not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
for which such change is to be effective) specifying:

(i)the proposed date of the requested Competitive Bid Loan, which shall be a
Business Day;

(ii)the aggregate amount of such Competitive Bid Loan, which shall be $5,000,000
or a larger multiple of $1,000,000 (which shall not exceed the Revolving Credit
Availability);

(iii)the duration of the Interest Period applicable thereto; and

(iv)the amount of all Competitive Bid Loans then outstanding (which, together
with the requested Competitive Bid Loans shall not exceed, in the aggregate,
fifty percent (50%) of the Revolving Committed Amount).

-34-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

The Borrowers may request offers to make Competitive Bid Loans for one, two or
three Interest Periods in a single Competitive Bid Quote Request.  Borrowers may
not make more than four (4) Competitive Bid Quote Requests in any thirty (30)
day period.

(c)Invitation for Competitive Bid Quotes.  Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Revolving Loan Lenders by email, telex or facsimile transmission an Invitation
for Competitive Bid Quotes substantially in the form of Exhibit 2.2(c) hereto,
which shall constitute an invitation by the Borrowers to each Revolving Loan
Lender to submit Competitive Bid Quotes offering to make the Competitive Bid
Loans to which such Competitive Bid Quote Request relates in accordance with
this Section.

(d)Submission and Contents of Competitive Bid Quotes.  (i) Each Revolving Loan
Lender may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes.  Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by email, telex
or facsimile transmission not later than 10:00 A.M. (New York City time) on the
third (3rd) Business Day prior to the proposed date of borrowing (or such other
time or date as the Borrowers and the Administrative Agent shall have mutually
agreed and shall have notified the Revolving Loan  Lenders not later than the
date of the Competitive Bid Quote Request for the first LIBOR Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Person serving as the Administrative Agent (or any affiliate of the
Person serving as the Administrative Agent) in the capacity of a Revolving Loan
Lender may be submitted, and may only be submitted, if the Person serving as the
Administrative Agent or such affiliate notifies the Borrowers of the terms of
the offer or offers contained therein not later than one-quarter (1/4) hour
prior to the deadline for the other Lenders.  Any Competitive Bid Quote so made
shall be irrevocable, except with the written consent of the Administrative
Agent given on the instruction of the Borrowers.  Competitive Bid Loans to be
funded pursuant to a Competitive Bid Quote may, as provided in Section 11.3(e),
be funded by a Lender’s Designated Bank.  A Lender making a Competitive Bid
Quote may, but shall not be required to, specify in its Competitive Bid Quote
whether the related Competitive Bid Loans are intended to be funded by such
Lender’s Designated Bank, as provided in Section 11.3(e).

(i)Each Competitive Bid Quote shall be in substantially the form of Exhibit
2.2(d)(ii) hereto and shall in any case specify:

(A)the proposed date of borrowing;

(B)the principal amount of the Competitive Bid Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $5,000,000 or a larger multiple of
$1,000,000 (or, if the Revolving Credit Availability then is less than
$5,000,000, such lesser amount), (y) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the

-35-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

principal amount of Competitive Bid Loans for which offers being made by such
quoting Lender may be accepted;

(C)the margin above or below the applicable Eurodollar Rate (the “Competitive
Bid Margin”) offered for each such Competitive Bid Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate offered for each Competitive Bid Loan; and

(D)the identity of the quoting Lender.

(ii)Any Competitive Bid Quote shall be disregarded if it:

(A)is not substantially in conformity with Exhibit 2.2(d)(ii) hereto or does not
specify all of the information required by subsection (d)(ii) above;

(B)except as provided in subsection (d)(ii)(B)(z) above, proposes terms other
than or in addition to those set forth in the applicable Invitation for
Competitive Bid Quotes; or

(C)arrives after the time set forth in subsection (d)(i) above.

(e)Notice to Borrowers.  The Administrative Agent shall promptly notify the
Borrowers of the terms (x) of any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) of this Section and (y) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request.  Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote.  The Administrative Agent’s notice to the Borrowers shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request, (B) the principal amounts and Competitive Bid
Margins so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

(f)Acceptance and Notice by Borrowers.  Not later than 11:00 A.M. (New York City
time) on the third (3rd) Business Day prior to the proposed date of borrowing
(or such other time or date as the Borrowers and the Administrative Agent shall
have mutually agreed and shall have notified the Revolving Loan  Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction for which such change is to be effective), the Borrowers shall
telephonically notify the Administrative Agent of their acceptance or
non-acceptance of the offers so notified to them pursuant to subsection (e) of
this Section 2.2, and the Borrowers shall confirm such telephonic notification
in writing not later than the third (3rd) Business Day prior to the proposed
date of borrowing.  In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”), whether

-36-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

telephonic or in writing, shall specify the aggregate principal amount of offers
for each Interest Period that are accepted and shall be accompanied by a
certificate of a Responsible Officer of the Borrowers with respect to compliance
with (including calculation of) Section 7.2.  Any Competitive Bid Loan accepted
by the Borrowers and made by the Lenders shall utilize the Revolving Committed
Amount (but not the Commitments of the Lenders making such Competitive Bid
Loan), and the Revolving Credit Availability shall be reduced by the amount of
any Competitive Bid Loans.  The Borrowers may accept any Competitive Bid Quote
in whole or in part; provided that:

(i)the aggregate principal amount of each Competitive Bid Loan borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii)the principal amount of each Competitive Bid Loan borrowing must be
$5,000,000 or a larger multiple of $1,000,000 (or, if the Revolving Credit
Availability then is less than $5,000,000, such lesser amount);

(iii)acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins; and

(iv)the Borrowers may not accept any offer that is described in subsection
(d)(iii) of this Section or that otherwise fails to comply with the requirements
of this Credit Agreement.

(g)Allocation by Administrative Agent.  If offers are made by two or more
Lenders with the same Competitive Bid Margins for a greater aggregate principal
amount than the amount in respect of which such offers are permitted to be
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers; provided, that the principal
amount of such Competitive Bid Loans shall be allocated among such Lenders, in
ascending order from those subject to the lowest Competitive Bid Margin to those
subject to the highest Competitive Bid Margin, as applicable to provide to the
Borrowers the lowest effective cost based on offers accepted.  Determinations by
the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error.  The Administrative Agent shall
notify the Borrowers of all offers.

(h)Notification by Administrative Agent.  Upon receipt of the Borrowers’ Notice
of Competitive Bid Borrowing in accordance with Section 2.2(f) hereof, the
Administrative Agent shall, on the date such Notice of Competitive Bid Borrowing
is received by the Administrative Agent, notify each Revolving Loan Lender of
the principal amount of the Competitive Bid Loan borrowing accepted by the
Borrowers and of such Lender’s share (if any) of such Competitive Bid Loan
borrowing and such Notice of Competitive Bid Borrowing shall not thereafter be
revocable by the Borrowers.  A Lender who is notified that it has been selected
to make a Competitive Bid Loan may designate its

-37-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Designated Bank (if any) to fund such Competitive Bid Loan on its behalf, as
described in Section 11.3(e).  Any Designated Bank which funds a Competitive Bid
Loan shall on and after the time of such funding become the obligee under such
Competitive Bid Loan and be entitled to receive payment thereof when due.  No
Revolving Loan Lender shall be relieved of its obligation to fund a Competitive
Bid Loan, and no Designated Bank shall assume such obligation, prior to the time
the applicable Competitive Bid Loan is funded.

(i)Each Competitive Bid Loan shall mature, and the principal amount thereof
shall be due and payable, together with the accrued interest thereon, on the
last day of the Interest Period applicable to such Competitive Bid Loan.

2.3Letter of Credit Subfacility.

(a)Issuance.  Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require (so long as such terms and conditions do not impose any
financial obligation on or require any Lien (not otherwise contemplated by this
Credit Agreement) to be given by any Credit Party or conflict with any
obligation of, or detract from any action which may be taken by, any Borrower or
its Subsidiaries under this Credit Agreement), each Issuing Lender severally
agrees, in reliance upon the agreements of the other Revolving Loan Lenders set
forth in this Section 2.3, from time to time upon request to issue (from the
Effective Date to the Revolving Loan Maturity Date and in a form reasonably
acceptable to the Issuing Lender), in Dollars, and the LOC Participants shall
participate in, Letters of Credit for the account of the Borrowers or any of
their Subsidiaries; provided, however, that (i) the aggregate amount of all
outstanding Letters of Credit issued by an Issuing Lender plus the aggregate
amount of all unreimbursed drawings owing to an Issuing Lender shall not exceed
its LOC Commitment at such time, (ii) the aggregate amount of LOC Obligations
shall not at any time exceed the Total LOC Committed Amount, (iii) the sum of
the aggregate amount of LOC Obligations outstanding plus Revolving Loans
outstanding shall not exceed the Revolving Committed Amount and (iv) with
respect to each individual LOC Participant, such LOC Participant’s pro rata
share of Revolving Credit Obligations shall not exceed such LOC Participant’s
Revolving Credit Commitment.  The Issuing Lender may require the issuance and
expiry date of each Letter of Credit to be a Business Day.  Each Letter of
Credit shall be a standby letter of credit issued to support the obligations
(including pension or insurance obligations), contingent or otherwise, of a
Borrower or any of its Subsidiaries.  Except as otherwise expressly agreed upon
by all the LOC Participants, no Letter of Credit shall have an original expiry
date more than one year from the date of issuance or shall have an expiry date
that is less than 30 days prior to the Revolving Loan Maturity Date.  Each
Letter of Credit shall comply with the related LOC Documents.  Each Letter of
Credit shall be deemed to remain outstanding until it has expired or the
original documents evidencing such Letter of Credit have been returned to the
Issuing Lender.  Notwithstanding the foregoing or any other provision of this
Section 2.3(a), if requested by the Borrowers, the Issuing Lender shall issue a
Letter of Credit with an expiration date that is up to one (1) year after the
Revolving Loan Maturity Date, provided that no later than thirty (30) days prior
to the Revolving Loan Maturity Date, the Borrowers provide a cash deposit in the
full amount available to be drawn under all Letters of Credit with expiration
dates after the Revolving Loan

-38-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Maturity Date.  Any such additional cash collateral shall be held by the
Administrative Agent, for the benefit of the Revolving Loan Lenders, in the
Letter of Credit Collateral Account as defined in, and  in accordance with the
terms of, Section 2.3(m).

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrowers delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of Issuing Lender’s customary application,
appropriately completed and signed by a Responsible Officer of a Borrower.  Such
application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Issuing
Lender, by personal delivery or by any other means acceptable to the Issuing
Lender.  Such application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such request shall
specify in form and detail satisfactory to the Issuing Lender:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Lender may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such request shall specify in form and detail
satisfactory to the Issuing Lender (A) the Letter of Credit to be amended; (B)
the proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuing
Lender may require.  Additionally, the Borrowers shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment as the
Issuing Lender or the Administrative Agent may require.  The Issuing Lender
shall not amend any Letter of Credit if the Issuing Lender would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.  The Borrowers and the Issuing Lenders shall use commercially
reasonable efforts, to the extent practicable, to cause the Letters of Credit to
be issued by the Issuing Lenders on a proportionate basis in accordance with
their proportionate share of the LOC Commitments.

If the Borrowers so request in any applicable Letter of Credit application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing
Lender, the Borrowers shall not be required to make a specific request to the
Issuing Lender for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Issuing

-39-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Lender to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Revolving Loan Maturity Date; provided, however, that
the Issuing Lender shall not permit any such extension if (A) the Issuing Lender
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, and in each such case directing
the Issuing Lender not to permit such extension.

If a Borrower so requests in any applicable Letter of Credit application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the Issuing Lender, the Borrowers
shall not be required to make a specific request to the Issuing Lender to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Lender to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.2 is not then satisfied and, in
each case, directing the Issuing Lender not to permit such reinstatement.

(b)Notice and Reports.  The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least three Business Days prior to the
requested date of issuance.  The Issuing Lender will, upon issuance, at least
quarterly and more frequently upon request, provide to the Administrative Agent
for dissemination to the Lenders a detailed report specifying the Letters of
Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of the prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, and the expiry date as well as any payments or expirations which
may have occurred.  The Issuing Lender will further provide to the
Administrative Agent, promptly upon request, copies of the Letters of Credit and
the other LOC Documents.

(c)Participations.

(i)Each LOC Participant acknowledges and confirms that it has a Participation
Interest in the liability of the Issuing Lender under each Existing

-40-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Letter of Credit in an amount equal to its Revolving Loan Commitment Percentage
of such Existing Letters of Credit.  The Borrowers’ reimbursement obligations in
respect of each Existing Letter of Credit, and each LOC Participant’s
obligations in connection therewith, shall be governed by the terms of this
Credit Agreement.

(ii)Each LOC Participant, upon issuance of a Letter of Credit, shall be deemed
to have purchased without recourse a risk participation from the Issuing Lender
in such Letter of Credit and each LOC Document related thereto and the rights
and obligations arising thereunder and any collateral relating thereto, in each
case in an amount equal to its Revolving Loan Commitment Percentage of the
obligations under such Letter of Credit, and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the Issuing Lender therefor and discharge when due, its Revolving Loan
Commitment Percentage of the obligations arising under such Letter of
Credit.  Without limiting the scope and nature of each LOC Participant’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or with respect to any such Letter of
Credit, each such LOC Participant shall pay to the Issuing Lender (without
duplication of its obligations under Sections 2.3(d) and 2.3(e) to make a
Revolving Loan to the Borrowers) its Revolving Loan Commitment Percentage of
such unreimbursed drawing in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) or (e) of this Section 2.3.  The obligation of each LOC
Participant to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Lender in respect of any Letter of Credit, together with interest as
hereinafter provided.

(d)Reimbursement.  In the event of any drawing under any Letter of Credit, the
Issuing Lender will examine all documents purporting to represent a demand for
payment under a Letter of Credit within the period stipulated by the terms and
conditions of such Letter of Credit.  After such examination, Issuing Lender
shall notify Administrative Agent and Borrower by email (confirmed by telephone)
of such demand for payment and whether such Issuing Bank has made or will make
payment thereunder; provided that any failure to give or delay in giving such
notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Lender with respect to any such payment under such Letter of
Credit.  Unless the Borrowers shall promptly notify the Issuing Lender of their
intent to otherwise reimburse the Issuing Lender, the Borrowers shall be deemed
to have requested a Revolving Loan at a per annum rate equal to the Base Rate in
the amount of such drawing, the proceeds of which will be used to satisfy the
reimbursement obligations.  The Borrowers shall reimburse the Issuing Lender on
the day of drawing under any Letter of Credit either with the proceeds of such
Revolving Loan obtained hereunder or otherwise in same day funds as provided
herein or in the LOC Documents.  If the Borrowers shall fail to reimburse the
Issuing Lender as provided hereinabove, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Base Rate plus two percent
(2%).  The Borrowers’ reimbursement

-41-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of (but without waiver of) any rights of set-off,
counterclaim or defense to payment the applicable account party or the Borrowers
may claim or have against an Issuing Lender, the Administrative Agent, the
Lenders, the beneficiary of the Letter of Credit drawn upon or any other Person,
including without limitation, any defense based on any failure of the applicable
account party or the Borrowers to receive consideration or the legality,
validity, regularity or unenforceability of such Letter of Credit.  The Issuing
Lender will promptly notify the LOC Participants of the amount of any
unreimbursed drawing and each LOC Participant shall promptly pay to the Issuing
Lender, in Dollars and in immediately available funds, the amount (without
duplication of its obligations under Sections 2.3(d) and 2.3(e) to make a
Revolving Loan to the Borrowers) of such LOC Participant’s Revolving Loan
Commitment Percentage of such unreimbursed drawing.  Such payment shall be made
on the day such notice is received by such Lender from the Issuing Lender if
such notice is received at or before 2:00 p.m., otherwise such payment shall be
made at or before 12:00 Noon on the Business Day next succeeding the day such
notice is received.  If such LOC Participant does not pay such amount to the
Issuing Lender in full upon such request, such LOC Participant shall, on demand,
pay to the Issuing Lender interest on the unpaid amount during the period from
the date such LOC Participant received the notice regarding the unreimbursed
drawing until such LOC Participant pays such amount to the Issuing Lender in
full at a rate per annum equal to, if paid within two Business Days of the date
of drawing, the Federal Funds Rate and thereafter at a rate per annum equal to
the Base Rate.  Each LOC Participant’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.  Simultaneously with the making
of each such payment by a LOC Participant to the Issuing Lender, such LOC
Participant shall, automatically and without any further action on the part of
the Issuing Lender or such LOC Participant, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Lender) in the related unreimbursed drawing
portion of such LOC Obligation and in the interest thereon and in the related
LOC Documents, and shall have a ratable interest in the Issuing Lender’s claim
against the Borrowers with respect thereto.

(e)Repayment with Revolving Loans.  On any day on which the Borrowers shall have
requested, or been deemed to have requested, a Revolving Loan borrowing to
reimburse a drawing under a Letter of Credit (as set forth in clause (d) above),
the Administrative Agent shall give notice to the applicable Lenders that a
Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan comprised
solely of Base Rate Loans (each such borrowing, a “Mandatory Borrowing”) shall
be immediately made from all applicable Lenders (without giving effect to any
termination of the Commitments pursuant to Section 9.2) pro rata based on each
Lender’s respective Revolving Loan Commitment Percentage and the proceeds
thereof shall be paid directly to the Issuing Lender for application to the
respective LOC Obligations.  Each such Lender hereby irrevocably agrees to make
such

-42-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Revolving Loans immediately upon any such request or deemed request on account
of each such Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (i) the amount
of such Mandatory Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 5.2 are then satisfied, (iii) whether a Default
or Event of Default then exists, (iv) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required hereunder,
(v) the date of such Mandatory Borrowing, or (vi) any reduction in the Revolving
Committed Amount or any termination of the Commitments.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to a Borrower), then each
Revolving Loan Lender hereby agrees that it shall forthwith fund (as of the date
such Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrowers on or after such date and prior to such
purchase) its Participation Interest in the outstanding LOC Obligations;
provided, further, that in the event any Revolving Loan Lender shall fail to
fund its Participation Interest on the day such Mandatory Borrowing would
otherwise have occurred, then the amount of such Lender’s unfunded Participation
Interest therein shall bear interest payable to the Issuing Lender upon demand,
at a rate per annum equal to, if paid within two Business Days of such date, the
Federal Funds Rate, and thereafter at a rate per annum equal to the Base Rate.

(f)Modification and Extension.  The issuance of any supplement, modification,
amendment, renewal, or extensions to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that the fees to be paid pursuant to Section
3.4(b)(i) shall only be due if the expiration date of such Letter of Credit is
extended.

(g)Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
Issuing Lender and the Borrowers when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP98”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) (the “UCP”) shall apply to each
commercial Letter of Credit.

(h)Responsibility of Issuing Lender.  It is expressly understood and agreed as
between the Revolving Loan Lenders that the obligations of an Issuing Lender
hereunder to the LOC Participants are only those expressly set forth in this
Credit Agreement and that an Issuing Lender shall be entitled to assume that the
conditions precedent set forth in Section 5.2 have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Section 2.3
shall be deemed to prejudice the right of any LOC Participant to recover from

-43-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

an Issuing Lender any amounts made available by such LOC Participant to such
Issuing Lender pursuant to this Section 2.3 in the event that it is determined
by a court of competent jurisdiction that the payment with respect to a Letter
of Credit constituted gross negligence or willful misconduct on the part of such
Issuing Lender.

(i)Conflict with LOC Documents.  In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall govern.

(j)Obligations Absolute.  The obligation of the Borrowers to reimburse each
Issuing Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that a Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Lender or any
other Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by any Issuing Lender of any requirement that exists for such Issuing
Lender’s protection and not the protection of the Borrowers or any waiver by any
Issuing Lender which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by any Issuing Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP98 or the UCP, as applicable;

(vii)any payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other

-44-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the applicable Issuing Lender.  The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Lender and its correspondents unless such notice is given as
aforesaid.

(k)Role of Issuing Lender.  Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lenders shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LOC Document.  The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Lenders, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Lenders shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(j); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against an Issuing Lender, and such Issuing Lender may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an Issuing Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or

-45-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  An Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
("SWIFT") message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(l)No Obligation to Issue.  The Issuing Lender shall be under no obligation to
issue any Letter of Credit if:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursable loss, cost or expense which
was not applicable on the Closing Date and which the Issuing Lender in good
faith deems material to it; or

(ii)the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender.

(m)Letter of Credit Collateral Account.  The Borrowers hereby agree that they
will, from the time a deposit is required pursuant to Section 2.3(a), Section
9.2(c), Section 9.3 or Section 11.9 until the Obligations are satisfied and all
Letters of Credit have expired or been terminated or cancelled or as otherwise
set forth below, maintain a special collateral account (the “Letter of Credit
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Section 11.1, in the name of the Borrowers, but under the
sole dominion and control, including the exclusive right of withdrawal, of the
Administrative Agent, for the benefit of the Revolving Loan Lenders, and in
which the Borrowers shall have no interest other than as set forth in this
Section 2.3(l) or in Section 9.3.  Such Letter of Credit Collateral Account
shall be funded to the extent required by Section 2.3(a), Section 9.2(c),
Section 9.3 or Section 11.9.  In addition to the foregoing, the Borrowers hereby
grant to the Administrative Agent, for the benefit of itself, the Issuing Lender
and the Revolving Loan Lenders, a properly perfected security interest in and
lien on the Letter of Credit Collateral Account, any cash or other funds, notes,
certificates of deposit and other instruments that may hereafter be on deposit
in the Letter of Credit Collateral Account, any certificates or instruments from
time to time evidencing or representing the Letter of Credit Collateral Account,
all interest, dividends and other property distributed in respect of or in
exchange for the foregoing, and the proceeds thereof (the “Letter of Credit
Collateral”), all to secure the payment and performance of the Obligations as
set forth below.  The Borrowers agree that they will not (i) sell or otherwise
dispose of any interest in the Letter of Credit Collateral or (ii) create or
permit to exist any lien, security interest or other charge or encumbrance upon
or with respect to any of the

-46-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Letter of Credit Collateral, except for the security interest created by this
Section 2.3(m).  Other than any interest earned on the investment of the Letter
of Credit Collateral, which investments shall be made at the option and sole,
but reasonable, discretion of the Administrative Agent and at the Borrowers’
risk and expense, the Letter of Credit Collateral shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
the Letter of Credit Collateral Account.  Moneys in the Letter of Credit
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Lender for any drawing under such Letters of Credit for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LOC
Obligations at such time; provided that if all Letters of Credit are expired or
have been terminated or cancelled, no LOC Obligations are outstanding and the
maturity of the Loans has been accelerated, moneys in the Letter of Credit
Collateral Account may be applied to satisfy other obligations of the Borrowers
under this Credit Agreement.  If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default in accordance with Section 9.2(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.  Subject to the
provisions of Section 9.3 and so long as no Default or Event of Default then
exists, if Letter of Credit Collateral was provided in accordance with Section
2.3(a), such remaining Letter of Credit Collateral, with any interest earned
thereon, will be returned to the Borrowers (and may be returned from time to
time with respect to any applicable Letter of Credit) on the earlier of (a) the
date that the applicable Letter of Credit or Letters of Credit expire in
accordance with their terms; and (b) the date that the applicable Letter of
Credit or Letters of Credit are terminated or cancelled.  So long as no Default
or Event of Default then exists, the portion of Letter of Credit Collateral
provided to cover the unfunded LC Exposure of a Defaulting Lender pursuant to
Section 11.9 shall be released promptly following the elimination of the
applicable unfunded LC Exposure (including by the termination of the Defaulting
Lender status of the applicable Lender) or the Administrative Agent’s good faith
determination that there exists excess Letter of Credit Collateral.

(n)Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

2.4Joint and Several Liability of the Borrowers.

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

-47-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety, but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c)If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.  Each Borrower further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the other Borrower
for amounts so paid under this Credit Agreement until such time as the Lenders
have been paid in full and all Commitments under this Credit Agreement have been
terminated.

(d)The obligations of each Borrower under the provisions of this Section 2.4
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.

(e)Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower hereby waives notice of acceptance of its joint and several
liability and of all extensions of credit to the Borrowers by the Lenders,
notice of occurrence of any Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this Credit
Agreement), or of any presentment or demand for any payment under this Credit
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Credit
Agreement and the benefit of any laws that exonerate or limit the liability of
co-borrowers or sureties and any defenses provided by those laws.  Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 2.4, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 2.4, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the obligations of such

-48-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Borrower under this Section 2.4 shall not be discharged except by performance
and then only to the extent of such performance.  The obligations of each
Borrower under this Section 2.4 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to either Borrower or a
Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any of the Lenders.

(f)The provisions of this Section 2.4 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced by them from time to time
against either of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy.  The provisions of this Section 2.4 shall remain
in effect until all the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of
either of the Borrowers, or otherwise, the provisions of this Section 2.4 will
forthwith be reinstated and in effect as though such payment had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any of
the other Credit Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

2.5Appointment of BOP.

BRT hereby appoints BOP to act as its agent for all purposes under this Credit
Agreement (including, without limitation, with respect to all matters related to
the borrowing and repayment of Loans) and agrees that (i) BOP may execute such
documents on behalf of BRT as BOP deems appropriate in its sole discretion and
BRT shall be obligated by all of the terms of any such document executed on its
behalf, (ii) any notice or communication delivered by the Administrative Agent
or the Lender to BOP shall be deemed delivered to BRT and (iii) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by BOP on behalf of BRT.  In
addition, each of the Credit Parties hereby appoints BOP to act as its agent for
all purposes of this Credit Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) BOP may execute such documents and provide such authorizations
on behalf of such Credit Parties as BOP deems appropriate in its sole discretion
and each Credit Party shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an Issuing Lender or a
Lender to BOP shall

-49-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

be deemed delivered to each Credit Party and (c) the Administrative Agent, an
Issuing Lender or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by BOP on behalf of
each of the Credit Parties.

2.6Non-Recourse.

Notwithstanding anything herein to the contrary, no recourse shall be had
against any past, present or future shareholder, officer, director or trustee of
BRT for any obligation of the Credit Parties under the Credit Documents, or for
any claim based thereon or otherwise in respect thereof; provided, however, that
this Section 2.6 shall not restrict or limit any claim against any such Person
arising out of or occurring with respect to fraud or any intentional
misrepresentation or any act or omission that is willful or wanton or
constitutes gross negligence or willful misconduct.

2.7Incremental Facilities.

(a)Incremental Facility Request.  The Borrowers may, by written notice to the
Administrative Agent on up to four occasions on or after the Effective Date (but
not at any time after an election to extend the Scheduled Revolving Loan
Maturity Date pursuant to Section 3.5(b)), elect to request (A) an increase to
the existing Revolving Loan Commitments (any such increase, the “New Revolving
Loan Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”, and together with the New
Revolving Loan Commitments, the “Incremental Commitments”), by an aggregate
amount of $400,000,000 that would result in the sum of all Revolving Loan
Commitments (both existing Revolving Loan Commitments and New Revolving Loan
Commitments) plus all New Term Loan Commitments, if any, not exceeding
$1,000,000,000 in the aggregate (each such amount in addition to the Revolving
Loan Commitments as of the Effective Date, a “Facility Increase” and the maximum
aggregate increase, the “Maximum Increase Amount”) and not less than $25,000,000
per request (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
Maximum Increase Amount and the sum of all such New Revolving Loan Commitments
plus New Term Loan Commitments obtained prior to such date), and integral
multiples of $1,000,000 in excess of that amount.  Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which the Borrowers
propose that the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days, nor more than 30 Business Days after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each Lender or
other Person that is an Eligible Assignee (each Lender or other Eligible
Assignee who agrees to provide all or a portion of the New Revolving Loan
Commitments being referred to herein as a “New Revolving Loan Lender” and each
Lender or other Eligible Assignee who agrees to provide all or portion of the
New Term Loan Commitments being referred to herein as a “New Term Loan Lender”,
as applicable) to whom the Borrowers propose any portion of such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, be allocated and
the amounts of such allocations; provided that any Lender or other Eligible
Assignee approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, may elect or decline,
in its sole discretion, to provide a New Revolving Loan

-50-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Commitment or New Term Loan Commitment, as applicable and a Lender’s or other
Eligible Assignee’s failure to respond shall be deemed to be a rejection of such
request.

(b)Conditions to Effectiveness of Facility Increase.  Such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall become effective
as of such Increased Amount Date, subject to the satisfaction of each of the
following conditions precedent, as determined by the Administrative Agent in its
good faith judgment:

(i)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;

(ii)the representations and warranties made or deemed made by the Borrowers in
any Credit Document shall be true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on the effective date of such Incremental Commitments, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on and as of such
earlier date);

(iii)the New Revolving Loan Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to, and executed and delivered by, the
Borrowers, the New Revolving Loan Lender and/or the New Term Loan Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, and each New Revolving Loan Lender and New Term Loan Lender, as
applicable, shall be subject to the requirements set forth in Section 3.13, and
any New Revolving Loan Lender and/or New Term Loan Lender who is not already a
Lender shall become a Lender hereunder;

(iv)the Borrowers shall make any payments required in connection with the
termination of an Interest Period prior to the applicable Interest Payment Date;

(v)the Borrowers shall deliver or cause to be delivered any promissory notes,
certificates, legal opinions, resolutions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction,
consistent with those delivered on the Effective Date under Section 5.1;

(vi)as requested by the Administrative Agent, the Credit Parties shall have
acknowledged and ratified that their obligations under the applicable Credit
Documents remain in full force and effect, and continue to guaranty the
Obligations under the Credit Documents, as modified by the applicable Facility
Increase and the implementation thereof;

-51-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(vii)the Borrowers shall have paid, pursuant to separate agreements between the
Borrowers and the Administrative Agent, the arranger for the Facility Increase,
the New Revolving Loan Lenders and/or the New Term Loan Lenders, (A) all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the applicable Facility Increase and (B) any fees that the Borrowers have
agreed to pay to the arranger for the Facility Increase, the New Revolving Loan
Lenders and/or the New Term Loan Lenders in connection with such Facility
Increase; and

(viii)(A)Upon the reasonable request of any Lender made at least five (5) days
prior to the closing date of such Facility Increase, the Borrowers shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five (5) days prior
to the closing date of such Facility Increase.

(B)At least five (5) days prior to the closing date of such Facility Increase,
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.

(c)Additional Facility Increase Matters.

(i)On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions and
subject to Section 3.14, (a) each of the Revolving Loan Lenders shall assign to
each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Loan Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Loan Lenders and New Revolving Loan
Lenders ratably in accordance with their Revolving Loan Commitments after giving
effect to the addition of such New Revolving Loan Commitments to the Revolving
Loan Commitments, (b) each Revolving Loan Lender shall automatically and without
further act be deemed to have assigned to each of the New Revolving Loan
Lenders, and each such New Revolving Loan Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Loan Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to each such deemed assignment and assumption of participations,
the aggregate outstanding participations hereunder in Letters of Credit will be
held by existing Revolving Loan Lenders and New Revolving Loan Lenders ratably
in accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving
Loan  Commitments, (c) each New Revolving Loan Commitment shall be deemed for
all purposes a Revolving Loan Commitment and

-52-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

each loan made thereunder (a “New Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan and (d) each New Revolving Loan Lender shall become a
Revolving Loan Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto.  The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Credit Agreement shall not apply to any of the
transactions effected pursuant to this Section 2.7.

(ii)On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto.  Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Credit Agreement.

(iii)The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments or the Series of New Term Loan Commitments, as
applicable, and (z) in the case of each notice to any Lender with a Commitment,
the respective interests in such Lender’s Loans, in each case subject to the
assignments contemplated by this Section 2.7.

(iv)The terms and provisions of the New Revolving Loans shall be identical to
the existing Revolving Loans.  Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Revolving Loan Maturity Date of the existing Revolving Loans, but may
permit voluntary prepayment, (b) the applicable New Term Loan maturity date of
each Series shall be no earlier than the latest Revolving Loan Maturity Date to
which the maturity of the existing Revolving Loans may be extended, and (c) any
guarantees provided in respect of the New Term Loans shall also guarantee the
other Obligations.

(v)Amounts borrowed under the Term Loan C Agreement shall not affect the amount
of the Incremental Commitments available under this Section 2.7.

Each joinder agreement executed in connection with a Facility Increase may,
without the consent of any other Lenders, effect such amendments to this Credit
Agreement and the other Credit Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.7, subject to approval by the Borrowers; provided however, that
any amendments that adversely affect a Lender shall be subject to Section
11.6.  Notwithstanding anything to the contrary set forth in this Credit
Agreement, such permitted amendments shall include (A) amendments to the
definition of “Required Lenders” to provide that “Required Lenders” shall be
those Lenders having Credit Exposures, unused Commitments and outstanding New
Term Loans representing at least 51% of the sum of the total

-53-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Credit Exposures, unused Commitments and outstanding New Term Loans and (B)
amendments to Section 3.7, 3.8 and 9.3 to provide for the pro rata sharing
amount the Revolving Loans and the New Term Loans based on the respective total
amount of such Loans.  All such amendments and joinder agreements entered into
with the applicable Credit Parties by the Administrative Agent which comply with
the provisions of this Section 2.7 shall be binding and conclusive on all
Lenders.

Section 3.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

3.1Interest.

(a)Interest Rate.  All Base Rate Loans shall accrue interest at the Base
Rate.  All LIBOR Loans shall accrue interest at a rate per annum equal to the
LIBOR Daily Floating Rate plus the Applicable Percentage for LIBOR Loans.  All
Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.  All
Competitive Bid Loans shall bear interest at a rate per annum equal to the sum
of (i) the Eurodollar Rate determined for the Interest Period (determined as if
the related Competitive Bid Loan were a Revolving Loan which is a Eurodollar
Loan) plus (ii) the Competitive Bid Margin quoted by the Lender making such
Competitive Bid Loan in accordance with Section 2.2.

(b)Default Rate of Interest.  Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at a per annum rate equal to two percent (2%) plus
the rate which would otherwise be applicable (or if no rate is applicable, then
the rate for Base Rate Loans plus two percent (2%) per annum), and when such
default rate of interest is in effect, it shall continue to remain in effect
both before and after the entry of any judgment; provided that unless the Loans
have been accelerated, interest, including the default rate of interest, shall
only be due and payable on the Interest Payment Dates.

(c)Interest Payments.  Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.  If an Interest Payment Date falls on a date which
is not a Business Day, such Interest Payment Date shall be deemed to be the
succeeding Business Day, except that in the case of Eurodollar Loans and
Competitive Bid Loans where the succeeding Business Day falls in the succeeding
calendar month, such Interest Payment Date shall be the preceding Business Day.

3.2Place and Manner of Payments.

(a)General.  All payments of principal, interest, fees, expenses and other
amounts to be made by a Borrower under this Credit Agreement shall be made by
such Borrower unconditionally and without deduction for any counterclaim,
defense, recoupment or setoff and received not later than 2:00 p.m. on the date
when due, in Dollars and in immediately available funds, to the Administrative
Agent at its offices in New York

-54-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

City, New York or an Issuing Lender at its applicable address.  Payments
received after such time shall be deemed to have been received on the next
Business Day.  The Borrowers shall, at the time they make any payment under this
Credit Agreement, specify to the Administrative Agent or Issuing Lender, as
applicable, the Loans, Letters of Credit, fees or other amounts payable by the
Borrowers hereunder to which such payment is to be applied (and in the event
that they fail to specify, or if such application would be inconsistent with the
terms hereof, the Administrative Agent shall, subject to Section 3.7, distribute
such payment to the Lenders in such manner as the Administrative Agent may deem
appropriate).  The Administrative Agent will distribute any such payment to the
Lenders on the day received if such payment is received prior to 2:00 p.m.;
otherwise the Administrative Agent will distribute such payment to the Lenders
on the next succeeding Business Day.  Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension), except that in the case of
Eurodollar Loans, if the extension would cause the payment to be made in the
next following calendar month, then such payment shall instead be made on the
next preceding Business Day.

(b)Funding by Lenders; Presumption by Administrative Agent.  (i)  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any funding of Eurodollar Rate Loans (or, in the case of any
funding of Base Rate Loans, prior to 12:00 noon on the date of such funding)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a funding of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.1) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Loan available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan.  Any payment by the Borrowers shall be without prejudice to any
claim a Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

-55-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the a Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if a Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in Section 2, and such funds are not made available to the Borrowers by
the Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 5 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.5 are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.5 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.5 .

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

3.3Prepayments.

(a)Voluntary Prepayments.  The Borrowers shall have the right to prepay Loans,
in whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Administrative Agent and any prepayment of
Eurodollar Loans will

-56-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

be subject to Section 3.14, (ii) (x) in the case of Eurodollar Loans and LIBOR
Loans, each such partial prepayment shall be in the minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof, or (y) in the
case of Base Rate Loans, each such partial prepayment shall be in the minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof.  Notwithstanding anything contained in this Credit Agreement to the
contrary, Competitive Bid Loans may not be voluntarily prepaid without the
consent of the Lender(s) making such Competitive Bid Loans.

(b)Mandatory Prepayments.

(i)If at any time (other than if consented to in writing by the Revolving Loan
Lenders) the aggregate amount of Revolving Loans outstanding plus LOC
Obligations outstanding exceeds the Revolving Committed Amount, the Borrowers
shall immediately prepay the Loans in the amount of such excess in accordance
with Section 3.3(c); and

(ii)If at any time after the Closing Date a Change of Control shall occur (the
date on which such Change of Control occurs being the “Prepayment Date”), the
Commitments shall terminate and reduce to zero and the Borrowers shall
immediately prepay the Loans and cause the return of any outstanding Letters of
Credit on the Prepayment Date as if the Prepayment Date were the Revolving Loan
Maturity Date.  The Borrowers shall make such prepayment on the Prepayment Date
together with all accrued interest on the amount prepaid and any unpaid fees and
expenses that are due and owing.  Amounts prepaid pursuant to this Section
3.3(b)(ii) may not be reborrowed.

(c)Application of Prepayments.  All amounts paid pursuant to Section 3.3(a)
shall be applied as directed by the Borrowers.  All amounts paid pursuant to
Section 3.3(a) the application of which has not been directed by the Borrowers
and all amounts required to be paid pursuant to Section 3.3(b)(i) shall be
applied first to Base Rate Loans, then to LIBOR Loans, then to Eurodollar Loans
in direct order of Interest Period maturities, and then to Competitive Bid Loans
(subject to the last sentence of Section 3.3(a)).  All prepayments hereunder
shall be subject to Section 3.14; provided that prepayments required to be made
pursuant to Section 3.3(b) that repay a Eurodollar Loan within 30 days of the
last day of its Interest Period shall not be subject to Section 3.14.

3.4Fees.

(a)Facility Fees.  In consideration of the Revolving Committed Amount being made
available by the Revolving Loan Lenders hereunder, the Borrowers agree to pay to
the Administrative Agent, for the pro rata benefit of each Revolving Loan Lender
(based on each Revolving Loan Lender’s Commitment and the number of days that
such Lender was a Revolving Loan Lender during the prior fiscal quarter), a fee
(collectively, the “Facility Fees”) equal to the Facility Fee Rate (as defined
below) multiplied by the entire Revolving Committed Amount.  The “Facility Fee
Rate” shall vary from time to time based on the Unsecured Senior Debt Ratings
then in effect and calculated as set forth in the definition of Applicable
Percentage.

-57-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

The Facility Fees shall commence to accrue on the Effective Date and shall be
due and payable in arrears on the first day of each fiscal quarter of the
Borrowers (as well as on the Revolving Loan Maturity Date and on any date that
the Revolving Committed Amount is reduced) for the immediately preceding fiscal
quarter (or portion thereof), beginning with the first of such dates to occur
after the Effective Date.

(b)Letter of Credit Fees.

(i)Letter of Credit Fees.  In consideration of the issuance of Letters of Credit
hereunder, the Borrowers agree to pay to the Administrative Agent, for the pro
rata benefit of the applicable Revolving Loan Lenders (based on each Lender’s
Revolving Loan Commitment), a per annum fee (the “Letter of Credit Fees”) equal
to the Applicable Percentage for Eurodollar Loans on the average daily maximum
amount available to be drawn under each such Letter of Credit from the date of
issuance to the date of expiration.  The Letter of Credit Fees will be payable
quarterly in arrears after the issuance of such Letter of Credit (as well as on
the Revolving Loan Maturity Date).

(ii)Issuing Lender Fees.  In addition to the Letter of Credit Fees payable
pursuant to subsection (i) above, the Borrowers shall pay to the Issuing Lender
for its own account, without sharing by the other Lenders, (A) a fee equal to
0.125% per annum on the average daily maximum amount available to be drawn under
each such Letter of Credit issued by the Issuing Lender from the date of
issuance to the date of expiration, such fee to be paid quarterly in arrears or
the first day of each fiscal quarter of the Borrowers after the issuance of such
Letter of Credit (as well as the Revolving Loan Maturity Date), and (B) the
customary charges from time to time of the Issuing Lender for its services in
connection with the issuance, amendment, payment, transfer, administration,
cancellation and conversion of, and drawings under, Letters of Credit
(collectively, the “Issuing Lender Fees”).

(c)Administrative Fees.  The Borrowers agree to pay to the Administrative Agent,
for its own account, an annual fee as agreed to between the Borrowers and the
Administrative Agent in the Fee Letters.

(d)Competitive Bid Fee.  Simultaneously with the delivery of each Notice of
Competitive Bid Borrowing, the Borrowers shall pay to the Administrative Agent
for its own account, a fee equal to $2,500.

3.5Payment in full at Maturity; Extension of Maturity.

(a)On the Revolving Loan Maturity Date, the Commitments shall terminate and the
entire outstanding principal balance of all Loans and all LOC Obligations,
together with accrued but unpaid interest and all other sums owing with respect
thereto, shall be due and payable in full, unless accelerated sooner pursuant to
Section 9.2; provided that Competitive Bid Loans shall also be due and payable
in full as provided in Section 2.2(i).

(b)On two (2) occasions during the term of this Credit Agreement, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers may
elect at

-58-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

least 30 days, but no more than 90 days, prior to the then Scheduled Revolving
Loan Maturity Date, to extend the Scheduled Revolving Loan Maturity Date for six
(6) months for each extension by providing written notice of such election to
the Administrative Agent (which shall promptly notify each of the Revolving Loan
Lenders).  If on the Scheduled Revolving Loan Maturity Date (i) no Default or
Event of Default exists and is continuing, (ii) the Borrowers pay to the
Administrative Agent, for the pro rata benefit of the Revolving Loan Lenders, an
extension fee equal to (x) 0.0625% of the then Revolving Committed Amount for
the first extension and (y) 0.075% of the then Revolving Committed Amount for
the second extension, and (iii) the Borrowers have given written notice to the
Administrative Agent of such election to extend the Scheduled Revolving Loan
Maturity Date within the time frame set forth in this Section 3.5(b), the
Scheduled Revolving Loan Maturity Date shall be extended for a period of six (6)
months.

3.6Computations of Interest and Fees.

(a)Except for Base Rate Loans bearing interest based on the Prime Rate, which
shall be calculated on the basis of a 365 or 366 day year as the case may be,
all computations of interest and fees hereunder shall be made on the basis of
the actual number of days elapsed over a year of 360 days.  Interest shall
accrue from and include the date of borrowing (or continuation or conversion),
but exclude the date of payment.

(b)It is the intent of the Lenders and the Borrowers to conform to and contract
in strict compliance with applicable usury law from time to time in effect.  All
agreements between the Lenders and the Credit Parties are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrowers or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans.  The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand.  All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any

-59-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

3.7Pro Rata Treatment.

Except to the extent otherwise provided herein:

(a)Loans.  Each Revolving Loan borrowing, each payment or prepayment of
principal of any Revolving Loan, each payment of fees (other than administrative
fees payable pursuant to Section 3.4(c) and Section 3.4(d), the Issuing Lender
Fees and, as set forth in Section 3.4(a), the Facility Fees), each reduction of
the Revolving Committed Amount, and each conversion or continuation of any
Revolving Loan, shall (except as otherwise provided in Section 3.11) be
allocated pro rata among the Lenders in accordance with the respective Revolving
Loan Commitment Percentages of the Lenders (or, if the Commitments of the
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans and Participation Interests of the
Revolving Loan Lenders); provided that, if any Lender shall have failed to pay
its applicable pro rata share of any Revolving Loan, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.7 shall
instead be payable to the Administrative Agent until the share of such Loan not
funded by such Lender has been repaid; provided further, that in the event any
amount paid to any Lender pursuant to this Section 3.7 is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to, but excluding, the date two Business Days after such
request, the Federal Funds Rate, and thereafter, at the Base Rate plus two
percent (2%) per annum.

(b)Letters of Credit.  Each payment of unreimbursed drawings in respect of LOC
Obligations shall be allocated to each LOC Participant pro rata in accordance
with its Revolving Loan Commitment Percentage; provided that, if any LOC
Participant shall have failed to pay its applicable pro rata share of any
drawing under any Letter of Credit, then any amount to which such LOC
Participant would otherwise be entitled pursuant to this subsection (b) shall
instead be payable to the Issuing Lender until the share of such unreimbursed
drawing not funded by such Lender has been repaid; provided further, that in the
event any amount paid to any LOC Participant pursuant to this subsection (b) is
rescinded or must otherwise be returned by the Issuing Lender, each LOC
Participant shall, upon the request of the Issuing Lender, repay to the
Administrative Agent for the account of the Issuing Lender the amount so paid to
such LOC Participant, with interest for the period commencing on the date such
payment is returned by the Issuing Lender until the date the Issuing Lender
receives such repayment at a rate per annum equal to, during the period to, but
excluding, the date two Business Days after such request, the Federal Funds
Rate, and thereafter, the Base Rate plus two percent (2%) per annum.

-60-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

3.8Sharing of Payments.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means (other than (a) in connection with an
assignment pursuant to Section 3.15 or Section 11.3, (b) any payment made by any
Borrower pursuant to or in accordance with the express terms of this Credit
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (c) the application of cash collateral provided for in
Section 2.3(m), or (d) the repayment of a Competitive Bid Loan to a particular
Competitive Bid Lender), in excess of its pro rata share of such payment as
provided for in this Credit Agreement, such Lender shall promptly (i) notify the
Administrative Agent of such fact and (ii) pay in cash or purchase from the
other Lenders a participation in such Loans and other obligations in such
amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Lenders share such payment in accordance with
their respective ratable shares as provided for in this Credit Agreement.  The
Lenders further agree among themselves that if payment to a Lender obtained by
such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored.  The Borrowers agree that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan or other obligation in the amount of such participation.  Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Administrative Agent or any other Lender an amount payable by
such Lender to the Administrative Agent or such other Lender pursuant to this
Credit Agreement on the date when such amount is due, such payments shall be
made together with interest thereon for each date from the date such amount is
due until the date such amount is paid to the Administrative Agent or such other
Lender at a rate per annum equal to the Federal Funds Rate.  If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 3.8 applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders under this Section
3.8 to share in the benefits of any recovery on such secured claim.

3.9Capital Adequacy.

If, after the date hereof, any Lender has determined that any Change in Law
regarding capital or liquidity requirements or ratios would have the effect of
reducing the rate of return on such Lender’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to a
level below that which such Lender, or its parent corporation, could have
achieved but for such Change in Law (taking into consideration such Lender’s (or
parent corporation’s) policies with respect to capital adequacy and liquidity),
then, within 10 days after

-61-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

receipt of notice from such Lender to the Borrowers and the Administrative
Agent, the Borrowers shall be obligated to pay to such Lender such additional
amount or amounts as will compensate such Lender (or parent corporation) on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified) for such reduction.  Each determination by
any such Lender of amounts owing under this Section shall, absent manifest
error, be conclusive and binding on the parties hereto.  This covenant shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

3.10Inability To Determine Interest Rate.

(a)If (i)  the Administrative Agent determines that (A) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurodollar Loan, or (B) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan  or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(i) (A) above, “Impacted Loans”), (ii) the Administrative Agent determines for
any reason that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount of a LIBOR Loan or (B)
adequate and reasonable means do not exist for determining the LIBOR Daily
Floating Rate with respect to a LIBOR Loan or (iii) the Administrative Agent or
the Required Lenders determine that for any reason  the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or the
LIBOR Daily Floating Rate with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan or LIBOR Loan, as applicable, the Administrative Agent will
promptly so notify the Borrowers and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods),
(y) the obligation of the Lenders to make or maintain LIBOR Loans and
Competitive Bid Loans shall be suspended and (z) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Rate Loans or Interest Periods),
borrowing of, or conversion to, LIBOR Loans, or borrowing of Competitive Bid
Loans, or, failing that, will be deemed to have converted such request into a
request for a borrowing of Base Rate Loans (subject to clause (z) above) in the
amount specified therein.

Notwithstanding the foregoing, unless Section 3.10(b) is applicable, if the
Administrative Agent has made the determination described in clause (i) (A) of
this section, the Administrative Agent, in consultation with the Borrowers and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (i) of the
first sentence of this section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrowers that such alternative

-62-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

(b)Notwithstanding anything to the contrary in this Credit Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrowers) that the Borrowers or Required
Lenders (as applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period or for any LIBOR Loan, including, without limitation,
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrowers may amend this Credit Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.  

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans, LIBOR Loans and Competitive Bid Loans

-63-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

shall be suspended (to the extent of the affected Eurodollar Loans, LIBOR Loans,
Competitive Bid Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans, borrowing of,
or conversion to, LIBOR Loans or borrowing of Competitive Bid Loans (to the
extent of the affected Eurodollar Rate Loans, LIBOR Loans, Competitive Bid Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, LIBOR Daily Floating Rate, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrowers).  

3.11Illegality.

Notwithstanding any other provision herein, if any Change in Law or in the
interpretation or application thereof occurring after the Closing Date shall
make it unlawful for any Lender to perform any of its obligations hereunder or
make or maintain Eurodollar Loans, LIBOR Loans or Competitive Bid Loans as
contemplated by this Credit Agreement, (a) such Lender shall promptly give
written notice of such circumstances to the Borrowers and the Administrative
Agent (which notice shall be promptly withdrawn whenever such circumstances no
longer exist), (b) the commitment of such Lender hereunder to make Eurodollar
Loans, LIBOR Loans or Competitive Bid Loans, continue Eurodollar Loans as such,
convert a Base Rate Loan to Eurodollar Loans or LIBOR Loans, and convert a LIBOR
Loan to Eurodollar Loans shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar Loans
or LIBOR Loans, such Lender shall then have a commitment only to make a Base
Rate Loan when a Eurodollar Loan or LIBOR Loan is requested and (c) such
Lender’s Loans then outstanding as Eurodollar Loans, LIBOR Loans or Competitive
Bid Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest

-64-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a Eurodollar Loan or a Competitive Bid Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrowers shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.14; provided that no such payments
shall be required if the conversion of a Eurodollar Loan occurs within 30 days
of the last day of the Interest Period of such Eurodollar Loan.

3.12Requirements of Law.

If any Change in Law or in the interpretation or application thereof applicable
to any Lender, or compliance by any Lender or Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender):

(a)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(b)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or such Issuing Lender which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(c)shall impose on such Lender or such Issuing Lender or the London interbank
market any other condition, cost or expense (excluding any Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount which such Lender deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrowers from such Lender
or Issuing Lender, through the Administrative Agent, in accordance herewith, the
Borrowers shall be obligated to promptly pay such Lender or Issuing Lender, upon
its demand, any additional amounts necessary to compensate such Lender on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified) for such increased cost or reduced amount
receivable, provided that, in any such case, the Borrowers may elect to convert
the Eurodollar Loans or LIBOR Loans made by such Lender hereunder to Base Rate
Loans by giving the Administrative Agent at least one Business Day’s notice of
such election, in which case the Borrowers shall promptly pay to such Lender,
upon demand, without duplication, such amounts, if any, as may be required
pursuant to Section 3.14.  If any Lender or Issuing Lender becomes entitled to
claim any additional amounts pursuant to Section 3.9 or this Section 3.12, it
shall provide prompt notice thereof to the Borrowers, through the Administrative
Agent, certifying (x) that one of the events described in Section 3.9 or this
Section 3.12 has occurred and describing in reasonable detail the nature of such
event, (y) as to the increased cost or reduced amount resulting from such event
and (z) as to the additional amount demanded by such Lender and a

-65-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any additional amounts payable pursuant to Section 3.9 or this Section
3.12 submitted by such Lender or Issuing Lender, through the Administrative
Agent, to the Borrowers shall be conclusive and binding on the parties hereto in
the absence of manifest error.  The Borrowers shall pay such Lender or Issuing
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.  This covenant shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased cost or reductions, and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

3.13Taxes.

(a)Issuing Lender.  For purposes of this Section 3.13, the term “Lender”
includes any Issuing Lender.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrowers under any Credit Document shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it or any Lender for the
payment of, any Other Taxes.

(d)Indemnification by the Borrowers.  The Borrowers shall  indemnify each
Recipient, within 10 days after Borrower’s receipt of written notice of demand
therefor together with a certificate specifying the amount of such payment or
liability (with a copy to the Administrative Agent), for the full amount of any
Indemnified Taxes (including

-66-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient (whether directly or
pursuant to Section 3.13(e)) or required to be withheld or deducted from a
payment to such Recipient and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  The Borrowers shall
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.13(e) below.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrowers to a Governmental Authority pursuant to this Section 3.13, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver

-67-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.13(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a

-68-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) substantially in the form of
Exhibit 3.13-1 and (y) executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.13-2 or Exhibit 3.13-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.13-4 on behalf of each such direct and indirect
partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such

-69-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including by
the payment of additional amounts pursuant to this Section 3.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to, or to file for or pursue any refund of Taxes on
behalf of, the indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 3.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

3.14Compensation.

Except as expressly set forth in Section 3.3(c), the Borrowers promise to
indemnify each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans, or a borrowing of Competitive Bid Loans, after the Borrowers
have given a notice requesting the same in accordance with the provisions of
this Credit Agreement, (b) default by the Borrowers in making any prepayment of
a Eurodollar Loan or Competitive Bid Loan after the Borrowers have given a
notice thereof in accordance with the provisions of this Credit Agreement and
(c) any continuation, conversion, payment or prepayment of Eurodollar Loans or
Competitive Bid Loans on a day which is not the last day of an Interest Period
with respect thereto.  Such indemnification shall be calculated by the
Administrative Agent

-70-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

and shall include, without limitation, an amount equal to (i) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans or
Competitive Bid Loans provided for herein minus (ii) the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market.  The agreements in this Section 3.14 shall survive the termination of
this Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.  Notwithstanding the foregoing, any prepayment of a Eurodollar Loan
made hereunder (as a result of a mandatory requirement of this Credit Agreement)
within thirty (30) days of the end of the Interest Period with respect to such
Eurodollar Loan, shall not be subject to this Section 3.14.

3.15Mitigation; Mandatory Assignment.

(a)Designation of a Different Lending Office.  Each Lender may make any Loan to
the Borrowers through any lending office, provided that the exercise of this
option shall not affect the obligation of the Borrowers to repay the Loan in
accordance with the terms of this Credit Agreement.  If any Lender requests
compensation under Section 3.12, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.12 or 3.13, as the case may be, in the future, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrowers hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)Replacement of Lenders.  In the event a Lender makes a request to the
Borrowers for additional payments in accordance with Sections 3.9, 3.10, 3.11,
3.12, 3.13 or 3.14 or a Lender becomes a Defaulting Lender, then, provided that
no Default or Event of Default has occurred and is continuing at such time and
such Lender has declined or is unable to designate another lender office in
accordance with Section 3.15(a), the Borrowers may, at their own expense (such
expense to include any transfer fee payable to the Administrative Agent under
Section 11.3(b) and any expense pursuant to Section 3.14), and in their sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other governmental
authority and (b) the Borrowers or such assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to

-71-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

the date of such payment on the portion of the Loans hereunder held by such
assigning Lender and all other amounts owed to such assigning Lender hereunder,
including amounts owed pursuant to Sections 3.9 through 3.14.  Notwithstanding
such assignment, and without limiting any other provision of this Credit
Agreement, such assigning Lender shall continue to benefit from the provisions
of Sections 3.9, 3.12, 3.13 and 11.5 with respect to the period before the
effectiveness of such assignment.

Section 4.

[RESERVED]

 

Section 5.

CONDITIONS PRECEDENT

5.1Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extensions of Credit is subject to satisfaction of the following
conditions:

(a)Executed Credit Documents.  Receipt by the Administrative Agent of duly
executed copies of:  (i) this Credit Agreement; (ii) the Notes; and (iii) all
other Credit Documents required to be delivered on or before the Effective Date,
each in form and substance reasonably acceptable to the Administrative Agent in
its sole discretion.

(b)Partnership Documents.  With respect to each Credit Party that is a
partnership, receipt by the Administrative Agent of the following:

(i)Partnership Agreements.  Certified copies of the partnership agreement of
such Credit Party, together with all amendments thereto.

(ii)Certificates of Good Standing or Existence.  A certificate of good standing
or existence for such Credit Party issued as of a recent date by its state of
organization and each other state where the failure to qualify or be in good
standing could have a Material Adverse Effect.

(c)Corporate Documents.  With respect to each Credit Party that is a
corporation, if applicable, receipt by the Administrative Agent of the
following:

(i)Charter Documents.  Copies of the articles or certificates of incorporation
or other charter documents of such Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

-72-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(ii)Bylaws.  A copy of the bylaws of such Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

(iii)Good Standing.  Copies of certificates of good standing, existence or their
equivalent with respect to such Credit Party certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.

(d)Limited Liability Company Documents.  With respect to each Credit Party that
is a limited liability company, if applicable, receipt by the Administrative
Agent of the following:

(i)Certificate of Formation.  A copy of the certificate of formation of such
Credit Party certified to be true and complete by the appropriate Governmental
Authority of the state or jurisdiction of its formation and certified by the
sole or managing member of such Credit Party to be true and correct as of the
Closing Date.

(ii)Operating Agreement.  A copy of the Operating Agreement of such Credit Party
certified by the sole or managing member of such Credit Party to be true and
correct as of the Closing Date.

(iii)Good Standing.  Copies of certificates of good standing, existence or their
equivalent with respect to such Credit Party certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.

(e)Trust Documents.  With respect to BRT, receipt by the Administrative Agent of
the following:

(i)Declaration of Trust.  A copy of the Declaration of Trust of BRT certified to
be true and complete by the appropriate Governmental Authority of the state or
jurisdiction of its formation and certified by the secretary of BRT to be true
and correct as of the Closing Date.

(ii)Bylaws.  A copy of the Bylaws of BRT certified by the trustee of BRT to be
true and complete as of the Closing Date.

(iii)Resolutions.  Copies of the resolutions of the Board of Trustees of BRT
approving and adopting the Credit Documents to which it and each Credit Party is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof by and on behalf of itself and each Credit Party.

(iv)Good Standing.  Copies of certificates of good standing, existence or their
equivalent with respect to BRT certified as of a recent date by the

-73-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

appropriate Governmental Authorities of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.

(v)Incumbency.  An incumbency certificate with respect to each of the Credit
Parties, certified by a secretary or assistant secretary of BRT to be true and
correct as of the Closing Date.

(f)[Reserved]

(g)[Reserved]

(h)Opinion of Counsel.  Receipt by the Administrative Agent of opinions (which
shall cover, among other things, authority, legality, validity, binding effect
and enforceability), satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and dated as of the Effective Date, from
legal counsel to the Credit Parties.

(i)Material Adverse Effect.  There shall not have occurred a change since
December 31, 2017 that has had or could reasonably be expected to have a
Material Adverse Effect.

(j)Litigation.  There shall not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.

(k)Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers on behalf of the Credit
Parties as of the Closing Date stating that (i) the Credit Parties and each of
their Subsidiaries are in compliance with all existing material financial
obligations, (ii) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority that
purports to affect a Credit Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could have or could
be reasonably expected to have a Material Adverse Effect, (iii) the financial
statements and information included in the Borrowers’ Form 10-K report for the
year ended December 31, 2017 and Form 10-Q report for the quarter ended March
31, 2018 were prepared in good faith and using reasonable assumptions and (iv)
immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated herein and therein to occur on
such date, (A) each of the Credit Parties is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(D) the Credit Parties and their Subsidiaries are in compliance as of March 31,
2018, and will be in compliance on a Pro Forma Basis, using the most recently
available financial statements and adjusting for any impairments and any capital
markets events (including any refinancing of the Term Loan C Agreement) since
the date of such financial

-74-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

statements, as of the Effective Date, with each of the financial covenants set
forth in Section 7.2.

(l)Fees and Expenses.  Payment by the Borrowers of all fees and expenses owed by
them to the Lenders and the Administrative Agent, including, without limitation,
payment to the Administrative Agent of the fees set forth herein and in the Fee
Letters.

(m)Consents and Approvals.  All governmental, shareholder, partner, member and
third-party consents and approvals necessary or, in the opinion of the
Administrative Agent, desirable in connection with the Extensions of Credit and
the transactions contemplated under the Credit Documents shall have been duly
obtained and shall be in full force and effect, and a copy of each such consent
or approval shall have been delivered to the Administrative Agent.

(n)Absence of Guarantors for Other Debt.  Receipt by the Administrative Agent of
a certificate of a Responsible Officer of the Borrowers  confirming the absence
of guaranties provided by the Subsidiaries of the Borrowers pursuant to the
Indenture.

(o)KYC Information.  (i) Upon the reasonable request of any Lender made at least
five (5) days prior to the Closing Date, the Borrowers shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five (5) days prior
to the Closing Date.

(ii)At least five (5) days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

(p)Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.

5.2Conditions to All Extensions of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans nor shall an Issuing Lender be required to
issue, increase or extend a Letter of Credit unless:

(a)Delivery of Notice.  The Borrowers shall have delivered (i) in the case of a
Committed Loan, a Notice of Borrowing, duly executed and completed, by the time
specified in Section 2.1, (ii) in the case of a Competitive Bid Loan, a
Competitive Bid Quote Request and a Notice of Competitive Bid Borrowing, in each
case duly executed and completed, in accordance with Section 2.2(b) and (iii) in
the case of any Letter of

-75-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Credit, to the Issuing Lender, an appropriate request for issuance in accordance
with the provisions of Section 2.3.

(b)Representations and Warranties.  The representations and warranties made by
the Credit Parties in any Credit Document shall be true and correct in all
material respects (or true and correct in all respects in the case of any
representation or warranty qualified by materiality, Material Adverse Effect or
other similar qualifier) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.

(c)No Default.  No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

(d)Availability.  Immediately after giving effect to the making of the requested
Loan (and the application of the proceeds thereof), or the issuance, increase or
extension of a Letter of Credit, as the case may be, the Revolving Credit
Obligations shall not exceed the Revolving Committed Amount.

(e)Restrictions on Loans.  After giving effect to the making of the requested
Revolving Loan, the Borrowers shall be in compliance with the terms of Section
2.1(g).

(f)No Legal Impediments.  No law, regulation, order, judgment or decree of any
Governmental Authority shall, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to,
(i) enjoin, prohibit or restrain such Extension of Credit or (ii) impose or
result in the imposition of a Material Adverse Effect.

The delivery of each Notice of Borrowing, each Competitive Bid Quote Request,
each Notice of Competitive Bid Borrowing, and each request for issuance,
increase or extension of a Letter of Credit shall constitute a representation
and warranty by the Borrowers of the correctness of the matters specified in
subsections (b), (c), (d) and, if applicable, (e) above.

Section 6.

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers hereby represents to the Administrative Agent and each
Lender that:

6.1Financial Condition.

The financial statements described in Section 5.1(k) and those delivered to the
Lenders pursuant to Section 7.1(a) and (b):  (a) have been prepared in
accordance with GAAP (subject, in the case of quarterly financial statements, to
changes resulting from audit and normal year-end audit adjustments) and (b)
present fairly the consolidated financial condition, results of operations and
cash flows of the Borrowers and their Subsidiaries as of such date and for such
periods.  Since March 31, 2018, there has been no sale, transfer or other
disposition by any Borrower or any of its Subsidiaries of any material part of
the business or property of the Borrowers and their

-76-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any capital stock or other equity
interests of any other Person) material in relation to the consolidated
financial condition of the Borrowers and their Subsidiaries, taken as a whole,
in each case, which, is not (i) reflected in the most recent financial
statements described in Section 5.1(k) or delivered to the Lenders pursuant to
Section 7.1 or in the notes thereto or (ii) otherwise permitted by the terms of
this Credit Agreement.

6.2No Material Change.

Since the later of December 31, 2017 or the date of the last Loan made under
this Credit Agreement, there has been no development or event relating to or
affecting a Combined Party which has had or would be reasonably expected to have
a Material Adverse Effect.

6.3Organization and Good Standing.

Each Borrower and each Material Subsidiary (a) is either a partnership, a
corporation, a limited liability company or a REIT duly organized or formed,
validly existing and in good standing under the laws of the state (or other
jurisdiction) of its organization or formation, (b) is duly qualified and in
good standing as a foreign partnership, a foreign corporation, a foreign limited
liability company or a foreign REIT and authorized to do business in every other
jurisdiction where the failure to be so qualified, in good standing or
authorized would have or would reasonably be expected to have a Material Adverse
Effect and (c) has the power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

6.4Due Authorization.

Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.

6.5No Conflicts.

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor the performance of or
compliance with the terms and provisions hereof and thereof by a Credit Party
will (a) violate or conflict with any provision of its or its Material
Subsidiaries’ organizational or governing documents, (b) violate, contravene or
materially conflict with any Requirement of Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it or any of
its Material Subsidiaries is a party or by which it or its Material Subsidiaries
may be bound, the violation of which would have or would be reasonably expected
to have a Material Adverse Effect, or (d) result

-77-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

in or require the creation of any Lien upon or with respect to its or its
Material Subsidiaries’ properties.

6.6Consents.

Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.

6.7Enforceable Obligations.

This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

6.8No Default.

No Combined Party is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.

6.9Ownership.

Each Borrower and each of its Subsidiaries is the owner or ground-lessee of, and
has good and marketable fee or leasehold title to, all of its respective assets
and none of such assets is subject to any Lien other than Permitted Liens.

6.10Indebtedness.

The Borrowers and their Subsidiaries have no Indebtedness except as otherwise
permitted by this Credit Agreement.

6.11Litigation.

There are no actions, suits or legal, equitable, arbitration or administrative
proceedings or investigations, pending or, to the knowledge of any Borrower,
threatened, against a Combined Party which (a) would have or would be reasonably
expected to have a Material Adverse Effect or (b) involve the Credit Documents.

-78-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

6.12Taxes.

Each Borrower, and each of its Subsidiaries, has filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and has
paid (a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.

6.13Compliance with Law.

Each Combined Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect.  No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.

6.14Compliance with ERISA.

Except as would not result in or be reasonably expected to result in a Material
Adverse Effect:

(a)During the five-year period prior to the date on which this representation is
made or deemed made:  (i) no ERISA Event has occurred, and, to the best of each
Borrower’s, each Subsidiary of a Borrower’s and each ERISA Affiliate’s
knowledge, no event or condition has occurred or exists as a result of which any
ERISA Event could reasonably be expected to occur, with respect to any Plan;
(ii) no “accumulated funding deficiency,” as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, has occurred with
respect to any Plan; (iii) each Plan has been maintained, operated, and funded
in compliance with its own terms and in material compliance with the provisions
of ERISA, the Code, and any other applicable federal or state laws; and (iv) no
Lien in favor or the PBGC or a Plan has arisen or is reasonably likely to arise
on account of any Plan.

(b)The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.

(c)No Borrower, Subsidiary of a Borrower or ERISA Affiliate has incurred, or, to
the best of each such party’s knowledge, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  No Borrower, Subsidiary of a Borrower or ERISA Affiliate would become
subject to any

-79-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

withdrawal liability under ERISA if any such party were to withdraw completely
from all Multiemployer Plans and Multiple Employer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made.  No Borrower, Subsidiary of a Borrower or ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best of each such party’s
knowledge, reasonably expected to be in reorganization, insolvent, or
terminated.

(d)No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Borrower, any Subsidiary of
a Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.

(e)No Borrower, Subsidiary of a Borrower or ERISA Affiliate has material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106.  Each
Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to which
Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

6.15Organization Structure/Subsidiaries.

As of the Closing Date, (a) Schedule 6.15 is a complete and accurate
organization chart of the Combined Parties, and (b) no Borrower has any
Subsidiaries or owns an interest, directly or indirectly, in any joint venture,
except as set forth on Schedule 6.15.  The outstanding equity interest of all
Subsidiaries of the Borrowers are validly issued, fully paid and non-assessable
and are owned by the Borrowers free and clear of all Liens.  Schedule 6.15 shall
be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).  Each owner of an Unencumbered Property, Unencumbered
Construction-in-Process or Unencumbered Eligible Land is a Credit Party or an
Eligible Subsidiary.

6.16Use of Proceeds; Margin Stock.

The proceeds of the Loans, and the Letters of Credit, will be used solely for
the purposes specified in Section 7.10.  None of the proceeds of the Loans, and
none of the Letters of Credit, will be used in a manner that would violate
Regulation U, Regulation X, or Regulation T.  No proceeds of the Loans, and no
Letter of Credit, will be used for the acquisition of another Person unless the
board of directors (or other comparable governing body) or stockholders (or
other equity owners), as appropriate, of such Person has approved such
acquisition.

6.17Government Regulation.

No Borrower, nor any of its Subsidiaries, is an “investment company” as defined
in, or subject to regulation under the Investment Company Act of 1940, as
amended.  No director,

-80-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

executive officer or principal shareholder of a Borrower or any of its
Subsidiaries is a director, executive officer or principal shareholder of any
Lender.  For the purposes hereof the terms “director,” “executive officer” and
“principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O.

6.18Environmental Matters.

(a)Except as would not have or be reasonably expected to have a Material Adverse
Effect:

(i)Each of the Properties and all operations at the Properties are in material
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Properties or the businesses operated
by a Credit Party or any of its Subsidiaries (the “Businesses”), and there are
no conditions relating to the Businesses or Properties that would be reasonably
expected to give rise to liability under any applicable Environmental Laws.

(ii)No Borrower, nor any of its Subsidiaries, has received any written notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials or compliance with Environmental Laws with regard to any of the
Properties or the Businesses, nor does any Borrower or any of its Subsidiaries
have knowledge that any such notice is being threatened.

(iii)Hazardous Materials have not been transported or disposed of from the
Properties, or generated, treated, stored or disposed of at, on or under any of
the Properties or any other location, in each case by, or on behalf or with the
permission of, any Borrower or any of its Subsidiaries in a manner that would
reasonably be expected to give rise to liability under any applicable
Environmental Law.

(iv)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower or any of its Subsidiaries, threatened,
under any Environmental Law to which any Borrower or any of its Subsidiaries is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Borrower or any of its Subsidiaries, the Properties or the Businesses, in
any amount reportable under the federal Comprehensive Environmental Response,
Compensation and Liability Act or any analogous state law, except releases in
compliance with all Environmental Laws.

(v)There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations (including,
without limitation, disposal) of a Borrower or any of its Subsidiaries in
connection with the Properties or otherwise in connection with the Businesses
except in compliance with Environmental Laws.

-81-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(vi)None of the Properties contains, or to the best knowledge of the Borrowers
and their Subsidiaries has previously contained, any Hazardous Materials at, on
or under the Properties in amounts or concentrations that, if released,
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(vii)No Borrower, nor any of its Subsidiaries, has assumed any liability of any
Person (other than a Borrower) under any Environmental Law.

(b)Each Borrower, and each of its Subsidiaries, has adopted procedures that are
designed to (i) ensure that each such party, any of its operations and each of
the properties owned or leased by such party remains in compliance with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that each such party, any of its operations and each of the
properties owned or leased by each such party may have under applicable
Environmental Laws.

6.19Solvency.

Each Credit Party, is and, after consummation of the transactions contemplated
by this Credit Agreement, will be Solvent.

6.20[Reserved].

6.21Location of Properties.

As of the Closing Date, set forth on Schedule 6.21 is (a) a list of all
Properties (with street address, county and state where located) and the owner
of such Property and (b) a list of all Unencumbered Properties.  Schedule 6.21
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).

6.22Disclosure.

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).

6.23Licenses, etc.

The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.

-82-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

6.24No Burdensome Restrictions.

No Combined Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.

6.25Eligible Subsidiaries.

Each Subsidiary of the Borrowers which owns or ground-leases any Property that
is treated as Unencumbered Property, Unencumbered Construction-in-Process or
Unencumbered Eligible Land under this Credit Agreement is either an Eligible
Subsidiary or a Guarantor.  Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Credit Agreement as of the Closing Date.  Schedule 6.25
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).

6.26OFAC.

No Borrower, nor any of their Subsidiaries, nor, to the knowledge of a Borrower
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

6.27Anti-Corruption Laws.

The Borrowers and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

6.28EEA Financial Institutions.

No Credit Party is an EEA Financial Institution.

6.29Beneficial Ownership Certification.

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

-83-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Section 7.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:

7.1Information Covenants.

The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:

(a)Annual Financial Statements.  As soon as available, and in any event within
90 days after the close of each fiscal year of the Borrowers, a consolidated
balance sheet and income statement of the Borrowers and their Subsidiaries as of
the end of such fiscal year, together with related consolidated statements of
operations and retained earnings and of cash flows for such fiscal year, setting
forth in comparative form consolidated figures as of the end of and for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any manner.  Delivery by the Borrowers to the
Administrative Agent of BRT’s annual report to the Securities and Exchange
Commission on Form 10-K with respect to any fiscal year shall be deemed to be
compliance by the Borrowers with this Section 7.1(a) (it being agreed that such
annual report shall be deemed delivered on the date that (i) such report on Form
10-K is posted on the website of the Securities and Exchange Commission at
www.sec.gov or on the website of the Borrowers at www.brandywinerealty.com and
(ii) the Borrowers have provided the Administrative Agent and the Lenders with
written notice of such posting).

(b)Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Borrowers (other
than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrowers and their Subsidiaries, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for (A) the corresponding quarter
end and quarterly period of the preceding fiscal year and (B) management’s
proposed budget for such period, all such financial information described above
to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of a Responsible Officer
of BRT to the effect that such quarterly financial statements fairly present in
all material respects the financial condition and results of operations of the
Borrowers and their Subsidiaries and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit
adjustments.  The information required pursuant to this subsection (b) shall be
delivered in both electronic and printed form.  Delivery by the Borrowers to the

-84-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Administrative Agent of BRT’s quarterly report to the Securities and Exchange
Commission on Form 10-Q with respect to any fiscal quarter shall be deemed to be
compliance by the Borrowers with this Section 7.1(b) (it being agreed that such
quarterly report shall be deemed delivered on the date that (i) such report on
Form 10-Q is posted on the website of the Securities and Exchange Commission at
www.sec.gov or on the website of the Borrowers at www.brandywinerealty.com and
(ii) the Borrowers have provided the Administrative Agent and the Lenders with
written notice of such posting).

(c)Officer’s Certificate.  At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b), a certificate of a Responsible
Officer of BRT, substantially in the form of Exhibit 7.1(c), (i) demonstrating
whether there has been compliance with the financial covenants contained in
Section 7.2 by calculation thereof as of the end of each such fiscal period,
including such detail and supporting documentation as reasonably requested by
the Administrative Agent (and in the case of Section 7.2(d) and Section 7.2(e),
indicating the number of fiscal quarters for which such ratio has exceeded 0.60
to 1.0), (ii) stating that no Default or Event of Default exists, or if any
Default or Event of Default does exist, specifying the nature and extent thereof
and what action the Borrowers propose to take with respect thereto, (iii)
providing information regarding dividends and redemption of shares in a manner
to demonstrate compliance with Section 8.7 and (iv) updating Schedule 6.15,
Schedule 6.21 and Schedule 6.25, as appropriate.  Such certificate shall be
delivered in both electronic and printed form.

(d)Accountant’s Certificate.  Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default under Section 7.2 and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof.

(e)Annual Information and Projections.  Within 30 days after the end of each
fiscal year of the Borrowers, all such financial information regarding the
Borrowers and their Subsidiaries and specifically regarding the Properties, as
the Administrative Agent shall reasonably request, including, but not limited
to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if the Property existed as a Property in the immediately preceding year),
mortgage information, rent rolls, lease expiration reports, leasing status
reports, notes payable summary, bullet notes summary, equity funding
requirements, contingent liability summary, lines of credit summary, lines of
credit collateral summary, wrap notes and notes receivable summary, schedule of
outstanding letters of credit, summary of cash and Cash Equivalents, projection
of management and leasing fees and overhead budgets.

(f)Auditor’s Reports.  Promptly upon receipt thereof, a copy of any “management
letter” submitted by independent accountants to any Borrower or any of its
Subsidiaries in connection with any annual, interim or special audit of the
books of such Borrower or any of its Subsidiaries.

-85-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(g)Reports.  Promptly, (i) and in any case within five (5) days of receipt or
transmission thereof, copies of any filings and registrations with, and reports
to or from, the Securities and Exchange Commission, or any successor agency, and
copies of all financial statements, proxy statements, notices and reports as any
Borrower or any of its Subsidiaries shall send to its shareholders, members or
partners generally, (ii) and in any case within ten (10) days of filing thereof,
copies of all income tax returns filed by a Borrower and (iii) upon the written
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; provided, however, that if any such
transmissions are done electronically, the Borrowers shall instead promptly
notify the Administrative Agent of same and provide information on how to
retrieve such information.

(h)Notices.  Upon a Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent (which shall promptly forward
such notice to the Lenders) immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrowers propose to take with respect
thereto, (ii) the occurrence of any of the following with respect to any Credit
Party or any of its Subsidiaries:  (A) the pendency or commencement of any
litigation or arbitral or governmental proceeding against any Borrower or any of
its Subsidiaries which if adversely determined would have or would be reasonably
expected to have a Material Adverse Effect, or (B) the institution of any
proceedings against any Borrower or any of its Subsidiaries with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for, violation, or alleged violation, of any federal, state or local law, rule
or regulation, including, but not limited to, Environmental Laws, the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect, and (iii) the occurrence of any enforcement or notice to enforce a
completion guaranty and within five Business Days thereafter provide evidence
that the remaining costs to complete the applicable project are covered by a
construction loan and/or surety bond.

(i)ERISA.  Upon a Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrowers will give written notice to the Administrative Agent promptly (and
in any event within five Business Days) of:  (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or might
reasonably lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan,
the receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against a Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate is required to contribute to each Plan pursuant
to its terms as required to meet the minimum funding standard set forth in ERISA
and the Code with respect thereto; or (iv) any change in the funding status of
any Plan that could have a Material Adverse Effect; in each case together, with
a description of any such event or condition or a copy

-86-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

of any such notice and a statement by a Responsible Officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by such Borrower, Subsidiary or ERISA Affiliate with respect
thereto.  Promptly upon request, the Borrowers shall furnish the Administrative
Agent and the Lenders with such additional information concerning any Plan as
may be reasonably requested, including, but not limited to, copies of each
annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).

(j)Environmental.

(i)Subsequent to a notice from any Governmental Authority that would reasonably
cause concern or during the existence of an Event of Default, and upon the
written request of the Administrative Agent, the Borrowers will furnish or cause
to be furnished to the Administrative Agent, at the Borrowers’ expense, an
updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the compliance by the Borrowers with Environmental Laws.  If the Borrowers fail
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
same, and the Borrowers hereby grant to the Administrative Agent and its
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling).  The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Borrowers on demand and added to the Obligations.

(ii)Each of the Borrowers and their Subsidiaries will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Hazardous Materials on, from, or
affecting any Property to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such Property to the
extent any failure would have or would be reasonably expected to have a Material
Adverse Effect.

(k)On-going Obligation.  Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

-87-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(l)Other Information.  With reasonable promptness upon any such request, such
other information regarding the Properties or regarding the business, assets or
financial condition of the Credit Parties and their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

7.2Financial Covenants.

(a)[Intentionally Omitted.]

(b)Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as of the end
of each fiscal quarter of the Combined Parties, shall be greater than or equal
to 1.5 to 1.0.

(c)[Reserved].

(d)Leverage Ratio.  The Leverage Ratio, as of the end of each fiscal quarter of
the Combined Parties, shall be less than or equal to 0.60 to 1.0; provided that
such ratio may exceed 0.60 to 1.0 as of the end of up to four (4) fiscal
quarters of the Combined Parties during the term of this Credit Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to 1.0.

(e)Unsecured Debt Limitation.  At the end of each fiscal quarter of the Combined
Parties, the ratio of Unsecured Debt to Unencumbered Value shall be less than or
equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to 1.0 as of the
end of up to four (4) fiscal quarters of the Combined Parties during the term of
this Credit Agreement (whether or not consecutive) so long as such ratio does
not exceed 0.65 to 1.0.

(f)Secured Debt Ratio.  The Secured Debt Ratio, as of the end of each fiscal
quarter of the Combined Parties, shall be less than or equal to 0.40 to 1.0.

(g)Unencumbered Cash Flow Ratio.  The Unencumbered Cash Flow Ratio, as of the
end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 1.75 to 1.0.

7.3Preservation of Existence.

Each of the Borrowers will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority and the
existence, rights, franchises and authority of the Material Subsidiaries, except
as permitted by Section 8.4.  Without limiting the generality of the foregoing,
BRT will do all things necessary to maintain its status as a REIT.

7.4Books and Records.

Each of the Borrowers will, and will cause its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

-88-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

7.5Compliance with Law.

Each of the Borrowers will, and will cause its Subsidiaries to, comply in all
material respects with all material laws, rules, regulations and orders, and all
applicable material restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws and ERISA).

7.6Payment of Taxes and Other Indebtedness.

Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.

7.7Insurance.

Each of the Borrowers will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

7.8Maintenance of Assets.

Each of the Borrowers will, and will cause its Subsidiaries to, maintain and
preserve its Properties and all other assets in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
the Properties and other assets, from time to time, all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.

7.9Performance of Obligations.

Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

-89-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

7.10Use of Proceeds.

The Borrowers will use the proceeds of the Loans solely for general working
capital purposes (including Letters of Credit) and other general corporate
purposes, including the funding of acquisitions and the repayment of other
Indebtedness.  The Credit Parties will use the Letters of Credit solely for the
purposes set forth in Section 2.3(a).

7.11Audits/Inspections.

Upon reasonable notice and during normal business hours, each Borrower will, and
will cause its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect such Borrower’s or other
Combined Party’s property, including, without limitation, the Properties, its
books and records, its accounts receivable and inventory, its facilities and its
other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders, and to discuss all such
matters with the officers, employees and representatives of the Borrowers, their
Subsidiaries and any other Combined Party.

7.12Additional Credit Parties.

At any time a Subsidiary of the Borrowers that (1) is not a Credit Party becomes
the owner (or ground lessee under an Eligible Ground Lease) of Property that the
Borrowers determine to treat as an Unencumbered Property, Unencumbered Eligible
Land or Unencumbered Construction-in-Process and (2) is not an Eligible
Subsidiary, the Borrowers shall notify the Administrative Agent and promptly
thereafter (but in any event within 30 days after such event) such Subsidiary
shall:  (a) execute a Guaranty in substantially the form of Exhibit 7.12 and
(b) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
information regarding the real property owned by such Person, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.  It is understood and agreed that in
the event any Subsidiary provides a Guaranty hereunder, it may also guaranty
Indebtedness under the Indenture and the Term Loan C Agreement.

7.13Anti-Corruption Laws.

Each Borrower will conduct its businesses in compliance with  the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.  and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

7.14Construction.

With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to:  (a) comply with
all applicable regulations

-90-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

and codes and (b) complete all such construction and development in accordance
with approved plans and specifications.

Section 8.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:

8.1Indebtedness.

No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness arising under this Credit Agreement, the other Credit Documents
and the Term Loan C Agreement;

(b)Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business; and

(c)Other Indebtedness as long as, prior to and after giving effect thereto, the
Borrowers are otherwise in compliance with the terms of this Credit Agreement.

provided that the Borrowers shall not permit any Subsidiary of a Borrower that
is the owner (or ground-lessee) of a Property that is treated as an Unencumbered
Property, an Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Credit Agreement to contract, create, incur, assume or permit to
exist (“Incur”) any Recourse Indebtedness unless such Subsidiary becomes a
Guarantor as required pursuant to Section 7.12, and if such Subsidiary does
Incur such Recourse Indebtedness, but does not become a Guarantor, all Property
owned or ground-leased by such Subsidiary shall cease to qualify as an
Unencumbered Property, an Unencumbered Construction-in-Process or Unencumbered
Eligible Land.

8.2Liens.

No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.

8.3Nature of Business.

No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.

-91-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

8.4Consolidation and Merger.

No Borrower will, nor will it permit any of its Material Subsidiaries to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material Subsidiary in a
transaction in which the surviving entity is a Material Subsidiary; and (iii)
any Material Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Borrower or to another Material Subsidiary; provided that in each
case the Borrowers execute and deliver such documents, instruments and
certificates as the Administrative Agent may reasonably request and after giving
effect thereto no Default or Event of Default exists; (b) upon prior written
notification to the Administrative Agent, any Material Subsidiary of a Borrower
may be dissolved or liquidated so long as (1) after giving effect thereto no
Default or Event of Default exists, and (2) the Borrowers shall execute and
deliver such documents, instruments and certificates as the Administrative Agent
may reasonably request; and (c) upon prior written notification to the
Administrative Agent, as long as no Default or Event of Default exists, a
Material Subsidiary of a Borrower that has no assets and no revenues may be
dissolved or liquidated.

8.5Sale or Lease of Assets.

(a)No Property may be conveyed, sold, leased, transferred or otherwise disposed
of unless, after giving effect thereto, no Default or Event of Default exists.

(b)No equity interest in any Guarantor or Eligible Unencumbered Property
Subsidiary may be conveyed, sold, transferred or otherwise disposed of unless,
after giving effect thereto, no Default or Event of Default exists.  Upon the
disposition of an equity interest in a Guarantor in conformance with the terms
hereof, if after the disposition of such equity interest such Guarantor no
longer qualifies as the owner of any Unencumbered Properties, the Lenders agree
to release such Guarantor from its obligations hereunder, and the Lenders hereby
consent to the Administrative Agent executing and delivering such releases as
necessary to give effect to such agreement.

8.6[Intentionally Omitted.]

8.7Restricted Payments.

BOP will not, directly or indirectly, declare or pay any dividends or make any
other distribution upon any of its shares of beneficial interests or any shares
of its capital stock of any class or with respect to any of its membership or
partnership interests; provided that BOP may pay dividends or make distributions
attributable to any period of four (4) consecutive fiscal quarters in an amount
not to exceed, in the aggregate, the greater of (i) 95% of Funds From Operations
attributable to such period or (ii) the minimum amount necessary for BRT to
maintain its status as a REIT.  Neither the Borrowers nor their Subsidiaries
will repurchase any capital stock or shares of beneficial interest (including
the repurchase of stock or shares of beneficial interest that is retired,
cancelled or terminated) or other ownership interests (including options,
warrants and

-92-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

stock appreciation rights) if a Default or Event of Default exists or would
occur after giving effect thereto.

8.8Transactions with Affiliates.

No Borrower will, nor will it permit any of its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.

8.9Fiscal Year; Organizational Documents.

No Borrower will, nor will it permit any of its Subsidiaries to, (a) change its
fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.

8.10Limitations.

No Borrower will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of intercompany Indebtedness owing to the Borrowers.

8.11Other Negative Pledges.

The Borrowers will not, and will not permit any of their Material Subsidiaries
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien (a “Negative
Pledge”) upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
for some other obligation, other than (i) as provided under the Credit Documents
or under the Term Loan C Agreement, (ii) restrictions on Secured Indebtedness
and Unsecured Indebtedness set forth in the Indenture, (iii) an agreement by a
Borrower or one of its Subsidiaries with a joint venture partner not to pledge
its equity interest in such joint venture, (iv) an agreement by a Borrower or
one of its Subsidiaries in a mortgage or joint venture agreement to restrict
Liens on a particular property which is not an Unencumbered Property or on the
equity interests in any particular entity which is not a Borrower or a Material
Subsidiary, (v) customary restrictions in leases, subleases, licenses and asset
sale or acquisition agreements relating to the assets subject thereto, and (vi)
covenants contained in agreements relating to Unsecured Indebtedness permitted
by Section 8.1 to the extent that such restrictions are not materially more
restrictive to the Borrowers than the covenants contained in this Credit
Agreement and so long as such Unsecured Indebtedness is not

-93-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

guaranteed by any Persons that do not guarantee the Obligations; provided,
however, that an agreement that conditions a Person’s ability to grant a Lien
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

8.12Sanctions.

The Borrowers will not, directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
or otherwise) of Sanctions.

8.13Anti-Corruption Laws.

The Borrowers will not, directly or indirectly use the proceeds of any Extension
of Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

Section 9.

EVENTS OF DEFAULT

9.1Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)Payment.  The Borrowers shall default in the payment (i) when due of any
principal amount of any Loans or any reimbursement obligation arising from
drawings under Letters of Credit or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.

(b)Representations.  Any representation, warranty or statement made or deemed to
be made by any Borrower or any of its Subsidiaries herein, in any of the other
Credit Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made or delivered.

(c)Covenants.  Any Borrower or any of its Subsidiaries shall:

(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14 or 8.1 through
8.13 inclusive; or

-94-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(ii)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of a Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or

(iii)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) or
(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a Borrower becoming aware of such default or notice thereof given by the
Administrative Agent.

(d)Other Credit Documents.  (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document (or
any provision of any Credit Document) shall fail to be in full force and effect
or any Borrower or any of its Subsidiaries shall so assert or any Credit
Document shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

(e)Bankruptcy, etc.  The occurrence of any of the following with respect to any
Borrower or any of its Significant Subsidiaries:  (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Borrower or any of
its Significant Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against any Borrower or any of its Significant
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) any Borrower or any of its Significant Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) any Borrower or any of its Significant Subsidiaries shall be generally
unable or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

(f)Defaults under Other Agreements.  With respect to any Recourse Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) of any
Borrower or any of its Subsidiaries in an aggregate principal amount equal to or
in excess

-95-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

of $50,000,000, (i) a Borrower or one of its Subsidiaries shall (A) default in
any payment (beyond the applicable grace period with respect thereto, if any)
with respect to any such Recourse Indebtedness, or (B) default (after giving
effect to any applicable grace period) in the observance or performance of any
term, covenant or agreement relating to such Recourse Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event or condition shall occur or condition exist, the effect of which
default or other event or condition is to cause, or permit, the holder or
holders of such Recourse Indebtedness (or a trustee or agent on behalf of such
holders) to cause (determined without regard to whether any notice or lapse of
time is required) any such Recourse Indebtedness to become due prior to its
stated maturity; or (ii) any such Recourse Indebtedness shall be declared due
and payable, or required to be prepaid, repurchased or redeemed other than by a
regularly scheduled required prepayment, repurchase or redemption prior to the
stated maturity thereof; or (iii) any such Indebtedness shall mature and remain
unpaid.

(g)Judgments.  One or more judgments, orders, or decrees shall be entered
against any one or more of any Borrower or any of its Subsidiaries involving a
liability of $25,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage), and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 20 days.

(h)ERISA Events.  The occurrence of any of the following events or conditions,
unless such event or occurrence would not have or be reasonably expected to have
a Material Adverse Effect:  (1) any “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate in
favor of the PBGC or a Plan; (2) an ERISA Event shall occur with respect to a
Single Employer Plan, which is, in the reasonable opinion of the Administrative
Agent, likely to result in the termination of such Plan for purposes of Title IV
of ERISA; (3) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA, or (ii) a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate incurring any liability in connection with a withdrawal
from, reorganization of (within the meaning of Section 4241 of ERISA), or
insolvency (within the meaning of Section 4245 of ERISA) of such Plan; or (4)
any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which may subject a Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability.

-96-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(i)REIT Status.  BRT does not maintain its REIT status or is no longer deemed to
be a REIT.

(j)Invalidity of Credit Documents.  Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than in accordance with the terms hereof or thereof, or satisfaction in full of
all the Obligations, is revoked, terminated, cancelled or rescinded, without the
prior written approval of the requisite Lenders as specified in Section 11.6; or
any Credit Party commences any legal proceeding at law or in equity to contest,
or make unenforceable, cancel, revoke or rescind any of the Credit Documents, or
any court or any other Governmental Authority of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Credit Documents is illegal, invalid or
unenforceable as to any material terms thereof.

(k)Term Loan C Agreement.  An “Event of Default” as defined in the Term Loan C
Agreement shall occur and be continuing.

9.2Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived in writing by the Required
Lenders (or the Lenders as may be required hereunder), the Administrative Agent
shall, upon the request and direction of the Required Lenders, by written notice
to the Borrowers, take any of the following actions without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrowers, except as otherwise specifically provided for herein:

(a)Termination of Commitments.  Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b)Acceleration of Loans.  Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

(c)Cash Collateral.  Direct the Borrowers to pay (and the Borrowers agree that
upon receipt of such notice, or automatically upon the occurrence of an Event of
Default under Section 9.1(e), without demand or notice of any kind, they will
immediately pay) to the Administrative Agent additional cash, to be held by the
Administrative Agent, for the benefit of the Revolving Loan Lenders, in the
Letter of Credit Collateral Account as defined in, and in accordance with the
terms of, Section 2.3(m) as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.

-97-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(d)Enforcement of Rights.  Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
and remedies against a Guarantor and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees, all
reimbursement obligations under Letters of Credit and all other indebtedness or
Obligations owing to the Lenders hereunder shall automatically and immediately
become due and payable without presentment, demand, protest or the giving of any
notice or other action by the Administrative Agent or the Lenders, which notice
or other action is expressly waived by the Borrowers.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

9.3Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

First, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

Second, to payment of any fees owed to the Administrative Agent;

Third, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

Fourth, to the payment of all accrued fees and interest payable to the Lenders
hereunder;

Fifth, to the payment of the outstanding principal amount of the Loans, and,
with respect to unreimbursed drawings under Letters of Credit, to the payment or
cash collateralization of the outstanding LOC Obligations pro rata, as set forth
below;

Sixth, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FIFTH”
above; and

Seventh, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

-98-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bear to the aggregate then outstanding Loans
and LOC Obligations) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH,” “FIFTH,” and “SIXTH” above and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in the Letter of Credit
Collateral Account as defined in, and in accordance with the terms of, Section
2.3(m) and applied (x) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other Obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 9.3.

Section 10.

AGENCY PROVISIONS

10.1Appointment and Authority.

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

10.2Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

-99-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

10.3Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.6) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed to have knowledge of any Default (other than a Default under
Section 9.1(a) (with respect to principal, interest and fees)) unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with Credit Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

-100-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

10.4Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Section 10 shall
apply to any such sub‑agent and to the Agent-Related Persons of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.6Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrowers.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor

-101-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Administrative Agent be a Defaulting Lender.  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent (i) is a Defaulting Lender
pursuant to clause (d) of the definition thereof or (ii) engages in gross
negligence or willful misconduct in the performance of its duties under the
Credit Documents, as determined by a court of competent jurisdiction by a final
and non-appealable judgment, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.13(i) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d)Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Lender.  If
Bank

-102-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

of America, N.A. resigns as an Issuing Lender, it shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuing Lender and all LOC Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.3.  Upon the appointment by the
Borrowers of a successor Issuing Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender, (b) the retiring Issuing Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender  with respect to such Letters of
Credit.

10.7Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Credit Agreement.  Each Lender and each Issuing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Agent-Related Persons and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Credit Agreement, any other Credit Document or any related agreement
or any document furnished hereunder or thereunder.

10.8No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender  hereunder.

Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

-103-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

(i)none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Credit Document or any
documents related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a

-104-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Credit Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Credit Agreement.

(c)The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (ii) may recognize a gain if
it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

-105-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Section 11.

MISCELLANEOUS

11.1Notices.

(a)Generally.  Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device), (iii)
the Business Day following the day on which the same has been delivered prepaid
or on an invoice arrangement to a reputable national overnight air courier
service, or (iv) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule 11.1
or as otherwise provided.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above.  Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender pursuant to Section 2
if such Lender or Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or a Borrower may, in its discretion,
agree in writing to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent (or a Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice

-106-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

or communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)Change of Address, etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)Platform.

(i)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”) in accordance with its obligations under Section 11.17.

(ii)The Platform is provided “as is” and “as available.”  The Agent-Related
Persons do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent-Related Person in connection with the Communications or the
Platform.  Except as provided in Section 11.11, in no event shall the
Administrative Agent or any of the Agent-Related Persons have any liability to
the Borrowers, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of a Borrower pursuant to any Credit Document
or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

(iii)Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers may, but shall not be obligated to, make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials to the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials

-107-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

“PUBLIC,” each Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.17);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

(e)Reliance by Administrative Agent, Issuing Lenders and Lenders.  The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Notices of
Borrowing and Notices of Continuation/Conversion) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, each Issuing Lender, each Lender and the officers,
directors, employees, agents and Affiliates of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.2Right of Set-Off.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Borrower or its Subsidiaries against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto.  The Borrowers hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(c)
or 3.8 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

-108-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

11.3Benefit of Agreement.

(a)Generally.  This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Borrowers may assign and transfer any
of its interests, rights or obligations under any Credit Document (except as
permitted by Sections 8.4 or 8.5) without the prior written consent of the
Administrative Agent and all of the Lenders (and any attempt at such assignment
or transfer without such consent shall be null and void); and provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in
subsections (b) and (c) of this Section 11.3.  Notwithstanding the above
(including anything set forth in subsections (b) and (c) of this Section 11.3),
nothing herein shall restrict, prevent or prohibit any Lender from (A) pledging
or assigning a security interest in its rights hereunder or under its Notes, if
any, to secure obligations of such Lender, including any pledge or assignment to
a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto, or (B) granting assignments or
participations in such Lender’s Loans and/or Commitments hereunder to its parent
company and/or to any Affiliate of such Lender or to any existing Lender or
Affiliate thereof.  Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the officers, directors, employees, agents and Affiliates
of each of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b)Assignments.  In addition to the assignments permitted by Section 11.3(a),
each Lender may, with the prior written consent of the Borrowers, the Issuing
Lenders and the Administrative Agent (provided that no consent of the Borrowers
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or during the existence and continuation of an Event of Default),
which consent shall not be unreasonably withheld or delayed, assign all or a
portion of its rights and obligations hereunder pursuant to an assignment
agreement substantially in the form of Exhibit 11.3 to one or more Eligible
Assignees; provided that the Borrowers shall be deemed to have consented to any
such assignment unless the Borrowers shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof; and provided further that (i) any such assignment shall be in a minimum
aggregate amount of $5,000,000 of the Commitments and in integral multiples of
$1,000,000 above such amount (or the remaining amount of Commitments held by
such Lender) unless the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consent, (ii) each such
assignment shall be of a constant, not varying, percentage of all of the
assigning Lender’s rights and obligations under the Commitment being assigned
and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Persons to whom all syndicate-level information (which
may contain material non-public information about the Borrowers and their
related parties or

-109-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.  Any assignment
hereunder shall be effective upon satisfaction of the conditions set forth above
and delivery to the Administrative Agent of a duly executed assignment agreement
together with a transfer fee of $3,500 payable to the Administrative Agent for
its own account.  Upon the effectiveness of any such assignment, the assignee
shall become a “Lender” for all purposes of this Credit Agreement and the other
Credit Documents and, to the extent of such assignment, the assigning Lender
shall be relieved of its obligations hereunder to the extent of the Loans and
Commitment components being assigned.  The Borrowers agree that upon notice of
any assignment to an assignee that was not theretofore a Lender, they will
promptly provide to such assignee a new Note.  Each Lender agrees that, in the
event it assigns all of its Commitment hereunder, it shall promptly return the
Note or Note(s) executed by the Borrowers in its favor.

By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of any Borrower
or its Subsidiaries or the performance or observance by any Credit Party of any
of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assigning Lender and such assignee each represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

-110-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) below, from and after the effective date specified in each
assignment agreement, the assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such assignment
agreement, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment agreement, be released from its obligations
under this Credit Agreement (and, in the case of an assignment agreement
covering all of the assigning Lender’s rights and obligations under this Credit
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)Participations.  Each Lender may, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell, transfer or grant participations in
all or any part of such Lender’s interests and obligations hereunder to one or
more banks or other entities (other than the Borrowers, their Affiliates and
Subsidiaries, or a Defaulting Lender)(a “Participant”); provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the Participant shall not constitute a Lender
hereunder, and the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal exclusively with such selling Lender, and (ii) no such
Participant shall have, or be granted, rights to approve any amendment or waiver
relating to this Credit Agreement or the other Credit Documents except to the
extent any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the Participant is
participating or increase any Commitments with respect thereto, or (B) postpone
the date fixed for any payment of principal (including the extension of the
final maturity of any Loan or the date of any mandatory prepayment, other than
pursuant to Section 3.5), interest or fees in which the Participant is
participating.  In the case of any such participation, the Participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
Participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation) and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such Participant shall be entitled to receive additional amounts under
Sections 3.9, 3.12, 3.13 and 3.14 to the same extent that the Lender from which
such Participant acquired its participation would be entitled to the benefit of
such cost protection provisions (it being understood that the Participant shall
be required to provide the documentation required under Section 3.13(g) as if it
were a Lender and that the Participant shall be subject to the provisions of
Section 3.15 regarding mitigation as if it were a Lender).  Participations by a
Person in a Competitive Bid Loan of any Lender shall not be deemed
“participations” for purposes of this Section 11.3(c) and shall not be subject
to the restrictions on “participations” contained herein.

-111-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(d)The Administrative Agent, acting solely for this purpose as agent of the
Borrowers, shall maintain at the Administrative Agent’s office at the Agency
Services Address a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LOC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e)Any Revolving Loan Lender (each, a “Designating Lender”) may at any time
designate one Designated Bank, which shall be an Affiliate of such Designating
Lender, to fund Competitive Bid Loans on behalf of such Designating Lender
subject to the terms of this Section 11.3(e) and the provisions in Section
11.3(b) and (c) shall not apply to such designation.  No Lender may designate
more than one (1) Designated Bank.  The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Bank, the Administrative Agent will accept such Designation
Agreement and will give prompt notice thereof to the Borrowers, whereupon, (i)
the Borrowers shall execute and deliver to the Designating Bank a Designated
Bank Note payable to the order of the Designated Bank, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Bank shall
become a party to this Credit Agreement with a right to make Competitive Bid
Loans on behalf of its Designating Lender pursuant to Section 2.2 after the
Borrowers have accepted a Competitive Bid Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Bank shall not be required to make
payments with respect to any obligations in this Credit Agreement except

-112-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

to the extent of excess cash flow of such Designated Bank which is not otherwise
required to repay obligations of such Designated Bank which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Bank, the Designating Lender shall be and remain obligated to
the Borrowers, the Administrative Agent, and the other Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Bank with respect to this Credit Agreement, including, without limitation, any
indemnification obligations under Section 10.7 hereof and any sums otherwise
payable to the Borrowers by the Designated Bank.  Each Designating Lender shall
serve as the administrative agent of the Designated Bank and shall on behalf of,
and to the exclusion of, the Designated Bank:  (i) receive any and all payments
made for the benefit of the Designated Bank and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Credit Agreement and the other Credit Documents.  Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Bank and shall
not be signed by the Designated Bank on its own behalf, but shall be binding on
the Designated Bank to the same extent as if actually signed by the Designated
Bank.  The Borrowers, the Administrative Agent, and Lenders may rely thereon
without any requirement that the Designated Bank sign or acknowledge the
same.  No Designated Bank may assign or transfer all or any portion of its
interest hereunder or under any other Credit Document, other than assignments to
the Designating Lender which originally designated such Designated Bank.

11.4No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or
demand.  Any waiver of any provision of this Credit Agreement or consent to any
departure by the Borrowers therefrom shall be effective only in the specific
instance and for the purpose for which given.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit

-113-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

Documents, (b) an Issuing Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuing Lender) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.2 (subject to the terms of Section 3.8), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 3.8, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.5Payment of Expenses; Indemnification.

The Borrowers jointly and severally agree to:  (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrowers under this Credit Agreement, (ii) each Issuing Lender in connection
with the issuance, renewal, amendment or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) the Agent-Related Persons and the
Lenders in connection with (A) enforcement or protection of rights under the
Credit Documents and the documents and instruments referred to herein and
therein (including any workouts or restructurings), including, without
limitation, in connection with any such enforcement, the reasonable fees and
disbursements of counsel for the Agent-Related Persons and each of the Lenders,
and (B) any bankruptcy or insolvency proceeding of a Borrower or any of its
Subsidiaries, and (b) indemnify the Agent-Related Persons, each Lender and its
officers, directors, employees, representatives, Affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not any Agent-Related Person or any Lender is a
party thereto) related to (i) the entering into and/or performance of any Credit
Document or any Loan or Letter of Credit or the use of proceeds of any
Extensions of Credit or the consummation of any other transactions contemplated
in any Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct on the part of the Person to be indemnified, as
determined by a court of competent jurisdiction by a final and non-appealable
judgment), (ii) any Environmental Claim and (iii) any claims for Non-Excluded
Taxes.  To the extent that the Borrowers for any reason fail to indefeasibly pay
any amount required above to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender or any Agent-Related Person of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Agent-Related Person, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed

-114-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

expense or indemnity payment is sought based on each Lender’s share of the total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such Issuing
Lender in its capacity as such, or against any Agent-Related Person of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or an
Issuing Lender in connection with such capacity.

11.6Amendments, Waivers and Consents.

Subject to Section 3.10(b) and the last paragraph of this Section 11.6, neither
this Credit Agreement nor any other Credit Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrowers and acknowledged by the Administrative
Agent; provided that no such amendment, change, waiver, discharge or termination
shall without the written consent of each Lender affected thereby:

(a)extend the final maturity of any Loan or any portion thereof or postpone any
other date fixed for any payment of principal (other than in accordance with
Section 3.5(b)) or permit the expiration date of any Letter of Credit to be
after the Revolving Loan Maturity Date (except as provided in Section 2.3(a));

(b)reduce the rate or extend the time of payment of interest thereon or fees
hereunder (provided that only the consent of the Required Lenders shall be
necessary (x) to amend the default rate of interest in Section 3.1(b) or to
waive the obligation of the Borrowers to pay interest at such default rate or
(y) to amend any financial covenant (or any defined term directly or indirectly
used therein), even if the effect of such amendment would be to reduce the rate
of interest on any Loan or other Obligation or to reduce any fee payable
hereunder);

(c)reduce or waive the principal amount of any Loan;

(d)change the Commitment of a Lender from the amount thereof in effect, other
than pursuant to an assignment permitted under Sections 3.5 or 11.3(b) or any
reduction of the Commitments by the Borrowers pursuant to Section 2.1(e) (it
being further understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e)release either Borrower from its obligations, or release all or substantially
all of the Guarantors from their obligations, under the Credit Documents;
provided that the Administrative Agent may release a Guarantor in accordance
with Section 8.5 or in accordance with Section 11.19;

-115-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(f)amend, modify or waive any provision of this Section 11.6 or Section 3.7,
3.8, or 9.1(a), or any provision of any Credit Document which, by its express
terms, requires the consent, approval, agreement or satisfaction of all of the
Lenders;

(g)reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(h)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Credit Documents other than
any assignment or transfer by a Guarantor permitted under this Credit Agreement.

If any amendment, waiver or consent with respect to the Credit Documents has
been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto.  Failure of
a Lender to timely respond to such amendment, waiver or consent shall be deemed
an approval by such Lender of such amendment, waiver or consent.  The provisions
of this paragraph shall not apply to any amendment, waiver or consent regarding
any of the matters described in Section 11.6.(a) through 11.6(h).

No provision of Sections 2.2, 2.3 or 11.9, or any other provision that affects
the rights or duties of an Issuing Lender may be amended or modified without the
consent of each Issuing Lender.  No provision of Section 10 or any other
provision that affects the rights and duties of the Administrative Agent may be
amended or modified without the consent of the Administrative Agent.

The right of any Defaulting Lender to approve or disapprove any amendment,
waiver or consent hereunder shall be limited as set forth in Section 11.9(c).

Any increase in the Revolving Committed Amount pursuant to Section 2.7 hereof,
shall be effective only after obtaining the consent of each of the Lenders
electing to increase its respective Commitment and no other consent by any
Lender not electing to increase its Commitment shall be required for any such
increase in the Revolving Committed Amount.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow a Credit Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding.

If, in connection with any proposed amendment, change, waiver, discharge or
termination of this Credit Agreement as contemplated by this Section 11.6, the
consent of the Required Lenders is obtained, but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Eligible Assignees identified by the Borrowers
pursuant to Section 3.15 (as if each such non-consenting Lender had made a
request referred to in Section 3.15) and Section 11.3 so long as at

-116-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

the time of such replacement each such new Lender consents to the proposed
amendment, change, waiver, discharge or termination.

In addition, notwithstanding anything in this Section 11.6 to the contrary, if
the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Credit Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

11.7Counterparts/Electronic Execution.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of executed counterparts
by telecopy or other electronic imaging means (e.g., “pdf” or “tif”) shall be as
effective as an original and shall constitute a representation that an original
will be delivered.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Credit Agreement and the transactions contemplated hereby (including
without limitation assignment and assumptions, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

11.8Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

11.9Defaulting Lender.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 3.4(a);

-117-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lenders hereunder; third, to cash collateralize the LC Exposure of
the Issuing Lenders with respect to such Defaulting Lender; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Credit Agreement and (y) cash
collateralize the Issuing Lenders’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Credit Agreement in accordance with the procedures set forth in Section 2.3(m);
sixth, to the payment of any amounts owing to the Lenders or the Issuing Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Reimbursement Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Reimbursement Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in
Reimbursement Obligations are held by the Lenders pro rata in accordance with
the Commitments hereunder without giving effect to any reallocation of
Commitments under this Section 11.9; any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
11.9(b) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

(c)notwithstanding anything to the contrary set forth herein, the Commitment and
Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.6) and no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which

-118-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders); provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or Reimbursement Obligations or interest thereon owing to a
Defaulting Lender, reduces the Applicable Percentage on the underlying interest
rate owing to a Defaulting Lender or extends the Revolving Loan Maturity Date
shall require the consent of such Defaulting Lender;

(d)if any unfunded LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)so long as the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation as if such reallocation were an extension of credit
hereunder (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), all
or any part of the unfunded LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Loan Commitment Percentages, but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
unfunded LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) such reallocation does not cause a non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within five Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s unfunded LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.3(m) for so long as such unfunded LC Exposure is outstanding;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
unfunded LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees, and such fees shall not accrue, to such Defaulting
Lender pursuant to Section 3.4(b) with respect to such Defaulting Lender’s
unfunded LC Exposure during the period such Defaulting Lender’s unfunded LC
Exposure is cash collateralized;

(iv)if the unfunded LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.4(b) shall be adjusted in accordance with such non-Defaulting Lenders’
reallocated Revolving Loan Commitment Percentages; and

(v)if all or any portion of such Defaulting Lender’s unfunded LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or

-119-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

any other Lender hereunder, subject to the priorities set forth in Section
11.9(b), all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such unfunded LC Exposure) under
Section 3.4(a) and Letter of Credit Fees payable under Section 3.4(b) with
respect to such Defaulting Lender’s unfunded LC Exposure shall be payable to the
Issuing Lender until and to the extent that such unfunded LC Exposure is
reallocated and/or cash collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Issuing Lenders shall not
be required to issue, amend or increase any Letter of Credit, unless the
Defaulting Lender’s then outstanding unfunded LC Exposure will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 4.12(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 11.9(c)(i) (and
such Defaulting Lender shall not participate therein).

If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, the
Issuing Lenders shall not be required to issue, amend or increase any Letter of
Credit unless the Defaulting Lender’s then outstanding unfunded LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders or the Issuing
Lenders shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Issuing Lenders, to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Borrowers and the Issuing
Lenders each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the unfunded LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Competitive Bid Loans) and the funded and
unpaid participations of the other Lenders in the Letters of Credit as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Loan Commitment Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

11.10Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein (including Section 11.5) and all
representations and warranties made herein shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the resignation of the Administrative Agent or any Issuing
Lender, the replacement of any Lender and the repayment of the Loans and other
Obligations and the termination of the Commitments hereunder.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf

-120-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan or Letter of Credit,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.11Governing Law; Jurisdiction.

(a)THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York
in New York County, or of the United States for the Southern District of New
York, and any appellate court from any thereof, and, by execution and delivery
of this Credit Agreement, each Borrower hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts.  Each Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective 15 days after such mailing.  Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against a Borrower
in any other jurisdiction.  Each Borrower agrees that a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided that nothing in this Section 11.11(a) is intended to impair a
Borrower’s right under applicable law to appeal or seek a stay of any judgment.

(b)Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

11.12Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT

-121-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.13Times of Day; Rates.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.  The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

11.14Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

11.15Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

11.16Binding Effect.

(a)This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns.

(b)This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated.  Upon termination, the Borrowers shall have no further
obligations (other than the indemnification provisions that survive) under the
Credit Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Obligations.

-122-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

11.17Confidentiality.

(a)Each Lender Party agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any non-public Information (as defined below) from time to
time supplied to it under any Credit Document; provided, however, that nothing
herein shall prevent the disclosure of any such Information to (a) the extent a
Lender in good faith believes such disclosure is required by Requirement of Law
or by any subpoena or similar legal process, (b) counsel for a Lender Party or
to its accountants and other advisors, (c) bank examiners, auditors or
comparable Persons or any regulatory body having jurisdiction over a Lender
Party or its Affiliates (including any self-regulatory authority), (d) any
Affiliate of a Lender Party (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (e) any other
Lender Party, or any assignee, transferee or participant, or, (i) any potential
assignee, transferee or participant, of all or any portion of any Lender’s
rights under this Credit Agreement who is notified of the confidential nature of
the Information or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrowers and their
obligations; provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 11.3 or other provisions at least as restrictive as this Section
11, (f) any other Person in connection with any litigation to which any one or
more of the Lenders is a party (g) any other Person to whom disclosure of such
Information a Lender believes is necessary or appropriate in its reasonable
judgment in connection with the exercise of remedies or enforcement of rights
hereunder; and provided further that no Lender shall have any obligation under
this Section 11.17 to the extent any such Information becomes available on a
non-confidential basis from a source other than a Borrower or its Subsidiaries
or that any Information becomes publicly available other than by a breach of
this Section 11.17, (h) to any rating agency when required by it, provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Credit
Parties received by it from any Agent-Related Person or any Lender, (i)
disclosure on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (j) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder or (k) with the consent of a
Borrower or (l) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the a Lender Party or any of their respective Affiliates on a nonconfidential
basis from a source other than a Borrower.  “Information” means all information
received from the Borrowers or their Subsidiaries relating to the Borrowers, any
such Subsidiary or their respective businesses, other than any such information
that is available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by the Borrowers or such
Subsidiary and other than information pertaining to this Credit Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers or such Subsidiary after the date
hereof, such information is clearly identified at the time

-123-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b)Each Lender acknowledges that Information as defined in Section 11.17(a)
furnished to it pursuant to this Credit Agreement may include material
non-public information concerning the Borrowers and their related parties and
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and Applicable Law, including Federal and state securities laws.

(c)All Information, including requests for waivers and amendments, furnished by
the Borrowers or the Administrative Agent pursuant to, or in the course of
administering this Credit Agreement will be syndicate-level information, which
may contain material non-public information about the Borrowers and their
related parties or their respective securities.  Accordingly, each Lender
represents to the Borrowers and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public information in accordance with its
compliance procedures and Applicable Law.

(d)The provisions of this Section 11.17 shall survive the full repayment of
amounts due and the termination of this Credit Agreement for a period of one (1)
year.

11.18Further Assurances.

The Borrowers agree, upon the request of the Administrative Agent, to promptly
take such actions as are necessary to carry out the intent of this Credit
Agreement and the other Credit Documents.

11.19Release of Guarantors.

If a Guarantor no longer qualifies as the owner of Unencumbered Properties or
becomes an Eligible Subsidiary, then, as long as no Default or Event of Default
exists after giving effect to such event, the Lenders agree to release such
Guarantor from its obligations hereunder.  The Lenders and the Issuing Lenders
irrevocably authorize the Administrative Agent, upon receipt of a certificate
from a Responsible Officer and a legal opinion of counsel regarding the
requirements set forth in the first sentence of this Section 11.19, to release
any Guarantor from its obligations under the Guaranty.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 11.19.

11.20USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the

-124-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.21Limitation on Liability.

Each Borrower waives any right to assert or make any claim against any Lender,
any Issuing Lender or the Administrative Agent for (or to sue any Lender, any
Issuing Lender or the Administrative Agent upon any claim for) any special,
indirect, incidental, punitive or consequential damages in respect of any breach
or wrongful conduct (whether the claim is based on contract, tort or duty
imposed by law) in connection with, arising out of or in any way related to this
Credit Agreement, any other Credit Document or the transactions contemplated
hereby or thereby, or any act, omission or event in connection therewith.  No
indemnitee referred to in Section 11.5 above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent arising from such indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment.

11.22No Fiduciary Duty.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent, the Arrangers, and the Lenders are
arm’s-length commercial transactions between the Borrowers, each other Credit
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each Borrower and
the other Credit Parties have consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrowers
and each other Credit Party are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers,
any other Credit Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to the Borrowers, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may

-125-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers, the other Credit Parties and their respective
Affiliates, and neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to disclose any of such interests to the Borrowers, any other
Credit Party or any of their respective Affiliates.  To the fullest extent
permitted by law, the Borrowers and each other Credit Party hereby waive and
release any claims that they may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.23Additional Guaranties.

BOP may designate as guarantors of the Obligations one or more limited partners
of BOP (“Additional Guarantors”); provided that the Administrative Agent and
each Lender shall have reasonably satisfied itself with respect to “know your
customer” and applicable Anti-Corruption Laws and Sanctions in respect of any
such proposed Guarantor.  The guarantees executed by the Guarantors pursuant to
this Section 11.23 (“Additional Guarantees”) shall not exceed $75,000,000 in the
aggregate.  The Additional Guarantees shall be guarantees of collection and not
guarantees of payment, shall otherwise be reasonably acceptable to the
Administrative Agent, and shall be acknowledged by the Administrative Agent,
effective upon their execution by the Additional Guarantors.  To evidence the
Lenders’ acceptance thereof, the Lenders hereby authorize the Administrative
Agent to accept such Additional Guarantees on their behalf in accordance with
this Section 11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  

Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Credit Agreement and notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

-126-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Transitional Arrangements

.  

(a)Existing Credit Agreement Superseded.  This Credit Agreement shall supersede
the Existing Credit Agreement in its entirety, except as provided in this
Section 11.25.  On the Closing Date, the rights and obligations of the parties
under the Existing Credit Agreement and the “Notes” defined therein shall be
subsumed within and be governed by this Credit Agreement and the Notes;
provided, however, that (x) any of the “Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement shall, for
purposes of this Credit Agreement, be Loans hereunder (y) this Credit Agreement
shall not in any way release or impair the rights, duties or obligations created
pursuant to the Existing Credit Agreement or any other Credit Document (as
defined in the Existing Credit Agreement) or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties and obligations are assumed, ratified and affirmed by the
Borrowers; and (z) the execution, delivery and effectiveness of this Credit
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent under the Existing Credit Agreement, or
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby.  The Revolving
Loan Lenders’ interests in the Revolving Loans and participations in the Letters
of Credit shall be reallocated on the Closing Date in accordance with each
Revolving Loan Lender’s applicable Revolving Loan Commitment, and the Revolving
Loan Lenders shall make such purchases of Revolving Loans from each other as are
necessary to effect such reallocation.  On the Closing Date, (A) the loan
commitments of each Lender that is a party to the Existing Credit Agreement but
is not a party to this Credit Agreement (an “Exiting Lender”) will be
terminated, all outstanding obligations owing to the Exiting Lenders on the
Closing Date will be repaid in full, and each Exiting Lender will not become a
Lender under this Credit Agreement, (B) each Person listed on Exhibit 1.1(a)
attached to this Credit Agreement shall be a Revolving Loan Lender under this
Credit Agreement with the applicable Revolving Loan Commitment set forth
opposite its name on such Exhibit 1.1(a), and (C) each Person listed on Exhibit
1.1(b) attached to this Credit Agreement shall be an Issuing Lender with the LOC
Commitment set forth opposite its name on such Exhibit 1.1(b).

(b)Interest and Fees Under Existing Credit Agreement.  All interest and all
facility and other fees and expenses owing or accruing under or in respect of
the Existing Credit Agreement shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreement, as if the Existing Credit Agreement were still in effect.

-127-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

Each of the parties hereto has caused a counterpart of this Third Amended and
Restated Revolving Credit Agreement to be duly executed and delivered as of the
date first above written.

BORROWERS:

BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust
By:
Name:Thomas E. Wirth
Title:Executive Vice President and CFO

BRANDYWINE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership

By:Brandywine Realty Trust, a Maryland
real estate investment trust, its general
partner

By:
Name:Thomas E. Wirth
Title:Executive Vice President
and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-128-



DB1/ 97661265.5

 

 



--------------------------------------------------------------------------------

 

LENDERS:BANK OF AMERICA, N.A.,

Individually and as Administrative Agent

 

By:

Name: Michael J. Kauffman

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.

 

 

By:

Name: Christopher J. Albano

Title:  Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.

 

 

By:

Name: Frank Kaplan

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By:

Name: Shari L. Reams-Henofer

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA

 

 

By:

Name: Brian Gross

Title:  Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON

 

 

By:

Name: Abdullah Dahman

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

BANK OF MONTREAL

 

 

By:

Name: Lloyd Baron

Title:  Director

 

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC

 

 

By:

Name: Craig Malloy

Title:  Director

 

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK

 

 

By:

Name: Gerard Rosales

Title:  Director

 

 

--------------------------------------------------------------------------------

 

TD BANK, N.A.

 

 

By:

Name: Brian Gallagher

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

Name: Michael A. Raarup

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.

 

 

By:

Name: D. Bryan Gregory

Title:  Managing Director

 

 

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

By:

Name: Michael J. Sedivy

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY

 

 

By:

Name: Kenneth Blackwell

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------

 

SANTANDER BANK, N.A.

 

 

By:

Name: Paul Toroni

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

SYNOVUS BANK

 

 

By:

Name: David W. Bowman

Title:  Director

 

 

--------------------------------------------------------------------------------

 

FIRSTRUST BANK

 

 

By:

Name: Jelena Batula

Title:  Vice President

 

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

By:

Name: Frederick H. Denecke

Title:  Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.1

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

 

BORROWER:

Brandywine Operating Partnership, L.P.

2929 Walnut Street, Suite 1700

Philadelphia, PA 19104

Attention: Thomas E. Wirth, Executive Vice President and Chief Financial Officer

Telephone:  610-832-7434

Facsimile:  610-832-4919

Electronic Mail: tom.wirth@bdnreit.com

Website Address:

www.brandywinerealty.com

Taxpayer Identification Number:  23-2413352 (BRT) and 23-2862640 (BOP)

 

with a copy to:

Legal.Notices@bdnreit.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building C

2380 Performance Dr.

Richardson, TX 75082

Attention: Angelica Vidana

Telephone: 469-201-0404

Facsimile: 214-530-2485

Electronic Mail: angelica.vidana@baml.com

Acct No.:  1366072250600

Ref:  Brandywine LIQ 28101

ABA# 026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management

135 S. LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention:  Lisa Colbert

Telephone:  312-904-8435

Facsimile:  312-537-6609

Electronic Mail:  lisa.colbert@baml.com

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender:

 

Bank of America Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Phone: (570) 496-9619

Fax: (800) 755-8743

Email: tradeclientserviceteamus@baml.com

Attention: Michael Grizzanti

Telephone: (570) 496-9621

Facsimile: (800) 755-8743

Electronic Mail: michael.a.grizzanti@baml.com

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 1.1(a)

Revolving Loan Commitment Percentages

Lender

Commitment Amount

 

Commitment Percentage

Bank of America, N.A.

$45,000,000

7.5%

Citibank, N.A.

45,000,000

7.5%

Bank of Montreal

40,000,000

6.7%

The Bank of New York Mellon

40,000,000

6.7%

Citizens Bank, N.A.

40,000,000

6.7%

PNC Bank, National Association

40,000,000

6.7%

Royal Bank of Canada

40,000,000

6.7%

SunTrust Bank

40,000,000

6.7%

Barclays Bank PLC

35,000,000

5.8%

Capital One, National Association

35,000,000

5.8%

TD Bank, N.A.

35,000,000

5.8%

U.S. Bank National Association

35,000,000

5.8%

Wells Fargo Bank, N.A.

35,000,000

5.8%

Branch Banking and Trust Company

25,000,000

4.2%

Associated Bank, National Association

20,000,000

3.3%

Santander Bank, N.A.

20,000,000

3.3%

Synovus Bank

20,000,000

3.3%

Firstrust Bank

10,000,000

1.7%

TOTAL

$600,000,000

100%

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 1.1(b)

Letter of Credit Commitments

Lender

Commitment Amount

 

Bank of America, N.A.

$32,500,000

Citibank, N.A.

$32,500,000

TOTAL

$65,000,000

 

 

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 2.1(c)

 

FORM OF COMMITTED LOAN NOTICE

 

Date:  ___________, _____

To:

Bank of America, N.A., as Administrative Agent

Attn.: Angelica Vidana

Building C

2380 Performance Dr.

Richardson, TX 75082

Angelica.vidana@baml.com

Ph: (469) 201-0404

F: (214) 530-2485

 



Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of July 17, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Brandywine Realty Trust, a Maryland real estate investment trust, and
Brandywine Operating Partnership, L.P., a Delaware limited partnership (and
together with Brandywine Realty Trust, the “Borrowers”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent and
Issuing Lender and Citibank, N.A., as Syndication Agent and Issuing Lender.

The undersigned hereby requests (select one):

 

☐  A Borrowing of Committed Loans

☐  A conversion or continuation of Loans

1.On (a Business Day).

2.In the amount of $.

 

3.

Comprised of _______________________________________.
[Revolving Loans that will be LIBOR Loans]

 



[Revolving Loans that will be Base Rate Loans]

 



[Revolving Loans that will be Eurodollar Loans]

 

4.For Eurodollar Loans:  with an Interest Period of months.

5.The purpose of the proceeds of the requested Committed Loans is
___________________________________________________________________.

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

[BORROWER]

By:  

Name:  

Title:  






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

The Borrowers, by their signatures below, hereby certify that conditions
precedent set forth in Section [5.1] [5.2] of the Credit Agreement are satisfied
on the date hereof and shall be satisfied on the date of the requested
borrowing.

 

 

 

BORROWERS:BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust

 

By:

Name:

Title:

BRANDYWINE OPERATING PARTNERSHIP,

L.P., a Delaware limited partnership

By:Brandywine Realty Trust, a Maryland

 



real estate investment trust, its general partner

 

 

 

By:

Name:

Title:

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

Exhibit 2.1(f)

 

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

__________ ___, 20__

 

To:Bank of America, N.A., as Administrative Agent

Attn.: Angelica Vidana

Building C

2380 Performance Dr.

Richardson, TX 75082

Angelica.vidana@baml.com

Ph: (469) 201-0404

F: (214) 530-2485

 

 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of July 17, 2018 (such agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
respective meanings assigned to those terms in the Credit Agreement), among
Brandywine Realty Trust and Brandywine Operating Partnership, L.P. as the
Borrowers, the institutions from time to time party thereto as Lenders, Bank of
America, N.A., as Administrative Agent and Issuing Lender (the “Administrative
Agent), Citibank, N.A., as Syndication Agent and Issuing Lender, and the other
parties thereto.  The Borrowers hereby give you notice pursuant to Section
2.1(f) of the Credit Agreement for the Loans specified below that they elect to:

 

1.

[Continue as Eurodollar Loans $____________ in aggregate principal amount of the
outstanding Eurodollar Loans, the current Interest Period of which ends on
______________, 20___].

 

2.

[Convert to Eurodollar Loans $______________ in aggregate principal amount of
the outstanding [Base Rate Loans][LIBOR Loans].]

 

3.

[Convert to Base Rate Loans $_____________ in aggregate principal amount of the
outstanding [Eurodollar Loans, the current Interest Period of which ends on
____________][LIBOR Loans].]

 

4.

[Convert to LIBOR Loans $________ in aggregate principal amount of the
outstanding [Eurodollar Loans, the current interest period of which ends on
_____________][Base Rate Loans].]



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

5.

The date for such [continuation] [and] [conversion] shall be _______________.

 

6.

[The Interest Period for such continued or converted (as applicable) Eurodollar
Loans is requested to be a _________________ month period].

The Borrowers hereby certify to the Administrative Agent and each of the Lenders
that on the date hereof there are no prohibitions under the Credit Agreement to
the requested [conversion] [continuation], no such prohibitions will exist on
the date of the requested [conversion] [continuation] and the requested
[conversion] [continuation] is in accordance with the provisions of Section
2.1(f) of the Credit Agreement.

Executed as of this _____ day of ___________, 20___.

 

BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust

 

By:

Name:

Title:

BRANDYWINE OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By: Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner

 

 

 

By:

Name:

Title:

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 2.1(h)

FORM OF REVOLVING NOTE

$_____________________, 20__

FOR VALUE RECEIVED, the undersigned BRANDYWINE REALTY TRUST, a Maryland real
estate investment trust, and BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (collectively, the “Borrowers”), hereby jointly and
severally promise to pay to __________________ (the “Lender”), or to the
Lender’s registered assigns, at the Administrative Agent’s address (as set forth
in Schedule 11.1 of the Credit Agreement defined below):

(a)  prior to or on the Revolving Loan Maturity Date the principal amount of
__________________________ Dollars ($_______________) or, if less, the aggregate
unpaid principal amount of Revolving Loans advanced by the Lender to the
Borrowers pursuant to the Amended and Restated Revolving Credit Agreement, dated
as of July 17, 2018 (as amended and in effect from time to time, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
respective meanings given thereto in the Credit Agreement), among the Borrowers,
the Lender, Bank of America, N.A., as Administrative Agent and Issuing Lender,
Citibank, N.A., as Syndication Agent and Issuing Lender, and the other parties
thereto; and

(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rates provided in the Credit Agreement.

This Note is one of the Revolving Notes referred to in, evidences borrowings
under and has been issued by the Borrowers in accordance with the terms of the
Credit Agreement.  The Lender and any holder hereof pursuant to the Credit
Agreement or by operation of law is entitled to the benefits of the Credit
Agreement and the other Credit Documents, and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the date of borrowing of any Revolving Loan or at the time of receipt
of any payment of principal of this Note, an appropriate notation on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, reflecting the making of such Revolving Loan
or (as the case may be) the receipt of such payment.  The outstanding amount of
the Revolving Loans set forth on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to any Revolving Loan shall be
prima facie evidence of the principal amount thereof owing and unpaid to the
Lender, but the failure to record, or any error in so recording, any such amount
on any such grid, continuation or other record shall not limit or otherwise
affect the obligation of the Borrowers hereunder or under the Credit Agreement
to make payments of principal of and interest on this Note



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

when due to the extent of the unpaid principal and interest amount as of any
date of determination.

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assent to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded thereon.

THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWERS
AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT
TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT AND TO SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN
SCHEDULE 11.1 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

 

EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE,
ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.

This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.

[Remainder of Page Intentionally Left Blank]






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-4-

 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be sealed
and signed by its duly authorized officer as of the day and year first above
written.

 

 

BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust

 

By:

Name:

Title:

BRANDYWINE OPERATING PARTNERSHIP,

L.P., a Delaware limited partnership

By:Brandywine Realty Trust, a Maryland

 



real estate investment trust, its general partner

 

 

 

By:

Name:

Title:

 

 





DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Amount of

Balance of

 

 

Amount

Principal Paid

Principal

Notation

Date

of Loan

or Prepaid

Unpaid

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

Exhibit 2.2(b)

 

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

To:Bank of America, N.A., as Administrative Agent

Attn.: Angelica Vidana

Building C

2380 Performance Dr.

Richardson, TX 75082

Angelica.vidana@baml.com

Ph: (469) 201-0404

F: (214) 530-2485

 

and

 

Bank of America, N.A., as Administrative Agent

Attn.: Lisa Colbert

Vice President

135 S. LaSalle St.

Chicago, IL 60603

Lisa.colbert@baml.com

Ph: (312) 904-8435

F: (312) 537-6609

 

BY [TELEX/FACSIMILE]

Re:Competitive Bid Quote Request

 

This Competitive Bid Quote Request is given in accordance with Section 2.2(b) of
the Amended and Restated Revolving Credit Agreement (as amended from time to
time, the “Credit Agreement”), dated as of July 17, 2018, by and among (a)
Brandywine Realty Trust and Brandywine Operating Partnership, L.P.
(collectively, the “Borrowers”), (b) the institutions from time to time party
thereto as lenders (collectively, the “Lenders”), (c) Bank of America, N.A., as
Administrative Agent for the Lenders and Issuing Lender (the “Administrative
Agent”), (d) Citibank, N.A., as Syndication Agent and Issuing Lender, and (e)
the other parties thereto.  Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.

The Borrowers hereby request that the Administrative Agent obtain Competitive
Bid Quotes for a Competitive Bid Loan based upon the following:



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

1.

The requested date of borrowing of the Competitive Bid Loan shall be
__________________, 20___.1

 

 

2.

The aggregate principal amount of the requested Competitive Bid Loans shall be
$_______________.2

 

 

3.

The duration of the Interest Period(s) applicable hereto shall be
_______________.3

 

 

4.

The amount of all Competitive Bid Loans currently outstanding is
$_______________.4

 




 

1  

The date must be a Business Day.

2

This amount shall be $5,000,000 or larger multiple of $1,000,000 and shall not
exceed the Revolving Credit Availability.

3

The stated Interest Period is subject to the provisions of the definition of
Interest Period.  The Borrowers may request offers to make Competitive Bid Loans
for one, two or three Interest Periods in any single Competitive Bid Quote
Request.

4

This amount together with the amount of the requested Competitive Bid Loans from
line 2, shall not exceed, in the aggregate, fifty percent (50%) of the Revolving
Committed Amount.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

The Borrowers, by their signatures below, hereby certify that conditions
precedent set forth in Section [5.1] [5.2] of the Credit Agreement are satisfied
on the date hereof and shall be satisfied on the date of the requested
borrowing.

 



 

 



Very truly yours,

 

 

 

 

BORROWERS:BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust

 

By:

Name:

Title:

BRANDYWINE OPERATING PARTNERSHIP,

L.P., a Delaware limited partnership

By:Brandywine Realty Trust, a Maryland

 



real estate investment trust, its general partner

 

 

 

By:

Name:

Title:

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 2.2(c)

 

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

 

_______________, 20___

 

[Name of Lender]

[Address]

 

Attn:  ____________________

 

BY [TELEX/FACSIMILE]

Re:Invitation for Competitive Bid Quotes

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement (as amended and in effect from time to time, the “Credit Agreement”)
dated as of July 17, 2018, by and among (a) Brandywine Realty Trust and
Brandywine Operating Partnership, L.P. (together, the “Borrowers”), (b) the
institutions from time to time party thereto as lenders (collectively, the
“Lenders”), (c) Bank of America, N.A., as Administrative Agent for the Lenders
and Issuing Lender (the “Administrative Agent”), (d) Citibank, N.A., as
Syndication Agent and Issuing Lender, and (e) the other parties
thereto.  Capitalized terms which are used herein without definition and which
are defined in the Credit Agreement shall have the same meanings herein as in
the Credit Agreement.

 

Pursuant to Section 2.2(c) of the Credit Agreement, you are invited to submit a
Competitive Bid Quote to the Borrowers for the following proposed Competitive
Bid Loan(s):

 

Requested Date of Borrowing

Principal Amount

Interest Period

 

 

 

 

 

 

 

Each such Competitive Bid Quote should specify a Competitive Bid Margin.  All
Competitive Bid Quotes must be submitted to the Administrative Agent by telex or
facsimile transmission at its offices as specified in or pursuant to Schedule
11.1 of the Credit Agreement not later than 10:00 a.m. (New York City time) on
the third Business Day prior to the proposed date of borrowing.  Competitive Bid
Quotes received after these deadlines will not be forwarded to the Borrowers.  

 

Submitted Competitive Bid Quotes (i) must be for $5,000,000 or a larger multiple
of $1,000,000, (ii) may not exceed the aggregate principal amount of Competitive
Bid Loans for which offers were requested and (iii) may be subject to an
aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Lender may be



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

accepted.  All Competitive Bid Quotes should be submitted in substantially the
form of Exhibit 2.2(d)(ii) to the Credit Agreement.  Please follow-up your
submitted written bids with telephone verification to confirm receipt.  

 

Very truly yours,

 

BANK OF AMERICA, N.A., acting in its capacity as Administrative Agent

 

 

By:__________________________________

Name:

Title:

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 2.2(d)(ii)

 

 

FORM OF COMPETITIVE BID QUOTE

 

To:

Bank of America, N.A., as Administrative Agent

Attn.: Angelica Vidana

Building C

2380 Performance Dr.

Richardson, TX 75082

Angelica.vidana@baml.com

Ph: (469) 201-0404

F: (214) 530-2485

 

Re:Competitive Bid Quote to Brandywine Realty Trust and Brandywine Operating
Partnership, L.P.

 

This Competitive Bid Quote is given in accordance with Section 2.2(d) of the
Amended and Restated Revolving Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of July 17, 2018, by and among
(a) Brandywine Realty Trust and Brandywine Operating Partnership, L.P.
(collectively, the “Borrowers”), (b) the institutions from time to time party
thereto as lenders (collectively, the “Lenders”), (c) Bank of America, N.A., as
Administrative Agent for the Lenders and Issuing Lender (the “Administrative
Agent”), (d) Citibank, N.A., as Syndication Agent and Issuing Lender, and (e)
the other parties thereto.  Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

In response to the Competitive Bid Quote Request of the Borrowers dated
_________________, 20___, we hereby make the following Competitive Bid Quote on
the following terms:

 

1.Quoting Lender :  _____________________

 

2.Person to contact at Quoting Lender:  _______________

 

3.Date of Borrowing:5/  _____________________

 

4.We hereby offer to make Competitive Bid Loan(s) in the following maximum
principal amount(s) for the following Interest Period(s) and at the following
margin(s):






 

5    //  

As specified in the related Competitive Bid Quote Request.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

Maximum
Principal Amount6/

 

Interest Period7/

Competitive

Bid Margin8/

 

 

[provided that the aggregate principal amount of Competitive Bid Loans for which
the above offer may be accepted shall not exceed $__________]

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is][are] accepted, in whole or in part.

 

[We intend to fund this proposed Competitive Bid Loan through our Designated
Bank, which is ________________.]

 

 

Very truly yours,

 

[NAME OF LENDER]

 

 

By:____________________________

Name:

Title:

 

Dated:  __________________

 

 

2/The principal amount bid for each Interest Period may not exceed the principal
amount requested.  Competitive Bid Quotes must be made for at least $5,000,000
or a larger multiple of $1,000,000, and in accord with the other provisions of §
2.2(d)(ii) of the Credit Agreement.

 

/As specified in the related Competitive Bid Quote Request.

/The Competitive Bid Margin shall be the margin above or below the applicable
Eurodollar Rate expressed as a percentage (specified to the nearest 1/10,000th
of 1%) to be added or subtracted from such base rate offered for each
Competitive Bid Loan.  Specify “plus” or “minus”.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 3.13-1

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Brandywine
Realty Trust, a Maryland real estate investment trust (“BRT”) and Brandywine
Operating Partnership, L.P., a Delaware limited partnership (“BOP” and together
with BRT, the “Borrower”), the financial institutions party thereto and their
assignees under Section 11.3 thereof (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Issuing Lender (the “Agent”), Citibank, N.A., as
Syndication Agent and Issuing Lender, and the other parties thereto.  

Pursuant to the provisions of Section 3.13(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20__

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 3.13-2

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Brandywine
Realty Trust, a Maryland real estate investment trust (“BRT”) and Brandywine
Operating Partnership, L.P., a Delaware limited partnership (“BOP” and together
with BRT, the “Borrower”), the financial institutions party thereto and their
assignees under Section 11.3 thereof (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Issuing Lender (the “Agent”), Citibank, N.A., as
Syndication Agent and Issuing Lender, and the other parties thereto.  

Pursuant to the provisions of Section 3.13(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20__

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 3.13-3

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Brandywine
Realty Trust, a Maryland real estate investment trust (“BRT”) and Brandywine
Operating Partnership, L.P., a Delaware limited partnership (“BOP” and together
with BRT, the “Borrower”), the financial institutions party thereto and their
assignees under Section 11.3 thereof (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Issuing Lender (the “Agent”), Citibank, N.A., as
Syndication Agent and Issuing Lender, and the other parties thereto.  

Pursuant to the provisions of Section 3.13(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BENE, as applicable) and a certificate with respect to the matters described
in (i)-(iv) in the preceding paragraph or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN (or W-8BENE, as applicable) and a certificate with respect to
the matters described in (i)-(iv) in the preceding paragraph from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 





DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20__



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 3.13-4

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Brandywine
Realty Trust, a Maryland real estate investment trust (“BRT”) and Brandywine
Operating Partnership, L.P., a Delaware limited partnership (“BOP” and together
with BRT, the “Borrower”), the financial institutions party thereto and their
assignees under Section 11.3 thereof (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Issuing Lender (the “Agent”), Citibank, N.A., as
Syndication Agent and Issuing Lender, and the other parties thereto.  

Pursuant to the provisions of Section 3.13(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BENE, as applicable) and a certificate with respect to the matters described
in (i)-(iv) in the preceding paragraph or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN (or W-8BENE, as applicable) and a certificate with respect to
the matters described in (i)-(iv) in the preceding paragraph from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 





DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 7.1(c)

 

 

 

 

 

Check for distribution to PUBLIC and Private Side Lenders

 

 

 

FORM OF OFFICER’S CERTIFICATE

 

TO:BANK OF AMERICA, N.A., as Administrative Agent

Attn.: Lisa Colbert

Vice President

135 S. LaSalle St.

Chicago, IL 60603

Lisa.colbert@baml.com

Ph: (312) 904-8435

F: (312) 537-6609

 

Re:

Amended and Restated Revolving Credit Agreement, dated as of July 17, 2018,
among Brandywine Realty Trust, a Maryland real estate investment trust (“BRT”)
and Brandywine Operating Partnership, L.P., a Delaware limited partnership
(“BOP”) (collectively, the “Borrowers”), the Lenders identified therein, Bank of
America, N.A. as Administrative Agent and Issuing Lender, Citibank, N.A., as
Syndication Agent and Issuing Lender, and the other parties thereto (as the same
may be amended, modified, extended, or restated from time to time, the “Credit
Agreement”).

 

DATE: ____________ __, 20__

 

 

 

Pursuant to the terms of Section 7.1(c) of the Credit Agreement, I,
_______________, the [Chief Executive Officer] [Chief Financial Officer] of BRT,
on behalf of BRT, and not in my individual capacity, hereby certify that, as of
the date hereof, the statements below are accurate and complete in all respects
(all capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement):

 

1. As required by Section 7.1(c) of the Credit Agreement, Schedule 1 attached
hereto sets forth the financial data, computations and information evidencing
whether there has been compliance by the Borrowers with the covenants contained
in Section 7.2 and Section 8.7 of the Credit Agreement all of which data,
computations and information, to the knowledge and belief of the [Chief
Financial Officer] [Chief Executive Officer] executing and delivering this
Officer’s Certificate on behalf of the Borrowers, are true, complete and
correct.  

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

[2. Attached hereto are Schedules 6.15, 6.21 and 6.25 which are true and
accurate as of the date hereof.]9

 

3. No Default or Event of Default exists as of the date hereof.10

 

[Signature Page Follows]




 

8 

Include if schedules change.

9 

If any Default or Event of Default exists, specify nature and extent thereof and
what action is proposed with respect thereto.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

 

The [Chief Financial Officer] [Chief Executive Officer] certifies that he is
authorized to execute and deliver this Officer’s Certificate on behalf of the
Borrowers.

 

WITNESS our hands this __ day of ___________, 20___.

 

 

 

 

 

 

By: ______________________________

  Name:

  Title:[Chief Financial Officer]

[Chief Executive Officer]

 






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-4-

Schedule 1

 

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 7.12

 

FORM OF GUARANTY

Guaranty, dated as of ________ __, 20__ by and among the undersigned
(“Guarantor”), in favor of each of the Lenders (as defined herein) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for itself and for the other financial institutions (collectively, the
“Lenders”) which are or may become parties to the Amended and Restated Revolving
Credit Agreement dated as of July 17, 2018, among Brandywine Realty Trust and
Brandywine Operating Partnership, L.P. as the Borrowers (the “Borrowers”), the
institutions from time to time party thereto as Lenders, Bank of America, N.A.,
as Administrative Agent and Issuing Lender, Citibank, N.A., as Syndication Agent
and Issuing Lender, and the other parties thereto (such agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.

WHEREAS, the Borrowers, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Credit Agreement;

WHEREAS, the Borrowers and each Guarantor are members of a group of related
entities, the success of each of which is dependent in part on the success of
the other members of such group;

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrowers by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged); and

WHEREAS, pursuant to Section 7.12 of the Credit Agreement each Guarantor is
executing and delivering to the Administrative Agent this Guaranty to guaranty
the Borrowers’ obligations to the Lenders and the Administrative Agent under and
in respect of the Credit Agreement as herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.

Guaranty of Payment and Performance of Obligations.  In consideration of the
Lenders’ extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrowers, each
Guarantor hereby jointly and severally, absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent and each Lender the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration or otherwise).  This Guaranty is an
absolute, unconditional, irrevocable and continuing guaranty of the full and
punctual payment and performance by the Borrowers of the Obligations and not of
their collectibility only and is in no way conditioned upon any requirement that
any Lender or



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

the Administrative Agent first attempt to collect any of the Obligations from
the Borrowers or any other Person (including a co-guarantor) or resort to any
security or other means of obtaining payment of any of the Obligations which any
Lender or the Administrative Agent now has or may acquire after the date hereof
or upon any other contingency whatsoever.  Upon any Event of Default which has
occurred and is continuing by the Borrowers, in the full and punctual payment
and performance of the Obligations, the liabilities and obligations of each
Guarantor hereunder shall, at the option of the Administrative Agent, become
forthwith due and payable to the Administrative Agent and to the Lender or
Lenders owed the same without demand or notice of any nature, all of which are
expressly waived by each Guarantor, except for notices required to be given to
the Borrowers under the Credit Documents.  Payments by the Guarantors hereunder
may be required by any Lender or the Administrative Agent on any number of
occasions.

2.

Guarantor’s Further Agreements to Pay.  Each Guarantor further jointly and
severally agrees, as the principal obligor and not as a guarantor only, to pay
to each Lender and the Administrative Agent forthwith upon demand, in funds
immediately available to such Lender or the Administrative Agent, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Administrative Agent or such Lender in connection with this
Guaranty and the enforcement hereof, together with interest on amounts
recoverable under this Guaranty from the time after such amounts become due at
the default rate of interest set forth in Section 3.1 of the Credit Agreement;
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount.

3.

Payments.  Each Guarantor jointly and severally covenants and agrees that the
Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  Without limiting the generality of
the foregoing, each Guarantor’s obligations hereunder with respect to any
Obligation shall not be discharged by a payment in a currency other than the
currency in which such Obligation is denominated (the “Obligation Currency”) or
at a place other than the place specified for the payment of such Obligation,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to the Obligation Currency and transferred to New York, New
York, U.S.A., under normal banking procedures does not yield the amount of
Obligation Currency due thereunder.

4.

Taxes.  All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof on
payments hereunder, all of which will be for the account of and paid by the
Guarantors.  If for any reason, any such reduction is made or any Taxes are paid
by the Administrative Agent or any Lender (except for taxes on income or profits
of the Administrative Agent or such Lender, which are imposed by the
jurisdiction in which its principal office or, in the case of such Lender, its
lending office is located), each Guarantor jointly and severally agrees to pay
to the Administrative Agent or



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

such Lender such additional amounts as may be necessary to ensure that the
Administrative Agent or such Lender receives the same net amount which it would
have received had no reduction been made or Taxes paid.

5.

Consent to Jurisdiction.  Each Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Credit Documents may be brought
in the courts of the State of New York in New York County, or of the United
States for the Southern District of New York and, by execution and delivery of
this Guaranty, each Guarantor hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of such
courts. Each Guarantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address for notices specified herein, such service to become effective
15 days after such mailing. Nothing herein shall affect the right of a Lender to
serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against a Guarantor in any other
jurisdiction. Each Guarantor agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law; provided that
nothing in this Section 5 is intended to impair a Guarantor’s right under
applicable law to appeal or seek a stay of any judgment.

6.

Liability of each Guarantor.  The Administrative Agent and each Lender have and
shall have the absolute right to enforce the liability of each Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty or against any other Guarantor or against any
Borrower, and the release or discharge of any Guarantor or other guarantor of
any Obligations shall not affect the continuing liability of each Guarantor
hereunder that has not been released or discharged.

It is the intention and agreement of each Guarantor, the Administrative Agent
and the Lenders that the obligations of each Guarantor under this Guaranty shall
be joint and several and valid and enforceable against each Guarantor to the
maximum extent permitted by applicable law.  Accordingly, if any provision of
this Guaranty creating any obligation of any Guarantor in favor of the
Administrative Agent and the Lenders shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantors, the Administrative Agent and the Lenders that any
balance of the obligation created by such provision and all other obligations of
each of the other Guarantors to the Administrative Agent and the Lenders created
by other provisions of this Guaranty shall remain valid and
enforceable.  Likewise, if by final order a court of competent jurisdiction
shall declare any sums which the Administrative Agent or the Lenders may be
otherwise entitled to collect from any Guarantor under this Guaranty to be in
excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to such
Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantors, the Administrative Agent and the Lenders that all
sums not in excess of those permitted under such applicable law shall remain
fully collectible by the Administrative Agent and the Lenders from each of the
other Guarantors, jointly and severally.  



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-4-

Without limiting the generality of the foregoing, the Guarantor, and by its
acceptance of this Guaranty, Administrative Agent, for the benefit of the
Lenders, hereby confirm that the parties intend that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law (as defined below), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal, state or foreign law to the
extent applicable to this Guaranty.  In furtherance of that intention, the
liabilities of the Guarantor under this Guaranty (the “Liabilities”) shall be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of the Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other person with respect to the Liabilities, result in the Liabilities of the
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.  For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal, state or foreign law for the relief of debtors.   This
paragraph with respect to the maximum liability of the Guarantor is intended
solely to preserve the rights of the Administrative Agent, for the benefit of
the Lenders, to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this paragraph with respect to such maximum liability,
except to the extent necessary so that the obligations of the Guarantor
hereunder shall not be rendered voidable under applicable law. The Guarantor
agrees that the Obligations may at any time and from time to time exceed the
maximum liability of the Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Administrative Agent on behalf of the Lenders,
hereunder, provided that, nothing in this sentence shall be construed to
increase the Guarantor's obligations hereunder beyond its maximum liability.

7.

Representations and Warranties; Covenants.  (a) Each Guarantor hereby represents
and warrants to each Lender and the Administrative Agent that the
representations and warranties contained in Section 6 of the Credit Agreement,
to the extent that such representations and warranties contained therein are
applicable to it, are true and correct in all material respects, each such
representation and warranty set forth in such Section 6 (to the extent
applicable to it) being hereby incorporated herein by reference as though
specifically set forth in this Section 7.  Each Guarantor hereby agrees to
perform the covenants set forth in Sections 7 and 8 of the Credit Agreement (to
the extent that such covenants are applicable to it) as if the covenants were
set forth herein.

(b) Each Guarantor (i) is either a partnership, a corporation, a limited
liability company or a REIT duly organized or formed, validly existing and in
good standing under the laws of the state (or other jurisdiction) of its
organization or formation, (ii) is duly qualified and in good standing as a
foreign partnership, a foreign corporation, a foreign limited liability company
or a foreign REIT and authorized to do business in every other jurisdiction
where the failure to be so qualified, in good standing or authorized would have
or would reasonably be expected to have a Material Adverse Effect and (ii) has
the power and authority to own its properties and to carry on its business as
now conducted and as proposed to be conducted.  



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-5-

(c)

Each Guarantor (i) has the power and authority to execute, deliver and perform
this Guaranty and to incur the obligations herein and therein provided for and
to consummate the transactions contemplated herein and therein and (ii) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Guaranty and to consummate the transactions contemplated herein
and therein.  

(d)

Neither the execution and delivery of this Guaranty, nor the performance of or
compliance with the terms and provisions hereof by a Guarantor, will (i) violate
or conflict with any provision of its organizational or governing documents,
(ii) violate, contravene or materially conflict with any Requirement of Law or
any other law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect, or (d) result in or require the
creation of any Lien upon or with respect to its properties.

(e)

Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Guarantor is required in connection with the execution, delivery
or performance of this Guaranty by such Guarantor.

 

(f) This Guaranty has been duly executed and delivered and constitutes legal,
valid and binding obligations of each Guarantor enforceable against such
Guarantor, except as may be limited by bankruptcy or insolvency laws or similar
laws affecting creditors’ rights generally or by general equitable principles.

8.

Effectiveness.  The obligations of each Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full or otherwise fully satisfied, and
continue to be effective or be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrowers, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of any
Guarantor under this Guaranty.

9.

Freedom of Lender to Deal with Borrowers and Other Parties.  The Administrative
Agent and each Lender shall be at liberty, without giving notice to or obtaining
the assent of any Guarantor and without relieving any Guarantor of any liability
hereunder, to deal with the Borrowers and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-6-

Administrative Agent or such Lender in its sole discretion deems fit, and to
this end each Guarantor gives to the Administrative Agent and each Lender full
authority in its sole discretion to do any or all of the following things: (a)
extend credit, make loans and afford other financial accommodations to the
Borrowers at such times, in such amounts and on such terms as the Administrative
Agent or such Lender may approve, (b) vary the terms and grant extensions of any
present or future indebtedness or obligation of the Borrowers or of any other
party to the Administrative Agent or such Lender, (c) grant time, waivers and
other indulgences in respect thereof, (d) vary, exchange, release or discharge,
wholly or partially, or delay in or abstain from perfecting and enforcing, or
impair any security or guaranty or other means of obtaining payment of any of
the Obligations which the Administrative Agent or any Lender now has or may
acquire after the date hereof, (e) accept partial payments from the Borrowers or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrowers or any such other party.

10.

Unenforceability of Obligations Against Borrowers; Invalidity of Security or
Other Guaranties.  If for any reason any of the Borrowers has no legal existence
or is under no legal obligation to discharge any of the Obligations undertaken
or purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrowers by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on each Guarantor to the same extent as if such Guarantor at all times
had been the principal debtor on all such Obligations.  This Guaranty shall be
in addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.

11.

Waivers by Guarantor.  Each Guarantor expressly waives to the fullest extent
permitted by applicable law: (a) notice of acceptance of this Guaranty by the
Lenders and of all extensions of credit to the Borrowers by the Lenders; (b)
presentment and demand for payment or performance of any of the Obligations; (c)
protest and notice of dishonor or of default (except as specifically required in
the Credit Agreement) with respect to the Obligations or with respect to any
security therefor; (d) notice of the Lenders obtaining, amending, substituting
for, releasing, waiving or modifying any security interest, lien or encumbrance,
if any, hereafter securing the Obligations, or the Lenders’ subordinating,
compromising, impairing, discharging or releasing such security interests, liens
or encumbrances, if any; (e) all other notices to which such Guarantor might
otherwise be entitled; and (f) the benefit of any laws that exonerate or limit
the liability of guarantors or sureties, and any defenses provided by these
laws.

12.

Restriction on Subrogation and Contribution Rights.  Notwithstanding any other
provision to the contrary contained herein or provided by applicable law, unless
and until all of the Obligations have been indefeasibly paid in full in cash and
satisfied in full, each Guarantor hereby irrevocably defers and agrees not to
enforce any and all rights it may have at any time (whether arising directly or
indirectly, by operation of law or by contract) to assert any claim against the
Borrowers on account of payments made under this Guaranty, including, without
limitation, any and all rights of or claim for subrogation,



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-7-

contribution, reimbursement, exoneration and indemnity, and further waives any
benefit of and any right to participate in any collateral which may be held by
the Administrative Agent or any Lender or any affiliate of the Administrative
Agent or any Lender.  In addition, each Guarantor will not claim any set-off or
counterclaim against the Borrowers in respect of any liability it may have to
the Borrowers unless and until all of the Obligations have been indefeasibly
paid in full in cash and satisfied in full.

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, each Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against such Guarantor in accordance with applicable
law and in accordance with each such Person’s benefits received under the Credit
Agreement and the Loans.

13.

Demands.  Any demand on or notice made or required to be given pursuant to this
Guaranty shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, return receipt
requested, sent by overnight courier, or sent by telegraph, telecopy, telefax or
telex and confirmed by delivery via courier or postal service, addressed as
follows:

(a)

if to the Guarantors, at

 

Brandywine Realty Trust

2929 Walnut Street, Suite 1700

Philadelphia, PA 19104

Attention: Tom Wirth

Fax: (610) 832-4919

Email: tom.wirth@bdnreit.com

 

with a copy to:

Legal.Notices@bdnreit.com

 

or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent

 

with a copy to:

 

Pepper Hamilton LLP,

3000 Two Logan Square

18th and Arch Streets,

Philadelphia, Pennsylvania  19103

Attention: Michael Friedman, Esq.

Fax: (215) 981-4750

 

or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-8-

(b)if to the Administrative Agent, at

 

Bank of America, N.A.

Attn.: Michael J. Kauffman
Real Estate Corporate Debt Products

Bank of America Merrill Lynch

Bank of America, N.A.

135 S La Salle Street, Floor 6

Chicago, IL 60603

 

with a copy to,

 

Bank of America, N.A.

Attn.: Lisa Colbert

Vice President

135 S. LaSalle St.

Chicago, IL 60603

Lisa.colbert@baml.com

Ph: (312) 904-8435

F: (312) 537-6609

 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantors; and

(c)if to any Lender, at such Lender's address as set forth in Schedule 11.1 to
the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.

Any such notice or demand and other communications shall have been duly given
and shall be effective (a) when delivered, (b) when transmitted via telecopy (or
other facsimile device), (c) the Business Day following the day on which the
same has been delivered prepaid or on an invoice arrangement to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid.

14.

Amendments, Waivers, Etc.  No provision of this Guaranty can be amended,
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent (acting with the requisite consent of the
Lenders as provided in the Credit Agreement) and the Guarantors expressly
referring to the provision of this Guaranty to which such instrument relates;
and no such waiver shall extend to, affect or impair any right with respect to
any Obligation which is not expressly dealt with therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or the Lenders or
any of them in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-9-

15.

Further Assurances.  Each Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Administrative Agent from time to time may reasonably request
in order to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Administrative Agent and the Lenders hereunder.

16.

Miscellaneous Provisions.  This Guaranty is intended to take effect as a sealed
instrument to be governed by and construed in accordance with the laws of the
State of New York and shall inure to the benefit of the Administrative Agent,
each Lender and its respective successors in title and assigns permitted under
the Credit Agreement, and shall be binding on each Guarantor and each
Guarantor’s successors in title, assigns and legal representatives; provided,
however, that no Guarantor may assign or transfer any of its rights or
obligations hereunder without the prior written consent of each of the Lenders
(and any attempted such assignment or transfer without such consent shall be
null and void).  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

17.

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS GUARANTY.

[Remainder of Page Intentionally Left Blank]



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first above written.

 

 

GUARANTOR

 

_________________________________

 

By:

Name:

Title:

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

1

 

 

Exhibit 11.3(b)

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
________________________ (the “Assignor”) and _________________________ (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

2.

Assignee:

[and is an Affiliate of ______________11]

 

3.

Borrowers:Brandywine Realty Trust and Brandywine Operating Partnership, L.P.

 

4.

Administrative Agent: Bank of America, N.A.,

as the administrative agent under the Credit Agreement

 

 

10 

Select Lender as applicable.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

2

5.

Credit Agreement:The Amended and Restated Revolving Credit Agreement dated as of
July 17, 2018, among Brandywine Realty Trust and Brandywine Operating
Partnership, L.P., as the borrowers, the Lenders parties thereto, Bank of
America, N.A., individually and as Administrative Agent and Issuing Lender,
Citibank, N.A., as Syndication Agent and Issuing Lender, and the other parties
thereto.

 

Assigned Interest:

6.Assigned Interest:

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders1*

Amount of Commitment/Loans Assigned*

Percentage Assigned of Commitment/Loans13

Commitment

$

$

            %

Revolving Loans

$

$

            %

Competitive Bid Loans

$

$

            %

Participation Interest

$

$

            %

New Term Loans

$

$

            %

 

[7.Trade Date:______________]14

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Remainder of Page Intentionally Left Blank]

 

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.



11 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

3

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:______________________________

Name:

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:______________________________

Name:

Title:

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

acting in its capacity as Administrative

Agent and Issuing Lender

 

By:

Name:

Title:

 

Consented to:

 

BRANDYWINE REALTY TRUST,

a Maryland real estate investment trust

 

By:

Name:

Title:

 

BRANDYWINE OPERATING PARTNERSHIP,

L.P., a Delaware limited partnership

 

By: Brandywine Realty Trust, a Maryland

real estate investment trust, its general partner

 

By:_______________________________

Name:

Title:

 

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

4

Consented to:

 

Citibank, N.A.

acting in its capacity as Issuing Lender

 

 

 

By:

Name:

Title:

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

ANNEX 1

 

The Amended and Restated Revolving Credit Agreement dated as of July 17, 2018,
among Brandywine Realty Trust and Brandywine Operating Partnership, L.P., as
borrowers, the Lenders parties thereto, Bank of America, N.A., individually and
as Administrative Agent and Issuing Lender, Citibank, N.A., as Syndication Agent
and Issuing Lender and the other parties thereto (as amended and in effect from
time to time, the “Credit Agreement”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Assignment and Acceptance to
which this Annex is attached and if not defined therein, shall have the meanings
given to them in the Credit Agreement.



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.Representations and Warranties.

 

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 6.1 thereof or delivered pursuant to
Section 7.1 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and (v) if it is
a non-U.S. Lender, attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

 

Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Exhibit 11.3(e)-1

 

 

FORM OF DESIGNATION AGREEMENT

 

Dated ____________, 20__

 

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of July 17, 2018, among Brandywine Realty Trust
and Brandywine Operating Partnership, L.P. (collectively, the “Borrowers”), Bank
of America, N.A., as Administrative Agent and Issuing Lender (the
“Administrative Agent”), Citibank, N.A., as Syndication Agent and Issuing
Lender, and the other parties thereto.  Capitalized terms used herein without
being defined herein have the meanings assigned to them in the Credit Agreement.

 

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), the
Administrative Agent and the Borrowers agree as follows:

 

1.The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Section 11.3(e) of the Credit Agreement.  Any assignment by Designor to Designee
of its rights to make a Competitive Bid Loan pursuant to such Section 11.3(e)
shall be effective at the time of the funding of such Competitive Bid Loan and
not before such time.

 

2.The Designee confirms that it is a Designated Bank under the Credit Agreement.

 

3.The Designee hereby appoints the Designor as the Designee’s agent and
attorney-in-fact, and grants to the Designor an irrevocable power of attorney,
to receive any and all payments made for the benefit of Designee, to give and
receive all communications and notices and to take all actions including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to the Credit Agreement and the other Credit Documents, subject to
Section 11.6 of the Credit Agreement.  Any such notice, communication, vote,
approval, waiver, consent or amendment shall be signed by the Designor as
administrative agent for the Designee and shall not be signed by the Designee on
its own behalf but shall be binding on the Designee to the same extent as if
actually signed by the Designee.  The Borrowers, the Administrative Agent and
each of the Lenders may rely thereon without any requirement that the Designee
sign or acknowledge the same.

 

4.Following the execution of this Designation Agreement by the Designor and the
Designee, it will be delivered to the Administrative Agent.  The effective date
for this Designation Agreement (the “Effective Date”) shall be the date of
receipt hereof by the Administrative Agent, unless otherwise specified on the
signature page hereto.



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

 

5.Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right (subject to the provisions of Section 2.2 of the Credit Agreement) to make
Competitive Bid Loans on behalf of the Designor pursuant to Section 2.2 of the
Credit Agreement after the Borrowers have accepted a Competitive Bid Quote (or
portion thereof) of the Designor; provided, however, that the Designee shall not
be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designee which is not otherwise required to
repay obligations of the Designee which are then due and
payable.  Notwithstanding the foregoing, the Designor, as administrative agent
for the Designee, shall be and remain obligated to the Borrowers, the
Administrative Agent and the other Lenders for each and every of the obligations
of the Designee and the Designor with respect to the Credit Agreement,
including, without limitation, any indemnification obligations under
Section 10.7 of the Credit Agreement and any sums otherwise payable to the
Borrowers by the Designee.

 

6.The Designee may not assign or transfer all or any portion of its interest
under the Credit Agreement or under any other Credit Document, other than
assignments to the Designor.

 

7.This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

8.This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

 

 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:

_________________, 20___

 

[NAME OF DESIGNOR], as Designor

By:

Name:_______________________________

Title:

[NAME OF DESIGNEE] as Designee

By:

Name:_______________________________

Title:

[ADDRESS]

Accepted this _____ day

of ____________, 20___

BANK OF AMERICA, N.A., acting in its capacity as Administrative Agent and
individually as a Lender

By:

Name:_______________________________

Title:

 

 

 



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Exhibit 11.3(e)-2

 

 

FORM OF DESIGNATED BANK NOTE

$________________________ ____, 20__

FOR VALUE RECEIVED, the undersigned BRANDYWINE REALTY TRUST, a Maryland real
estate investment trust and BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (collectively, the “Borrowers”), hereby promise to pay to
__________________ (the “Designated Bank”), or to the Designated Bank’s
registered assigns, at the Administrative Agent’s address (as set forth in
Schedule 11.1 of the Credit Agreement defined below):

(a)  on [insert applicable date, which is the last day of the Interest Period]
(the “Bid Maturity Date”) the principal amount of __________________________
Dollars ($_______________) or, if less, the unpaid principal amount of the
Competitive Bid Loan advanced by the Designated Bank to the Borrowers pursuant
to the Amended and Restated Revolving Credit Agreement, dated as of July 17,
2018 (as amended and in effect from time to time, the “Credit Agreement”), among
the Borrowers, Bank of America, N.A., as Administrative Agent and Issuing
Lender, Citibank, N.A., as Syndication Agent and Issuing Lender, and the other
parties thereto; and

(b)  interest on the principal balance hereof from time to time outstanding from
the date hereof through and including the Bid Maturity Date hereof at the rate
and at the times provided in the Credit Agreement.

This Designated Bank Note evidences borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement.  The Designated
Bank and any holder hereof pursuant to the Credit Agreement or by operation of
law is entitled to the benefits of the Credit Agreement and the other Credit
Documents, and may enforce the agreements of the Borrowers contained therein,
and any holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof.  All capitalized terms used in this Designated Bank Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.

The Borrowers irrevocably authorize the Designated Bank to make or cause to be
made, at or about the date of borrowing of any Competitive Bid Loan made by the
Designated Bank or at the time of receipt of any payment of principal of this
Designated Bank Note, an appropriate notation on the grid attached to this
Designated Bank Note, or the continuation of such grid, or any other similar
record, including computer records, reflecting the making of such Competitive
Bid Loan or the receipt of such payment.  The



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-2-

outstanding amount of the Competitive Bid Loan set forth on the grid attached to
this Designated Bank Note, or the continuation of such grid, or any other
similar record, including computer records, maintained by the Designated Bank
with respect to any Competitive Bid Loans shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Designated Bank, but the
failure to record, or any error in so recording, any such amount on any such
grid, continuation or other record shall not limit or otherwise affect the
obligation of the Borrowers hereunder or under the Credit Agreement to make
payments of principal of and interest on this Designated Bank Note when due to
the extent of the unpaid principal and interest amount as of any date of
determination.

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Designated Bank Note on the terms and conditions specified in the Credit
Agreement.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Designated Bank Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.

No delay or omission on the part of the Designated Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Designated Bank or such holder, nor shall any delay,
omission or waiver on any one occasion be deemed a bar or waiver of the same or
any other right on any further occasion.

The Borrowers and every endorser and guarantor of this Designated Bank Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Designated Bank Note, and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.

This Designated Bank Note is a registered obligation, transferable only upon
notation in the Register, and no assignment hereof shall be effective until
recorded thereon.

THIS DESIGNATED BANK NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  THE BORROWERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS DESIGNATED
BANK NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH
COURT AND TO SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS
BY MAIL AT THE ADDRESS SPECIFIED IN SCHEDULE 11.1 OF THE CREDIT AGREEMENT.  EACH
OF



DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-3-

THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
DESIGNATED BANK NOTE, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.

This Designated Bank Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]






DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

-4-

IN WITNESS WHEREOF, the undersigned has caused this Designated Bank Note to be
sealed and signed in its name by its duly authorized officer as of the day and
year first above written.

 

 

BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust

 

By:

Name:

Title:

BRANDYWINE OPERATING PARTNERSHIP,

L.P., a Delaware limited partnership

By:Brandywine Realty Trust, a Maryland

 



real estate investment trust, its general partner

 

 

 

By:

Name:

   Title:





DB1/ 97920064.5

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Amount of

Balance of

 

 

Amount

Principal Paid

Principal

Notation

Date

of Loan

or Prepaid

Unpaid

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



DB1/ 97920064.5

 

 

 

 

